EXECUTION VERSION




--------------------------------------------------------------------------------


CREDIT AND GUARANTY AGREEMENT
dated as of April 7, 2015
among
REPUBLIC AIRLINE INC.,
as Borrower,
REPUBLIC AIRWAYS HOLDINGS INC.,
as Parent and a Guarantor,
THE SUBSIDIARIES OF THE PARENT PARTY HERETO OTHER THAN THE BORROWER,
as Guarantors,
THE LENDERS PARTY HERETO,
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent,
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY SENIOR FUNDING, INC.,
as Lead Arrangers and Joint Book-Running Managers,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




Table of Contents


SECTION 1.
DEFINITIONS
 
 
Section 1.01.
Defined Terms
2
 
Section 1.02.
Terms Generally
53
 
Section 1.03.
Accounting Terms; GAAP
53
 
Section 1.04.
Exchange Rates
54
 
Section 1.05.
Additional Approved Alternate Currencies
54
 
 
 
 
SECTION 2.
AMOUNT AND TERMS OF CREDIT
 
 
Section 2.01.
Commitments of the Lenders
56
 
Section 2.02.
Revolving Facility Letters of Credit
56
 
Section 2.03.
Requests for Loans
63
 
Section 2.04.
Funding of Loans
64
 
Section 2.05.
Interest Elections
64
 
Section 2.06.
Limitation on Eurodollar Tranches
65
 
Section 2.07.
Interest on Loans
66
 
Section 2.08.
Default Interest
66
 
Section 2.09.
Alternate Rate of Interest
67
 
Section 2.10.
Repayment of Loans; Evidence of Debt
68
 
Section 2.11.
Optional Termination or Reduction of Commitments
68
 
Section 2.12.
Mandatory Prepayment of Loans; Commitment Termination; Change of Control Offer
69
 
Section 2.13.
Optional Prepayment of Loans
73
 
Section 2.14.
Increased Costs
73
 
Section 2.15.
Break Funding Payments
76
 
Section 2.16.
Taxes
76
 
Section 2.17.
Payments Generally; Pro Rata Treatment
80
 
Section 2.18.
Mitigation Obligations; Replacement of Lenders
82
 
Section 2.19.
Certain Fees
82
 
Section 2.20.
Commitment Fee
82
 
Section 2.21.
Letter of Credit Fees
82
 
Section 2.22.
Nature of Fees
83
 
Section 2.23.
Right of Set-Off
83
 
Section 2.24.
Security Interest in Letter of Credit Accounts
84
 
Section 2.25.
Payment of Obligations
84
 
Section 2.26.
Defaulting Lenders
84
 
Section 2.27.
Increase in Commitment
88
 
Section 2.28.
Extension of the Revolving Facility
90
 
Section 2.29.
LC Facility Letters of Credit
93
 
 
 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES
 
 
Section 3.01.
Organization and Authority
97


i



--------------------------------------------------------------------------------




 
Section 3.02.
Air Carrier Status
97
 
Section 3.03.
Due Execution
97
 
Section 3.04.
Statements Made
98
 
Section 3.05.
Financial Statements; Material Adverse Change
98
 
Section 3.06.
Ownership of Subsidiaries
99
 
Section 3.07.
Liens
99
 
Section 3.08.
Use of Proceeds
99
 
Section 3.09.
Litigation and Compliance with Laws
99
 
Section 3.10.
[Reserved]
99
 
Section 3.11.
Margin Regulations; Investment Company Act
99
 
Section 3.12.
Ownership of Collateral
100
 
Section 3.13.
Perfected Security Interests
100
 
Section 3.14.
Payment of Taxes
100
 
Section 3.15.
Economic Sanctions Laws; Anti-Corruption.
101
 
 
 
 
SECTION 4.
CONDITIONS OF LENDING
 
 
Section 4.01.
Conditions Precedent to Closing
102
 
Section 4.02.
Conditions Precedent to Each Loan and Each Letter of Credit
104
 
 
 
 
SECTION 5.
AFFIRMATIVE COVENANTS
 
 
Section 5.01.
Financial Statements, Reports, etc.
105
 
Section 5.02.
Taxes
107
 
Section 5.03.
Stay, Extension and Usury Laws
107
 
Section 5.04.
Corporate Existence
108
 
Section 5.05.
Compliance with Laws
108
 
Section 5.06.
Designation of Restricted and Unrestricted Subsidiaries
108
 
Section 5.07.
Delivery of Appraisals
109
 
Section 5.08.
[Reserved]
110
 
Section 5.09.
Regulatory Matters; Citizenship; Utilization; Collateral Requirements
110
 
Section 5.10.
Collateral Ownership
110
 
Section 5.11.
Insurance
111
 
Section 5.12.
Additional Guarantors; Grantors; Collateral
111
 
Section 5.13.
Access to Books and Records
113
 
Section 5.14.
Further Assurances
113
 
 
 
 
SECTION 6.
NEGATIVE COVENANTS
 
 
Section 6.01.
Restricted Payments
113
 
Section 6.02.
Restrictions on Ability of Restricted Subsidiaries to Pay Dividends and Make
Certain Other Payments
118
 
Section 6.03.
Incurrence of Indebtedness and Issuance of Preferred Stock
121
 
Section 6.04.
Disposition of Collateral
127
 
Section 6.05.
Transactions with Affiliates
127


ii



--------------------------------------------------------------------------------




 
Section 6.06.
Liens
129
 
Section 6.07.
Business Activities
129
 
Section 6.08.
Minimum Interest Coverage Ratio
129
 
Section 6.09.
Collateral Coverage Ratio
129
 
Section 6.10.
Merger, Consolidation, or Sale of Assets
131
 
 
 
 
SECTION 7.
EVENTS OF DEFAULT
 
 
Section 7.01.
Events of Default
132
 
 
 
 
SECTION 8.
THE AGENTS
 
 
Section 8.01.
Administration by Agents
135
 
Section 8.02.
Rights of Administrative Agent
136
 
Section 8.03.
Liability of Agents
136
 
Section 8.04.
Reimbursement and Indemnification
138
 
Section 8.05.
Successor Agents
138
 
Section 8.06.
Independent Lenders
139
 
Section 8.07.
Advances and Payments
139
 
Section 8.08.
Sharing of Setoffs
139
 
Section 8.09.
Withholding Taxes
139
 
Section 8.10.
Appointment by Secured Parties
139
 
Section 8.11.
Delivery of Information
139
 
 
 
 
SECTION 9.
GUARANTY
 
 
Section 9.01.
Guaranty
140
 
Section 9.02.
No Impairment of Guaranty
141
 
Section 9.03.
Continuation and Reinstatement, etc
141
 
Section 9.04.
Subrogation
141
 
Section 9.05.
Discharge of Guaranty
142
 
 
 
 
SECTION 10.
MISCELLANEOUS
 
 
Section 10.01.
Notices
142
 
Section 10.02.
Successors and Assigns
143
 
Section 10.03.
Confidentiality
147
 
Section 10.04.
Expenses; Indemnity; Damage Waiver
148
 
Section 10.05.
Governing Law; Jurisdiction; Consent to Service of Process
151
 
Section 10.06.
No Waiver
151
 
Section 10.07.
Extension of Maturity
152
 
Section 10.08.
Amendments, etc
152
 
Section 10.09.
Severability
155
 
Section 10.10.
Headings
155
 
Section 10.11.
Survival
155
 
Section 10.12.
Execution in Counterparts; Integration; Effectiveness
155
 
Section 10.13.
USA Patriot Act
155


iii



--------------------------------------------------------------------------------




 
Section 10.14.
New Value
155
 
Section 10.15.
WAIVER OF JURY TRIAL
155
 
Section 10.16.
No Fiduciary Duty
155
 
Section 10.17.
Lender Action
155
 
Section 10.18.
Intercreditor Agreements
156
 
Section 10.19.
Registrations with International Registry
156
 
Section 10.20.
Judgment Currency
156
 
 
 
 
Signatures
 
 
157
 
 
 
 
Index of Appendices
 
 
 
ANNEX A
Commitment Amounts
0
 
ANNEX B
List of Aircraft and Engine Appraisers
0
 
EXHIBIT A
Form of Instrument of Assumption and Joinder
0
 
EXHIBIT B
Form of Assignment and Acceptance
0
 
EXHIBIT C
Form of Loan Request
0
 
EXHIBIT D
Form of Aircraft and Spare Engine Mortgage
0
 
EXHIBIT E
Form of Spare Parts Security Agreement
0
 
EXHIBIT F
Form of Borrowing Base Certificate
0
 
 
 
 
 
SCHEDULE 3.06
Subsidiaries
0
 
SCHEDULE 3.09
Litigation
0










iv



--------------------------------------------------------------------------------




CREDIT AND GUARANTY AGREEMENT, dated as of April 7, 2015, among REPUBLIC AIRLINE
INC., an Indiana corporation (the “Borrower”), REPUBLIC AIRWAYS HOLDINGS INC., a
Delaware corporation (the “Parent”), the direct and indirect Domestic
Subsidiaries of the Parent from time to time party hereto other than the
Borrower, DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as issuing lender under the
LC Facility (the “LC Facility Lender”), each of the several banks and other
financial institutions or entities from time to time party hereto holding
Revolving Commitments under the Revolving Facility (the “Revolving Lenders” and,
together with the LC Facility Lender, the “Lenders”), and DEUTSCHE BANK AG NEW
YORK BRANCH, as administrative agent for the Lenders (together with its
permitted successors in such capacities, the “Administrative Agent”) and as a
Revolving Facility Issuing Lender.
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for (i) a revolving credit and revolving
letter of credit facility in an aggregate principal amount not to exceed
$40,000,000 and (ii) a revolving letter of credit facility in an aggregate
principal amount not to exceed $10,000,000, in each case as set forth herein.
The proceeds of the Loans and the issuance of Letters of Credit will be used for
working capital and other general corporate purposes of the Parent and its
Subsidiaries.
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent and the Lenders the following (each as more
fully described herein):
(a)a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and
(b)a security interest in or mortgages (or comparable Liens) with respect to the
Collateral from the Borrower and each other Guarantor (if any) pursuant to the
Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:




--------------------------------------------------------------------------------




SECTION 1.

DEFINITIONS
Section 1.01.    Defined Terms.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).
“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Account Debtor” shall mean the Person obligated on an Account.
“Acquired Debt” means, with respect to any specified Person:
(1)    Indebtedness, Disqualified Stock or preferred stock of any other Person
existing at the time such other Person is merged, consolidated or amalgamated
with or into such specified Person, or became a Subsidiary of such

2



--------------------------------------------------------------------------------




specified Person, to the extent such Indebtedness is incurred or such
Disqualified Stock or preferred stock is issued in connection with, or in
contemplation of, such other Person merging, consolidating or amalgamating with
or into, or becoming a Subsidiary of, such specified Person; and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Collateral” shall mean (a) cash that is denominated in Dollars and
Cash Equivalents of the type described in clause (1) of the definition thereof
pledged to the Administrative Agent (and subject to an Account Control
Agreement), (b) any Eligible Aircraft, Eligible Engines and Eligible Spare Parts
of the Borrower or any Grantor and (c) any Eligible Accounts of the Borrower or
any Grantor, and all of which assets shall (i) (other than Additional Collateral
of the type described in clause (a) or clause (c) above and new spare Engines
subject to proviso (iii) in the first sentence of Section 5.07) be valued by a
new Appraisal at the time the Borrower designates such assets as Additional
Collateral and (ii) be subject to a perfected first priority Lien and/or
mortgage (or comparable Lien), in favor of the Administrative Agent and
otherwise subject only to Permitted Liens (excluding those referred to in
clauses (5) and (11) of the definition of “Permitted Lien”).
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.
“Affiliate Transaction” shall have the meaning given such term in Section
6.05(a).
“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Agreement Currency” shall have the meaning given such term in Section 10.20.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding plus, if such Lender is
the LC Facility Lender, the LC

3



--------------------------------------------------------------------------------




Facility Commitment then in effect or, if the LC Facility Commitment has been
terminated, the amount of the LC Facility Exposure then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” means any contrivance invented, used, or designed to navigate, or fly
in, the air.
“Aircraft and Spare Engine Mortgage” means any Mortgage and Security Agreement,
in substantially the form of Exhibit D, entered into by the Borrower (or any
other applicable Grantor) and the Administrative Agent, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
“Aircraft Appraiser” shall mean (i) AVITAS, Inc. or (ii) any other independent
appraisal firm appointed by the Borrower and reasonably satisfactory to the
Administrative Agent.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
One-Month LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to Parent or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.
“Appliance” shall mean any instrument, equipment, apparatus, part, appurtenance,
or accessory used, capable of being used, or intended to be used, in operating
or controlling Aircraft in flight, including a parachute, communication
equipment, and another mechanism installed in or attached to Aircraft during
flight, and not a part of an Aircraft, Engine, or Propeller.
“Applicable Margin” shall mean (i) in the case of Eurodollar Loans, 2.75% per
annum, and (ii) in the case of ABR Loans, 1.75% per annum.

4



--------------------------------------------------------------------------------




“Appraisal” means any appraisal, dated the date of delivery thereof, prepared by
(A) in the case of Aircraft or Engines, the Aircraft Appraiser (subject to, in
the case of any Appraisal delivered after the Initial Borrowing, clause (i)(y)
of the definition of “Appraised Value”), or, (B) in the case of Spare Parts,
SH&E or another independent appraisal firm appointed by the Borrower and
reasonably satisfactory to the Administrative Agent, which certifies, at the
time of determination, in reasonable detail the Appraised Value of such
Appraised Collateral and, (x) in the case of Aircraft or Engines, is a
“desk-top” appraisal of the current market value (assuming half-life condition;
provided that so long as any Pledged Engine (including any Pledged Engine
installed on a Pledged Aircraft) is the subject of a PBH Assignment, then each
Appraisal for such Pledged Engine (or Pledged Aircraft) shall assume full-life
remaining with respect to such Pledged Engine), except that any such equipment
that is Stored shall have an assumed value of zero, (y) in the case of Spare
Parts, whose methodology and form of presentation are reasonably satisfactory to
the Administrative Agent and (z) in the case of any other Appraised Collateral,
which is in form and substance reasonably satisfactory to the Administrative
Agent.
“Appraised Collateral” shall mean Collateral consisting of Eligible Aircraft,
Eligible Engines, Eligible Spare Parts or any other individual asset that, in
each case, is included in an Appraisal.
“Appraised Value” shall mean, as of any date of determination, with respect to
any Appraised Collateral, the aggregate fair market value of such Appraised
Collateral as reflected in the most recent Appraisal delivered to the
Administrative Agent in respect of such Appraised Collateral in accordance with
this Agreement as of that date (for the avoidance of doubt, except in the case
of Pledged Spare Parts, calculated after giving effect to any additions to or
eliminations from the Collateral since the date of delivery of such Appraisal),
provided that:
(i) in the case of any Appraisal of Aircraft or Engines delivered after the
Closing Date, (x) such Appraisal shall, at the Borrower’s expense, be prepared
by the Aircraft Appraiser and (y) the Borrower shall have the right to obtain
two additional Appraisals from two other appraisal firms named on Annex B (or
other appraisal firms appointed by the Borrower and reasonably satisfactory to
the Administrative Agent) no later than 30 days after the Appraisal referred to
in the preceding clause (x) shall have been delivered to the Administrative
Agent, in which case the Appraised Value of the applicable Aircraft or Engines
shall be the average of the three Appraisals; and
(ii) if any new Engine added to the Collateral within 90 days after delivery
from the manufacturer to Borrower is an Existing Engine Type, the initial
Appraised Value for such new Engine shall be the higher of (x) the highest
Appraised Value for any Pledged Engines then included in the Collateral of such
Existing Engine Type, determined using the most recent Appraisal delivered to
the Administrative Agent in respect of the applicable Pledged Engine, or (y) if
the Borrower elects to provide a new Appraisal with respect to any new Engine
being added to the Collateral, the Appraised Value given to such new Engine in
such initial Appraisal, in each case at the Borrower’s election.

5



--------------------------------------------------------------------------------




“Approved Alternate Currency” means (i) Canadian Dollars, Euros and GBP and (ii)
any other currency (other than Dollars) approved in accordance with Section
1.05.
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit B.
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to

6



--------------------------------------------------------------------------------




acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members, manager or managers or any controlling committee of managing members or
managers thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders on a single date and having, in
the case of Eurodollar Loans, a single Interest Period.
“Borrowing Base” shall mean, as of any date of determination, the sum of:
(a) 85% of the aggregate book value of the Pledged Accounts; plus
(b) 75% of the aggregate Appraised Value of the Pledged Engines, plus
(c) 75% of the aggregate Appraised Value of the Pledged Aircraft, plus
(d) 75% of the aggregate Appraised Value of the Pledged Spare Parts, plus
(e) the sum of (i) 100% of the amount of cash and Cash Equivalents of the type
described in clause (1) of the definition thereof pledged at such time as
Collateral (and subject to an Account Control Agreement) (excluding any cash
used to Cash Collateralize LC Exposure pursuant to Section 2.02(j) or Section
2.29(j));
determined (i) in the case of clause (a) above, using the most recent Borrowing
Base Certificate delivered under this Agreement, (ii) in the case of clauses
(b)-(d) above, using the most recent

7



--------------------------------------------------------------------------------




Appraisal delivered to the Administrative Agent in respect of the applicable
Collateral and (iii) in each case, excluding any Collateral that is not Eligible
Collateral.
“Borrowing Base Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower in substantially the form of Exhibit F.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with the borrowing or repayment of a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.
“Canadian Dollars” shall mean the lawful money of Canada.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and all amendments, supplements and revisions thereto.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

8



--------------------------------------------------------------------------------




(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock until such time as any right of conversion is
exercised.
“Cash Collateralization” or “Cash Collateralized” means any deposit or provision
of a back-to-back letter of credit as described in Section 2.02(j)(i) or (ii) or
Section 2.29(h)(i) or (ii) (it being understood that any LC Facility Exposure or
Revolving Facility LC Exposure, as applicable, shall be deemed to be “Cash
Collateralized” only to the extent a deposit or provision of a back-to-back
letter of credit is made (x) in the case of a Letter of Credit denominated in
Dollars, in an amount in Dollars equal to 100% of the amount of the LC Facility
Exposure or Revolving Facility LC Exposure, as applicable, arising under such
Letter of Credit and (y) in the case of a Letter of Credit denominated in any
currency other than Dollars, in an amount in Dollars equal to the Dollar
Equivalent of 103% of the amount of the LC Facility Exposure arising under such
Letter of Credit; provided that if reasonably requested by the Administrative
Agent in the case of any Letter of Credit denominated in any currency other than
Dollars, Cash Collateral shall be provided in the form of such currency).
“Cash Equivalents” means:
(1)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
(2)    direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
(3)    obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;

9



--------------------------------------------------------------------------------




(4)    Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
(5)    Investments in certificates of deposit (including Investments made
through an intermediary, such as the certificated deposit account registry
service), banker’s acceptances, time deposits, eurodollar time deposits and
overnight bank deposits maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any other commercial bank
of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250.0 million;
(6)    fully collateralized repurchase agreements with a term of not more than
six months for underlying securities that would otherwise be eligible for
investment;
(7)    Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above. This could include, but not be limited to, money market funds
or short-term and intermediate bonds funds;
(8)    money market funds that (A) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are rated
AAA (or the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by
Moody’s and (C) have portfolio assets of at least $5.0 billion;
(9)    deposits available for withdrawal on demand with commercial banks
organized in the United States having capital and surplus in excess of $100.0
million;
(10)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P or A3 by Moody’s; and
(11)    any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet.

10



--------------------------------------------------------------------------------




“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender or Issuing Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or Issuing Lender through which Loans and/or
Letters of Credit are issued or maintained or by such Lender’s or Issuing
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
“Change of Control” means the occurrence of any of the following:
(1)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Parent and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act));
(2)    the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Parent (measured by
voting power rather than number of shares), other than (A) any such transaction
where the Voting Stock of the Parent (measured by voting power rather than
number of shares) outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for a majority of the outstanding shares of
the Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any merger or consolidation of the Parent with or into
any Person (including any “person” (as defined above)) which owns or operates
(directly or indirectly through a contractual arrangement) a Permitted Business
(a “Permitted Person”) or a Subsidiary of a Permitted Person, in each case, if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares); or
(3)    during any period of up to 24 consecutive months, a majority of the Board
of Directors (excluding vacant seats) of the Parent shall cease to consist of
Continuing Directors.
“Change of Control Offer” shall have the meaning given such term in
Section 2.12(g).
“Chautauqua” means Chautauqua Airlines, Inc., an Indiana corporation.

11



--------------------------------------------------------------------------------




“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or waived
in accordance with Section 10.08.
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) each of the Letter of Credit Accounts and the
Collateral Proceeds Account, together with all amounts on deposit therein and
all proceeds thereof.
“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Borrowing Base as of such date to (ii) the sum, without duplication, of (w) the
Total Revolving Extensions of Credit then outstanding (other than Revolving
Facility LC Exposure that has been Cash Collateralized in accordance with
Section 2.02(j)), plus (x) the LC Facility Exposure then outstanding (other than
LC Facility Exposure that has been Cash Collateralized in accordance with
Section 2.29(j)) plus (y) the aggregate amount of all Designated Hedging
Obligations that constitute “Obligations” then outstanding (such sum, the “Total
Obligations”).
“Collateral Documents” shall mean, collectively, each Aircraft and Spare Engine
Mortgage, each Spare Parts Security Agreement, the Account Control Agreements
and other agreements, instruments or documents that create or purport to create
a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties, in each case so long as such agreement, instrument or document shall
not have been terminated in accordance with its terms.
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.
“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Collateral Sale or Recovery Event may be deposited in accordance with the
provisions of this Agreement.
“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having an Appraised Value (in the case of Appraised Collateral) or
book value (in the case of Pledged Accounts), as applicable, in excess of
$15,000,000.

12



--------------------------------------------------------------------------------




“Commitment” means, with respect to any Lender, (i) if such Lender is a
Revolving Lender, its Revolving Commitment, and (ii) if such Lender is the LC
Facility Lender, the LC Facility Commitment.
“Commitment Fees” shall have the meaning set forth in Section 2.20.
“Commitment Fee Rate” shall mean, (i) with respect to the Revolving Facility
Commitment Fee, 0.375% per annum, and (ii) with respect to the LC Facility
Commitment Fee, 0.25% per annum.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Consolidated EBITDAR” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:
(1)    an amount equal to any extraordinary loss plus any net loss realized by
such Person or any of its Restricted Subsidiaries in connection with any
Disposition of assets, to the extent such losses were deducted in computing such
Consolidated Net Income; plus
(2)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus
(3)    the Fixed Charges of such Person and its Restricted Subsidiaries, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus
(4)    any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were deducted in
computing such Consolidated Net Income; plus
(5)    depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries to the extent that such depreciation, amortization and
other non-cash charges or expenses were deducted in computing such Consolidated
Net Income; plus
(6)    extraordinary, nonrecurring or unusual losses (including charges with
respect to the grounding or retirement of aircraft) for such period to the

13



--------------------------------------------------------------------------------




extent that such losses were deducted in computing such Consolidated Net Income;
plus
(7)    the amortization of debt discount to the extent that such amortization
was deducted in computing such Consolidated Net Income; plus
(8)    deductions for grants to any employee of such Person or its Restricted
Subsidiaries of any Equity Interests during such period to the extent deducted
in computing such Consolidated Net Income; plus
(9)    any net loss arising from the sale, exchange or other disposition of
capital assets by such Person or its Restricted Subsidiaries (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities) to the extent such loss
was deducted in computing such Consolidated Net Income; plus
(10)    any losses arising under fuel hedging arrangements entered into prior to
the Closing Date and any losses actually realized under fuel hedging
arrangements entered into after the Closing Date, in each case to the extent
deducted in computing such Consolidated Net Income; plus
(11)    cash restructuring charges in an aggregate amount not to exceed $10.0
million in any fiscal year to the extent such charges were deducted in computing
such Consolidated Net Income; plus
(12)    all cost-savings, integration costs, transactional costs, expenses and
charges incurred in connection with the consummation of any transaction related
to any permitted acquisition, merger, disposition, issuance of Indebtedness,
issuance of Equity Interests, or any Investment, in each case, to the extent (a)
permitted under this Agreement and (b) deducted in computing such Consolidated
Net Income; plus
(13)    proceeds from business interruption insurance for such period, to the
extent not already included in computing such Consolidated Net Income; plus
(14)    any expenses and charges that are covered by indemnification or
reimbursement provisions in connection with any permitted acquisition, merger,
disposition, incurrence of Indebtedness, issuance of Equity Interests or any
investment to the extent (a) actually indemnified or reimbursed and (b) deducted
in computing such Consolidated Net Income; plus
(15)    costs and expenses, including fees, incurred directly in connection with
the consummation of the Closing Date Transactions to the extent deducted in
computing such Consolidated Net Income; minus

14



--------------------------------------------------------------------------------




(16)    non-cash items, other than the accrual of revenue in the ordinary course
of business, to the extent such amount increased such Consolidated Net Income;
minus
(17)    the sum of (A) income tax credits, (B) interest income and
(C) extraordinary, non-recurring or unusual gains included in computing such
Consolidated Net Income;
in each case, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:
(1)    all net after tax extraordinary, non-recurring or unusual gains or losses
and all gains or losses realized in connection with any Disposition of assets of
such Person or the disposition of securities by such Person or the early
extinguishment of Indebtedness of such Person, together with any related
provision for taxes on any such gain, will be excluded;
(2)    the net income (but not loss) of any Person that is not the specified
Person or a Restricted Subsidiary or that is accounted for by the equity method
of accounting will be included for such period only to the extent of the amount
of dividends or similar distributions paid in cash to the specified Person or
Restricted Subsidiary of the specified Person;
(3)    the net income (but not loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;
(4)    the cumulative effect of a change in accounting principles on such Person
will be excluded;
(5)    the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Accounting Standards Codification 815 – Derivatives and Hedging will be
excluded;

15



--------------------------------------------------------------------------------




(6)    any non-cash compensation expense recorded from grants by such Person of
stock appreciation or similar rights, stock options or other rights to officers,
directors or employees, will be excluded;
(7)    the effect on such Person of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs) in connection with any
acquisition, disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application of Financial Accounting Standards Board
Accounting Standards Codifications 205 – Presentation of Financial Statements,
350 – Intangibles – Goodwill and Other, 360 – Property, Plant and Equipment and
805 – Business Combinations (excluding any such non-cash item to the extent that
it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such item is subsequently reversed), will be
excluded; and
(8)    any provision for income tax reflected on such Person’s financial
statements for such period will be excluded to the extent such provision exceeds
the actual amount of taxes paid in cash during such period by such Person and
its consolidated Subsidiaries.
“Continuing Directors” shall mean, as of any date or for any period of
determination, any member of the Board of Directors of the Parent who:
(1)    was a member of such Board of Directors on the first day of such period;
or
(2)    was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.
“Credit Facilities” means, one or more debt facilities, commercial paper
facilities, reimbursement agreements or other agreements (other than the Loan
Documents) providing for the extension of credit, whether secured or unsecured,
in each case, with banks, insurance companies, financial institutions or other
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), letters
of credit, surety bonds or insurance products, in each case, as amended,
restated, modified, renewed, extended, refunded, replaced in any manner (whether
upon or after termination or otherwise) or refinanced (including by means of
sales of debt securities) in whole or in part from time to time.
“DBNY” has the meaning set forth in the first paragraph of this Agreement.
“Default” means any event that, unless cured or waived in accordance with
Section 10.08, is, or with the passage of time or the giving of notice or both
would be, an Event of Default.

16



--------------------------------------------------------------------------------




“Defaulting Lender” shall mean, at any time, any Lender that (a) has failed,
within two (2) Business Day of the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Revolving Loans, (y) any
portion of the participations in any Letter of Credit required to be funded
hereunder or (z) any other amount required to be paid by it hereunder to the
Administrative Agent, any Issuing Lender or any other Lender (or its banking
Affiliates), unless, in the case of clause (x) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent, any
Issuing Lender or any other Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations (i) under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) generally under other agreements in which it commits to extend credit,
(c) has failed, within three (3) Business Days after request by the
Administrative Agent, any Issuing Lender, any other Lender or the Borrower,
acting in good faith, to provide a confirmation in writing from an authorized
officer or other authorized representative of such Lender that it will comply
with its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, which request shall only have been made after the conditions
precedent to borrowings have been met, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s, such other Lender’s, such Issuing Lender’s or the Borrower’s, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, or (d) has become, or has had its Parent
Company become, the subject of a Bankruptcy Event. If the Administrative Agent
determines that a Lender is a Defaulting Lender under any of clauses (a) through
(d) above, such Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Lenders and the Lenders.
“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Parent or the Borrower and any
Person that, at the time such Person entered into such agreement, was a Lender
or a banking Affiliate of a Lender, in each case designated by the relevant
Lender and the Borrower, by written notice to the Administrative Agent, as a
“Designated Banking Product Agreement” provided that, so long as any Revolving
Lender is a Defaulting Lender, such Revolving Lender shall not have any rights
hereunder with respect to any Designated Banking Product Agreement entered into
while such Revolving Lender was a Defaulting Lender.
“Designated Banking Product Obligations” means any Banking Product Obligations,
in each case as designated by any Lender (or a banking Affiliate thereof) and
the Parent or the Borrower from time to time and agreed to by the Administrative
Agent as constituting “Designated Banking Product Obligations,” which notice
shall include (i) a copy of an agreement providing an agreed-upon maximum amount
of Designated Banking Product Obligations that can be included as Obligations,
and (ii) the acknowledgment of such Lender (or

17



--------------------------------------------------------------------------------




such banking Affiliate) that its security interest in the Collateral securing
such Designated Banking Product Obligations shall be subject to the Loan
Documents.
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Parent or the Borrower and any Person that, at the time such Person entered into
such Hedging Agreement, was a Lender or an Affiliate of a Lender, as designated
by the relevant Lender (or Affiliate of a Lender) and the Parent or the
Borrower, by written notice to the Administrative Agent, as a “Designated
Hedging Agreement,” which notice shall include a copy of an agreement providing
for (i) a methodology agreed to by the Parent or the Borrower, such Lender or
Affiliate of a Lender, and the Administrative Agent for reporting the
outstanding amount of Designated Hedging Obligations under such Designated
Hedging Agreement from time to time, (ii) an agreed-upon maximum amount of
Designated Hedging Obligations under such Designated Hedging Agreement that can
be included as Obligations, and (iii) the acknowledgment of such Lender or
Affiliate of a Lender that its security interest in the Collateral securing such
Designated Hedging Obligations shall be subject to the Loan Documents; provided
that, after giving effect to such designation, the aggregate agreed-upon maximum
amount of all “Designated Hedging Obligations” included as Obligations shall not
exceed 10% of the original Total Commitments in effect on the Closing Date in
the aggregate; provided, further, that so long as any Lender is a Defaulting
Lender, such Lender shall not have any rights hereunder with respect to any
Designated Hedging Agreement entered into while such Lender was a Defaulting
Lender.
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Institution” means, on any date, any (i) airline, commercial air
freight carrier, air freight forwarder or entity engaged in the business of
parcel transport by air or (ii) Affiliate of any Person described in clause (i)
above (other than (w) any Affiliate of such Person as a result of common control
by a Governmental Authority or instrumentality thereof, (x) any Affiliate of
such Person who becomes a Lender with the consent of the Borrower in accordance
with Section 10.02(b), and (y) any Affiliate of such Person under common control
with such Person which Affiliate is not actively involved in the management
and/or operations of such Person).

18



--------------------------------------------------------------------------------




“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the latest Revolving
Facility Maturity Date then in effect. Notwithstanding the preceding sentence,
any Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Parent to repurchase
such Capital Stock upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Stock if the terms of such Capital Stock
provide that the Parent may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.01 hereof. The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that the
Parent and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.
“Dollar Equivalent” means, at any time, (i) with respect to any amount under a
Letter of Credit issued under the LC Facility that is denominated in Dollars,
such amount, and (ii) with respect to any amount under a Letter of Credit issued
under the LC Facility that is denominated in any other currency, the equivalent
amount thereof in Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date for such Letter of Credit) for the purchase of Dollars with
such other currency.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Restricted Subsidiary of the Parent that
was formed under the laws of the United States or any state of the United States
or the District of Columbia or that guarantees, or pledges any property or
assets to secure, any Obligations or Junior Secured Debt.
“Dominion Period” shall have the meaning given such term in Section 5.12(c).
“Dominion Period Trigger Event” shall have the meaning given such term in
Section 5.12(c).
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Eligible Account” shall mean any Account owned by the Borrower or another
Grantor meeting the criteria and eligibility standards which are agreed upon by
the Borrower and the Administrative Agent at the time of the initial pledge of
Accounts to the Administrative Agent pursuant to the applicable Collateral
Document.

19



--------------------------------------------------------------------------------




“Eligible Aircraft” shall mean (a) any aircraft manufactured by Embraer S.A. and
(b) any other model of aircraft that is reasonably acceptable to the
Administrative Agent, in each case that are owned by the Borrower or any other
applicable Grantor and that are eligible for the benefits of Section 1110.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender, provided that such Affiliate has total
assets in excess of $200,000,000, (d) an Approved Fund of any Lender, provided
that such Approved Fund has total assets in excess of $200,000,000, and (e) any
other financial institution reasonably satisfactory to the Administrative Agent,
provided that such financial institution has total assets in excess of
$200,000,000; provided; further, that none of the Borrower, any Guarantor or any
Affiliate of the Borrower or any Guarantor nor any natural person shall
constitute an Eligible Assignee.
“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Administrative Agent shall, as of such date, have a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens; provided, with respect to any
Appraised Collateral having an aggregate Appraised Value of 10% or more
(determined on the date such Appraised Collateral was added as Collateral) of
the total Borrowing Base on which the Administrative Agent shall have been
granted a valid and perfected first priority Lien and/or mortgage (or comparable
Lien) subject only to Permitted Liens, at any time when the Administrative Agent
shall not have received Appraisals, pursuant to Section 5.07 or otherwise
pursuant to this Agreement, with respect to substantially all of the existing
Appraised Collateral within the 180-day period preceding the date on which such
Appraised Collateral is pledged (a “180-day Period”), such Appraised Collateral
shall not, solely for purposes of satisfying the conditions set forth in Section
6.09(c) in connection with any release of Collateral requested by the Borrower
pursuant to Section 6.09(c), constitute Eligible Collateral until the earlier of
(x) the date on which the Administrative Agent shall have held such Lien and/or
mortgage (or comparable Lien) for at least ninety (90) continuous days from the
grant or perfection thereof prior to its constituting Eligible Collateral or (y)
the date on which the Administrative Agent shall have received Appraisals
(including, for purposes of this clause (y), all Appraisals received during such
180-Day Period), as applicable, pursuant to Section 5.07 or otherwise pursuant
to this Agreement, with respect to substantially all of the other Appraised
Collateral.
“Eligible Engine” shall mean any Engine suitable for installation on an Eligible
Aircraft or any other Engine reasonably acceptable to the Administrative Agent,
in each case that are owned by the Borrower or any other applicable Grantor,
that are not subject to a lease, loan or similar arrangement, and that are
eligible for the benefits of Section 1110.

20



--------------------------------------------------------------------------------




“Eligible Spare Parts” shall mean any Spare Parts and Appliances suitable for
incorporation in, installation on, attachment or appurtenance to, or use in, an
Eligible Aircraft, an Eligible Engine or another Eligible Spare Part, in each
case that are owned by the Borrower or any other applicable Grantor and that are
eligible for the benefits of Section 1110.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Engine” shall mean an engine used, or intended to be used, to propel an
Aircraft, including a part, appurtenance, and accessory of such Engine, except a
Propeller.
“Entitled Person” shall have the meaning given such term in Section 10.20.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.
“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“Escrow Accounts” shall mean accounts of the Parent or any Subsidiary, solely to
the extent any such accounts exclusively hold funds set aside by the Parent or
any Subsidiary to manage the collection and payment of amounts collected,
withheld or incurred by the Parent or such Subsidiary for the benefit of third
parties relating to: (a) federal income tax withholding and backup withholding
tax, employment taxes, transportation excise taxes and security related charges,
(b) any and all state and local income tax withholding, employment taxes and
related charges and fees and similar taxes, charges and fees, including, but not
limited to, state and local payroll withholding taxes, unemployment and
supplemental unemployment taxes, disability taxes, workman’s or workers’
compensation charges and related charges and fees, (c) state and local taxes
imposed on overall gross receipts, sales and use taxes, fuel excise taxes and
hotel

21



--------------------------------------------------------------------------------




occupancy taxes, (d) passenger facility fees and charges collected on behalf of
and owed to various administrators, institutions, authorities, agencies and
entities, (e) other similar federal, state or local taxes, charges and fees
(including without limitation any amount required to be withheld or collected
under applicable law) and (f) other funds held in trust for, or otherwise
pledged to or segregated for the benefit of, an identified beneficiary; or (2)
accounts, capitalized interest accounts, debt service reserve accounts, escrow
accounts and other similar accounts or funds established in connection with the
ARB Indebtedness.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under the Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Euros” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Event of Default” shall have the meaning given such term in Section 7.
“Excess Availability” shall mean, as of any date of determination, an amount
equal to (a) the Loan Cap, minus (b) the Total Extensions of Credit as of such
date.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Contributions” means net cash proceeds received by the Parent after
the Closing Date from:
(1)    contributions to its common equity capital (other than from any
Subsidiary); or
(2)    the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of the Parent or any Subsidiary) of Qualifying Equity Interests,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(3)(B) of Section 6.01 hereof.
“Excluded Subsidiary” means (i) each Subsidiary of the Parent that is a captive
insurance company and is prohibited from becoming a Guarantor pursuant to
applicable rules and regulations and (ii) Chautauqua (unless Chautauqua
expressly agrees to become a Guarantor).

22



--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower or any Guarantor hereunder or
under any Loan Document, (a) any Taxes based on (or measured by) its net income,
profits or capital, or any franchise taxes, imposed (i) by the United States of
America or any political subdivision thereof or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) as a result of a present or former connection between such
recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such recipient’s having executed, delivered, enforced, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, this Agreement or any Loan Document, or sold or
assigned an interest in this Agreement or any Loan Document), (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which such recipient is located, (c) in the case of
a Lender, any withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16(a),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (d) in the case of a Lender,
any withholding Tax that is attributable to such Lender’s failure to deliver the
documentation described in Section 2.16(f) or 2.16(g) and (e) any withholding
Tax that is imposed by reason of FATCA.
“Existing Engine Type” shall have the meaning given to such term in
Section 5.07.
“Existing Indebtedness” means all Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness incurred under clauses (1) or (3) of the
definition of “Permitted Debt”) in existence on the Closing Date, until such
amounts are repaid.

23



--------------------------------------------------------------------------------




“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(a).
“Extension” shall have the meaning given to such term in Section 2.28(a).
“Extension Amendment” shall have the meaning given to such term in
Section 2.28(c).
“Extension Offer” shall have the meaning given to such term in Section 2.28(a).
“Extension Offer Date” shall have the meaning given to such term in
Section 2.28(a).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“Facility” shall mean each of the Revolving Facility and the LC Facility, as the
context may require, and collectively, the “Facilities”.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by an officer of the Borrower (unless
otherwise provided in this Agreement); provided that any such officer of the
Borrower shall be permitted to consider the circumstances existing at such time
(including, without limitation, economic or other conditions affecting the
United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
comparable thereto and not materially more onerous to comply with, any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements implementing any of the foregoing (together with
any law implementing any such agreement including U.S. and non-U.S. regulations
or official guidance).
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

24



--------------------------------------------------------------------------------




“Fees” shall collectively mean the Commitment Fees, the Upfront Fees, Letter of
Credit Fees and other fees referred to in Section 2.19.
“Financial Covenant Event” shall have the meaning given such term in
Section 6.08.
“Fixed Charge Coverage Ratio” shall mean, with respect to any specified Person
for any specified period, the ratio of the Consolidated EBITDAR of such Person
for such period to the Fixed Charges of such Person for such period. If the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
(as determined in good faith by a responsible financial or accounting officer of
the Parent) to such incurrence, assumption, Guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock or preferred stock, and the use
of the proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)    acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including all related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date, or that are to be made on the
Calculation Date, will be given pro forma effect (as determined in good faith by
a responsible financial or accounting officer of the Parent and certified in an
Officer’s Certificate delivered to the Administrative Agent, and including any
operating expense reductions for such period resulting from such acquisition
that have been realized or for which all of the material steps necessary for
realization have been taken) as if they had occurred on the first day of the
four-quarter reference period;
(2)    the Consolidated EBITDAR attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;
(3)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be

25



--------------------------------------------------------------------------------




excluded, but only to the extent that the obligations giving rise to such Fixed
Charges will not be obligations of the specified Person or any of its Restricted
Subsidiaries following the Calculation Date;
(4)    any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;
(5)    any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and
(6)    if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)    the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period to the extent that such interest
expense is payable in cash (and such interest income is receivable in cash);
plus
(2)    the interest component of leases that are capitalized in accordance with
GAAP of such Person and its Restricted Subsidiaries for such period to the
extent that such interest component is related to lease payments payable in
cash; plus
(3)    any interest expense actually paid in cash for such period by such
specified Person on Indebtedness of another Person that is guaranteed by such
specified Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such specified Person or one of its Restricted Subsidiaries; plus
(4)    the product of (A) all cash dividends accrued on any series of preferred
stock of such Person or any of its Restricted Subsidiaries for such period,
other than to the Parent or a Restricted Subsidiary of the Parent, times (B) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, determined on a consolidated
basis in accordance with GAAP; plus

26



--------------------------------------------------------------------------------




(5)    the aircraft rent expense of such Person and its Restricted Subsidiaries
for such period to the extent that such aircraft rent expense is payable in
cash,
all as determined on a consolidated basis in accordance with GAAP.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“GBP” shall mean the lawful currency of the United Kingdom.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government.
“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.
“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
“Guaranteed Obligations” shall have the meaning given such term in
Section 9.01(a).
“Guarantors” shall mean, collectively, the Parent and each Domestic Subsidiary
of the Parent that becomes pursuant to Section 5.12, a party to the Guarantee
contained in Section 9. As of the Closing Date, the Parent and Shuttle America
are the only Guarantors.

27



--------------------------------------------------------------------------------




“Guaranty Obligations” shall have the meaning given such term in
Section 9.01(a).
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:
(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.
“Immaterial Subsidiaries” shall mean one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 5.0%
of the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of the Parent
for which financial statements are available to the Administrative Agent
pursuant to Section 5.01), and (b) the revenues of all such Subsidiaries account
for, in the aggregate, no more than 5.0% of the total revenues of the Parent and
its Subsidiaries on a consolidated basis for the twelve-month period ending on
the last day of the most recent fiscal quarter of the Parent for which financial
statements are available to the Administrative Agent pursuant to Section 5.01;
provided that a Subsidiary will not be considered to be an Immaterial Subsidiary
if it (1) directly or indirectly guarantees, or pledges any property or assets
to secure, any Obligations or Junior Secured Debt, or (2) owns any properties or
assets that constitute Collateral.
“Increase Effective Date” shall have the meaning given such term in
Section 2.27(a).
“Increase Joinder” shall have the meaning given such term in Section 2.27(c).

28



--------------------------------------------------------------------------------




“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of banker’s acceptances;
(4)    representing Capital Lease Obligations;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or
(6)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Initial Borrowing” means the first advance of a Loan or issuance of a Letter of
Credit under this Agreement.
“Intercreditor Agreement” shall have the meaning given such term in
Section 10.17.

29



--------------------------------------------------------------------------------




“Interest Coverage Ratio” shall mean, with respect to any specified Person as of
any date of determination, the ratio of (a) the Consolidated EBITDAR of such
Person for the most recently ended period of four fiscal quarters for which
internal financial statements are available to the Borrower immediately
preceding such date to (b) the consolidated interest expense of such Person and
its Restricted Subsidiaries for such period to the extent that such interest
expense is payable in cash.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (c) with respect to ABR Revolving Loans, the last Business Day of each
March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, two, three or six months (or, if available to all
applicable Lenders and agreed to by all Lenders, twelve months) thereafter, as
the Borrower may elect in the related notice delivered pursuant to Section 2.03
or 2.05; provided that (i) if any Interest Period would end on a day which shall
not be a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) no Interest Period shall end later than
the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.
“Investments” means, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees or other
obligations), advances (but excluding advance payments and deposits for goods
and services in the ordinary course of business) or capital contributions
(excluding commission, travel and similar advances to officers, employees and
consultants made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities of other Persons, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
If the Parent or any Restricted Subsidiary of the Parent sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of

30



--------------------------------------------------------------------------------




the Parent after the Closing Date such that, after giving effect to any such
sale or disposition, such Person is no longer a Restricted Subsidiary of the
Parent, the Parent will be deemed to have made an Investment on the date of any
such sale or disposition equal to the Fair Market Value of the Parent’s
Investments in such Subsidiary that were not sold or disposed of in an amount
determined as provided in Section 6.01 hereof. Notwithstanding the foregoing,
any Equity Interests retained by the Parent or any of its Subsidiaries after a
disposition or dividend of assets or Capital Stock of any Person in connection
with any partial “spin-off” of a Subsidiary or similar transactions shall not be
deemed to be an Investment. The acquisition by the Parent or any Restricted
Subsidiary of the Parent after the Closing Date of a Person that holds an
Investment in a third Person will be deemed to be an Investment by the Parent or
such Restricted Subsidiary in such third Person in an amount equal to the Fair
Market Value of the Investments held by the acquired Person in such third Person
in an amount determined as provided in Section 6.01 hereof. Except as otherwise
provided in this Agreement, the amount of an Investment will be determined at
the time the Investment is made and without giving effect to subsequent changes
in value.
“Issuing Lender” shall mean any of (i) the LC Facility Lender and (ii) any
Revolving Facility Issuing Lender.
“Judgment Currency” shall have the meaning given such term in Section 10.20.
“Junior Lien Cap” means, as of any date of determination, the aggregate amount
of Junior Secured Debt that may be incurred by the Borrower and any Guarantor
such that, after giving pro forma effect to such incurrence and the application
of the net proceeds therefrom the Total Collateral Coverage Ratio shall be no
less than 1.0 to 1.0.
“Junior Secured Debt” shall mean Indebtedness permitted to be incurred under
Section 6.03(b)(21) and permitted to be secured by a Lien on Collateral under
Section 6.06.
“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other agreements, instruments and notes evidencing Junior Secured Debt, and each
other agreement executed in connection therewith, as each may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“LC Disbursement” shall mean any LC Facility Disbursement or Revolving Facility
Disbursement.
“LC Exposure” shall mean, at any time, the sum of (i) the LC Facility Exposure
and (ii) the Revolving Facility LC Exposure.
“LC Facility” shall mean the LC Facility Commitment and the Letters of Credit
issued thereunder.
“LC Facility Commitment” $10,000,000 as such amount may be reduced from time to
time pursuant to the terms hereof.

31



--------------------------------------------------------------------------------




“LC Facility Disbursement” shall mean a payment made by the LC Facility Lender
pursuant to a Letter of Credit issued by it.
“LC Facility Exposure” shall mean, at any time, with respect to the LC Facility
Lender, the sum of (i) the aggregate maximum undrawn amount of all outstanding
Letters of Credit issued by it at such time plus (ii) the aggregate amount of
all LC Facility Disbursements made by it that have not yet been reimbursed by or
on behalf of the Borrower at such time; provided that (x) in the case of any
Letter of Credit denominated in any currency other than Dollars, the aggregate
maximum undrawn amount of such Letter of Credit, and the amount of any LC
Facility Disbursement in respect of such Letter of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time, shall be, on the date
of determination, the sum of the Dollar Equivalent of such amounts, and (y) in
the case of any escalating Letter of Credit where the face amount thereof is
subject to escalation with no conditions, the LC Facility Exposure with respect
to such Letter of Credit shall be determined by referring to the maximum face
amount to which such Letter of Credit may be so escalated.
“LC Facility Lender” shall mean DBNY (or any of its Affiliates reasonably
acceptable to the Borrower), in its capacity as the issuer of Letters of Credit
under the LC Facility, and its successors in such capacity as provided in
Section 2.29(i). The LC Facility Lender may, in its reasonable discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the LC
Facility Lender reasonably acceptable to the Borrower, which Affiliate shall
agree in writing reasonably acceptable to the Borrower to be bound by the
provisions of the Loan Documents applicable to the LC Facility Lender, in which
case the term “LC Facility Lender” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
“LC Facility Letter of Credit Account” shall mean the account established by the
Borrower under the sole and exclusive control of the Administrative Agent
maintained at the office of the Administrative Agent at 5022 Gate Parkway, Suite
200, Jacksonville, FL 32256, designated as the “Republic Airline – LC Facility
Letter of Credit Account” that shall be used solely for the purposes set forth
herein.
“LC Facility Maturity Date” shall mean April 7, 2018.
“LC Facility Termination Date” shall mean the earlier to occur of (a) the LC
Facility Maturity Date and (b) the termination of the LC Facility Commitment in
accordance with the terms hereof.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Letter of Credit” shall mean any irrevocable letter of credit issued either
(a) pursuant to Section 2.02, which letter of credit shall be (i) a financial or
performance standby or documentary letter of credit, (ii) issued to support the
obligations of the Parent or any of its Restricted Subsidiaries (excluding any
term loan debt (other than any aircraft financing arrangements), subordinated
debt and equity interests) (provided that in any case the account party of such
Letter of Credit must be the Borrower), (iii) denominated in Dollars and

32



--------------------------------------------------------------------------------




(iv) otherwise in such form as may be reasonably approved from time to time by
the Administrative Agent and the applicable Revolving Facility Issuing Lender or
(b) pursuant to Section 2.29, which letter of credit shall be (i) a performance
standby or documentary letter of credit, (ii) issued to support the obligations
of the Parent or any of its Restricted Subsidiaries (excluding any term loan
debt) (other than any aircraft financing arrangements), subordinated debt and
equity interests) (provided that in any case the account party of such Letter of
Credit must be the Borrower), (iii) denominated in Dollars or another currency
that at the time of issuance of such Letter of Credit was an Approved Alternate
Currency and (iv) otherwise in such form as may be reasonably approved from time
to time by the Administrative Agent and the LC Facility Lender.
“Letter of Credit Account” shall mean any of the LC Facility Letter of Credit
Account or the Revolving Facility Letter of Credit Account.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum appearing on Reuters Screen
LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period, provided
that if the “LIBO Rate” shall be less than zero, such rate shall be deemed to be
zero. In the event that the rate identified in the foregoing sentence is not
available at such time for any reason, then such rate shall be the average of
the rates per annum at which Dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by major banks in the London
interbank market in London, England, as determined by the Administrative Agent
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (e) of the definition of
“Permitted Disposition”), including any conditional sale or other title
retention agreement, any option or other agreement to sell or give a security
interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.
“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Parent and its Restricted Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements or otherwise then pledged to secure revolving credit facilities
referred to in clause (ii) below), (ii) the aggregate

33



--------------------------------------------------------------------------------




principal amount committed and available to be drawn by the Parent and its
Restricted Subsidiaries (taking into account all borrowing base limitations,
collateral coverage requirements or other restrictions on borrowing
availability) under all revolving credit facilities (including this Facility) of
the Parent and its Restricted Subsidiaries and (iii) to the extent not being
used to repay other Indebtedness, the scheduled net proceeds of any Capital
Markets Offering of the Parent or any of its Restricted Subsidiaries that has
priced but has not yet closed (until the earliest of the closing thereof, the
termination thereof without closing or the date that falls five (5) Business
Days after the initial scheduled closing date thereof).
“Loan Cap” means, as of any date of determination, the lesser of (a) the Total
Commitments and (b) the Borrowing Base.
“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement and any other instrument or agreement (which is
designated as a Loan Document therein) executed and delivered by the Borrower or
a Guarantor to the Administrative Agent, any Issuing Lender or any Revolving
Lender, in each case, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time in accordance
with the terms hereof.
“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit C.
“Loans” shall mean the Revolving Loans.
“Margin Stock” shall have the meaning given such term in Section 3.11(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean (i) a material adverse effect on (a) the
consolidated business, operations or financial condition of the Parent and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder, or (c) the ability of the Borrower and the
Guarantors, collectively, to pay the Obligations or (ii) a Collateral Material
Adverse Effect.
“Material Indebtedness” shall mean Indebtedness of the Borrower or one or more
Guarantors (other than the Loans and obligations relating to Letters of Credit)
outstanding under the same agreement in a principal amount exceeding
$100,000,000.
“Minimum Extension Condition” shall have the meaning given such term in
Section 2.28(b).
“Moody’s” shall mean Moody’s Investors Service, Inc.

34



--------------------------------------------------------------------------------




“Mortgaged Collateral” shall mean all of the “Collateral” as defined in each
Aircraft and Spare Engine Mortgage (including as supplemented by any Mortgage
Supplement).
“Net Proceeds” means the aggregate cash and Cash Equivalents received by the
Parent or any of its Restricted Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by the Parent or a
Restricted Subsidiary (including the sale or disposition of such non-cash
consideration) or any such Recovery Event, including, without limitation, legal,
accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Collateral Sale or Recovery
Event, taxes paid or payable as a result of the Collateral Sale or Recovery
Event, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements; (b) any reserve for adjustment or
indemnification obligations in respect of the sale price of such asset or assets
established in accordance with GAAP; and (c) any portion of the purchase price
from a Collateral Sale placed in escrow pursuant to the terms of such Collateral
Sale (either as a reserve for adjustment of the purchase price, or for
satisfaction of indemnities in respect of such Collateral Sale) until the
termination of such escrow.
“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).
“New Lender” shall have the meaning given such term in Section 2.27(a).
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Extending Lender” shall have the meaning given such term in
Section 10.08(g).
“Non-Recourse Debt” shall mean Indebtedness:
(1)    as to which neither the Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and
(2)    as to which the holders of such Indebtedness do not otherwise have
recourse to the stock or assets of the Parent or any of its Restricted
Subsidiaries (other than the Equity Interests of an Unrestricted Subsidiary).
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, the Designated Hedging Obligations, the

35



--------------------------------------------------------------------------------




Designated Banking Product Obligations, and all other obligations and
liabilities of the Borrower to the Administrative Agent, any Issuing Lender or
any Lender (or (i) in the case of Designated Hedging Obligations, any obligee
with respect to such designated Hedging Obligations who was a Lender or an
Affiliate of a Lender when the related Designated Hedging Agreement was entered
into, or (ii) in the case of Designated Banking Product Obligations, any obligee
with respect to such Designated Banking Product Obligations who was a Lender or
a banking Affiliate of any Lender at the time the related Designated Banking
Product Agreement was entered into), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under this Agreement or any other Loan Document, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, out-of-pocket
costs, and expenses (including all fees, charges and disbursements of counsel to
the Administrative Agent, any Issuing Lender or any Lender that are required to
be paid by the Borrower pursuant hereto) or otherwise; provided, however, that
the aggregate amount of all Designated Hedging Obligations (valued in accordance
with the definition thereof) at any time outstanding that shall be included as
“Obligations” shall not exceed 10% of the original Total Commitments in effect
on the Closing Date; provided, further, that in no event shall the Obligations
include Excluded Swap Obligations.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on the Reuters Screen LIBOR01 as of 11:00 a.m.,
London time, on such day.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower or the Parent by an Officer of the Borrower or the Parent,
respectively.
“Other Taxes” shall mean any and all present or future court, stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.
“Outstanding LC Facility Letters of Credit” shall have the meaning given such
term in Section 2.29(h).
“Outstanding Revolving Letters of Credit” shall have the meaning given such term
in Section 2.02(j).
“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender,

36



--------------------------------------------------------------------------------




and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Revolving Lender.
“Participant” shall have the meaning given such term in Section 10.02(d).
“Participant Register” shall have the meaning given such term in
Section 10.02(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” shall mean the USA PATRIOT Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“PBH Agreement” means, in the case of Rolls-Royce model AE 3007A/1 Eligible
Engines, the AE 3007A/1 Series Engine Fleet Hour Agreement between Rolls-Royce
Corporation and Chautauqua, dated October 8, 2012 (a redacted copy of which has
been provided to the Administrative Agent by the Borrower) or, in the case of
other Eligible Engines, any substantially similar agreement covering such
Eligible Engines (or, if not such a substantially similar agreement, that is
otherwise reasonably satisfactory to the Administrative Agent).
“PBH Assignment” means an agreement, reasonably satisfactory to the
Administrative Agent, of the maintenance provider under a PBH Agreement covering
a Pledged Engine to enter into an agreement substantially similar to such PBH
Agreement, if the Administrative Agent shall have foreclosed on such Pledged
Engine, with a subsequent operator of such Pledged Engine, without additional
upfront costs, start-up changes or overhaul requirements, provided that the
regular ongoing charges under such PBH Agreement may be changed for purposes of
the new agreement with such subsequent operator based on relevant factors such
as utilization and environmental conditions, size of the new operator’s fleet,
term of the new agreement, projected shop visits and life-limited parts
consumption and financial situation of the new operator.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which the
Parent and its Restricted Subsidiaries are engaged on the date of this
Agreement.
“Permitted Debt” shall have the meaning set forth in Section 6.03(b).
“Permitted Disposition” shall mean any of the following:
(a)    the Disposition of Collateral permitted under the applicable Collateral
Documents;

37



--------------------------------------------------------------------------------




(b)    the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor; provided that this clause (b) shall not
permit any Disposition of any Letter of Credit Account or any amounts on deposit
therein;
(c)    sales or dispositions of surplus, obsolete, negligible or uneconomical
assets no longer used in the business of the Borrower and the other Grantors;
(d)    Dispositions of Collateral among the Grantors (including any Person that
shall become a Grantor simultaneous with such Disposition in the manner
contemplated by Section 5.12); provided that:
(i)    such Collateral remains at all times subject to a Lien with the same
priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties following such
Disposition,
(ii)    concurrently therewith, the Grantors shall execute any documents and
take any actions reasonably required to create, grant, establish, preserve or
perfect such Lien in accordance with the other provisions of this Agreement or
the Collateral Documents,
(iii)    except in the case of a Disposition of Spare Parts or Appliances from a
Grantor of Pledged Spare Parts to another Grantor of Pledged Spare Parts,
concurrently therewith or promptly thereafter, the Administrative Agent, for the
benefit of the Secured Parties, shall receive an Officer’s Certificate, with
respect to the matters described in clauses (i) and (ii) hereof and, if
reasonably requested by the Administrative Agent, an opinion of counsel to the
Borrower (which may be in-house counsel) as to the validity and perfection of
such Lien on the Collateral, in each case in form and substance reasonably
satisfactory to the Administrative Agent,
(iv)    concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.12, such Person shall have complied with the requirements of
Section 5.12(b); provided further that this clause (d) shall not permit any
Disposition of the Letter of Credit Account or any amounts on deposit therein,
and
(v)    the preceding provisions of clauses (i) through (iv) shall not be
applicable to any Disposition resulting from a merger or consolidation permitted
by and in accordance with Section 6.10; and
(e)    the lease or sublease of assets and properties in the ordinary course of
business; provided that, (i) the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Administrative Agent
under the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent and (ii) any such lease or sublease of Collateral shall
comply with the requirements of the applicable Collateral Document.

38



--------------------------------------------------------------------------------




“Permitted Investments” shall mean:
(1)    any Investment in the Parent or in a Restricted Subsidiary of the Parent;
(2)    any Investment in cash, Cash Equivalents and any foreign equivalents;
(3)    any Investment by the Parent or any Restricted Subsidiary of the Parent
in a Person, if as a result of such Investment:
(A)    such Person becomes a Restricted Subsidiary of the Parent; or
(B)    such Person, in one transaction or a series of related and substantially
concurrent transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Parent or a Restricted Subsidiary of the Parent;
(4)    any Investment made in the amount, and as a result of the receipt, of
non-cash consideration from a Disposition of assets;
(5)    any acquisition of assets or Capital Stock in exchange for the issuance
of Qualifying Equity Interests;
(6)    any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Parent or any of its Restricted Subsidiaries, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer or (B) litigation, arbitration or
other disputes;
(7)    Investments represented by Hedging Obligations;
(8)    loans or advances to officers, directors or employees made in the
ordinary course of business of the Parent or any Restricted Subsidiary of the
Parent in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding;
(9)    prepayment of any Loans in accordance with the terms and conditions of
this Agreement;
(10)    any guarantee of Indebtedness permitted to be incurred pursuant to
Section 6.03 hereof other than a guarantee of Indebtedness of an Affiliate of
the Parent that is not a Restricted Subsidiary of the Parent;

39



--------------------------------------------------------------------------------




(11)    any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the Closing Date; provided that the amount of
any such Investment may be increased (A) as required by the terms of such
Investment as in existence on the Closing Date or (B) as otherwise permitted
under this Agreement;
(12)    Investments acquired after the Closing Date as a result of the
acquisition by the Parent or any Restricted Subsidiary of the Parent of another
Person, including by way of a merger, amalgamation or consolidation with or into
the Parent or any of its Restricted Subsidiaries in a transaction that is not
prohibited by and is in accordance with Section 6.10 hereof after the Closing
Date to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;
(13)    the acquisition by a Receivables Subsidiary in connection with a
Qualified Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other Investment by the Parent or a Subsidiary of the
Parent in a Receivables Subsidiary or any Investment by a Receivables Subsidiary
in any other Person in connection with a Qualified Receivables Transaction;
(14)    accounts receivable arising in the ordinary course of business;
(15)    Investments in connection with outsourcing initiatives in the ordinary
course of business;
(16)    Investments having an aggregate Fair Market Value (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value other than a reduction for all returns of principal in cash and capital
dividends in cash), when taken together with all Investments made pursuant to
this clause (16) that are at the time outstanding, not to exceed $150.0 million
at any one time outstanding in connection with (A) travel or airline related
businesses made in connection with marketing and promotion agreements, alliance
agreements, distribution agreements, agreements with respect to fuel
consortiums, agreements relating to flight training, agreements relating to
insurance arrangements, agreements relating to parts management systems and
other similar agreements or (B) joint ventures in existence on the Closing Date
or formed thereafter; and
(17)    other Investments in any Person that do not involve properties or assets
that constitute Collateral, having an aggregate Fair Market Value (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments

40



--------------------------------------------------------------------------------




made pursuant to this clause (17) that are at the time outstanding, not to
exceed 3.0% of the total consolidated assets of the Parent and its Restricted
Subsidiaries at the time of such Investment.
“Permitted Liens” means:
(1)    Liens held by the Administrative Agent securing the Obligations;
(2)    Liens securing Junior Secured Debt in an aggregate principal amount (as
of the date of incurrence of any such Junior Secured Debt and after giving pro
forma effect to the application of the net proceeds therefrom), not exceeding
the Junior Lien Cap, provided that such Liens shall (x) rank junior to the Liens
in favor of the Administrative Agent securing the Obligations and (y) be subject
to an Intercreditor Agreement reasonably acceptable to the Administrative Agent
and the Required Lenders;
(3)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(4)    Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(5)    Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;
(6)    Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;
(7)    (A) any overdrafts and related liabilities arising from treasury,
netting, depository and cash management services or in connection with any
automated clearing house transfers of funds, in each case as it relates to cash
or Cash Equivalents, if any, and (B) Liens arising by operation of law or that
are contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of the Letter of Credit Account or the Collateral
Proceeds Account;
(8)    licenses, sublicenses, leases and subleases by any Grantor as they relate
to any aircraft, airframe, engine, Mortgaged Collateral or any Additional
Collateral and to the extent (A) such licenses, sublicenses, leases or subleases
do not interfere in any material respect with the business of the Parent and its
Restricted Subsidiaries, taken as a whole, and in each case, such license,
sublicense, lease or sublease is to be subject and subordinate to the Liens
granted

41



--------------------------------------------------------------------------------




to the Administrative Agent pursuant to the Collateral Documents, and in each
case, would not result in a Collateral Material Adverse Effect or (B) otherwise
expressly permitted by the Collateral Documents;
(9)    salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine, Mortgaged Collateral or any Additional Collateral,
if any;
(10)    in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;
(11)    Liens incurred in the ordinary course of business of the Parent or any
Restricted Subsidiary of the Parent with respect to obligations that do not
exceed in the aggregate $3,750,000 at any one time outstanding; and
(12)    Liens on Collateral permitted under the Collateral Document granting a
Lien on such Collateral.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of the Parent or any of its Restricted Subsidiaries issued
in exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of the Parent or any
of its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:
(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount (or
accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith); provided that
with respect to any such Permitted Refinancing Indebtedness that is refinancing
secured Indebtedness and is secured by the same collateral, the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
shall not exceed the greater of the preceding amount and the Fair Market Value
of the assets securing such Permitted Refinancing Indebtedness;
(2)    if such Permitted Refinancing Indebtedness has a maturity date that is
after the Revolving Facility Maturity Date (with any amortization payment
comprising such Permitted Refinancing Indebtedness being treated as maturing on
its amortization date), such Permitted Refinancing Indebtedness has a Weighted
Average Life to Maturity that is (A) equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged or (B) more than 60 days after the
Revolving Facility Maturity Date;

42



--------------------------------------------------------------------------------




(3)    if the Indebtedness being renewed, refunded, extended, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Loans, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loans on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being renewed,
refunded, extended, refinanced, replaced, defeased or discharged;
(4)    no Restricted Subsidiary that is not a Guarantor shall be an obligor with
respect to such Permitted Refinancing Indebtedness unless such non-Guarantor
Restricted Subsidiary was an obligor with respect to the Indebtedness being
renewed, refunded, extended, refinanced, replaced, defeased or discharged; and
(5)    notwithstanding that the Indebtedness being renewed, refunded,
refinanced, extended, replaced, defeased or discharged may have been repaid or
discharged by the Parent or any of its Restricted Subsidiaries prior to the date
on which the new Indebtedness is incurred, Indebtedness that otherwise satisfies
the requirements of this definition may be designated as Permitted Refinancing
Indebtedness so long as such renewal, refunding, refinancing, extension,
replacement, defeasance or discharge occurred not more than 36 months prior to
the date of such incurrence of Permitted Refinancing Indebtedness.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or Governmental Authority or any
agency or political subdivision thereof.
“Pledged Accounts” means, as of any date, the Eligible Accounts included in the
Collateral as of such date.
“Pledged Aircraft” means, as of any date, the Eligible Aircraft included in the
Collateral as of such date.
“Pledged Cash and Cash Equivalents” means, as of any date, the amount of cash
and Cash Equivalents included in the Collateral as of such date.
“Pledged Engines” means, as of any date, the Eligible Engines included in the
Collateral as of such date.
“Pledged Spare Parts” means, as of any date, the Eligible Spare Parts included
in the Collateral as of such date.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by DBNY, as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by DBNY in connection

43



--------------------------------------------------------------------------------




with extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Propeller” shall mean any propeller, including any part, appurtenance, and
accessory of a propeller.
“Put Exposure” means the principal amount of Loans, LC Exposure and unused
Commitments that Lenders have elected be prepaid, discharged and terminated,
respectively, pursuant to Section 2.12(g) in response to a Change of Control
Offer.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Parent or any of its Subsidiaries pursuant to
which the Parent or any of its Subsidiaries sells, conveys or otherwise
transfers to (a) a Receivables Subsidiary or any other Person (in the case of a
transfer by the Parent or any of its Subsidiaries) and (b) any other Person (in
the case of a transfer by a Receivables Subsidiary), or grants a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Parent or any of its Subsidiaries, and any assets related thereto
including, without limitation, all Equity Interests and other investments in the
Receivables Subsidiary, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable, other than assets that constitute Collateral or
proceeds of Collateral.
“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (b) and (c) of the definition of “Additional Collateral”.
“Qualifying Equity Interests” means Equity Interests of the Parent other than
Disqualified Stock.
“Receivables Subsidiary” means a Subsidiary of the Parent which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of the Parent (as provided
below) as a Receivables Subsidiary (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (1) is guaranteed by the
Parent or any Restricted Subsidiary of the Parent (other than comprising a
pledge of the Capital Stock or other interests in such Receivables Subsidiary
(an “incidental pledge”), and excluding any guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with a Qualified Receivables
Transaction), (2) is recourse to or obligates the Parent or any Restricted
Subsidiary of the Parent in any way other than through an incidental pledge or
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with a Qualified Receivables
Transaction or (3) subjects any property or asset of the Parent or any

44



--------------------------------------------------------------------------------




Subsidiary of the Parent (other than accounts receivable and related assets as
provided in the definition of “Qualified Receivables Transaction”), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with a Qualified Receivables
Transaction, (b) with which neither the Parent nor any Subsidiary of the Parent
has any material contract, agreement, arrangement or understanding (other than
pursuant to the Qualified Receivables Transaction) other than (i) on terms no
less favorable to the Parent or such Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Parent, and
(ii) fees payable in the ordinary course of business in connection with
servicing accounts receivable and (c) with which neither the Parent nor any
Subsidiary of the Parent has any obligation to maintain or preserve such
Subsidiary’s financial condition, other than a minimum capitalization in
customary amounts, or to cause such Subsidiary to achieve certain levels of
operating results. Any such designation by the Board of Directors of the Parent
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of the resolution of the Board of Directors of the Parent
giving effect to such designation and an Officer’s Certificate certifying that
such designation complied with the foregoing conditions.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of:
(i)    the Total Commitments then in effect, or
(ii)    if the Revolving Commitments and the LC Facility Commitment have been
terminated, the Total Extensions of Credit then outstanding, or

45



--------------------------------------------------------------------------------




(iii)    if the Revolving Commitments have been terminated but the LC Facility
Commitment has not been terminated, the sum of the Total Revolving Extensions of
Credit then outstanding and the LC Facility Commitment then in effect, or
(iv)    if the Revolving Commitments have not been terminated but the
LC Facility Commitment has been terminated, the sum of the Total Revolving
Commitments then in effect plus the LC Facility Exposure then outstanding.
The Revolving Extensions of Credit, outstanding Loans, Revolving Commitments,
LC Facility Commitment and LC Facility Exposure, as applicable, of any
Defaulting Lender shall be disregarded in determining the “Required Lenders” at
any time.
“Required Revolving Lenders” shall mean, at any time, Revolving Lenders holding
more than 50% of the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding. The Revolving Extensions of Credit, outstanding Loans
and Revolving Commitments of any Defaulting Lender shall be disregarded in
determining the “Required Revolving Lenders” at any time.
“Responsible Officer” means an Officer.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payments” shall have the meaning set forth in Section 6.01(a).
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
“Revaluation Date” means, with respect to any Letter of Credit issued pursuant
to Section 2.29 that is not denominated in Dollars, each of the following: (i)
the date of issuance of such Letter of Credit, (ii) each date of an amendment,
extension, renewal or increase of such Letter of Credit, (iii) each date of any
LC Facility Disbursement by the LC Facility Lender under such Letter of Credit
and (iv) such additional dates as the LC Facility Lender shall reasonably
determine; provided that, subject to the rights of the LC Facility Lender set
forth in clause (iv) of this definition, for purposes of calculating any fees
payable pursuant to Section 2.21(ii), the applicable “Revaluation Date” for each
day during any period in which such fee is payable shall be such day on which
such fee accrues or is payable, as applicable, pursuant to Section 2.21(ii) (or
such other dates as shall be agreed between the LC Facility Lender and the
Borrower from time to time).
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and participate in Revolving Facility LC Exposure in an
aggregate

46



--------------------------------------------------------------------------------




principal not to exceed the amount set forth under the heading “Revolving
Commitment” opposite its name in Annex A hereto or in the Assignment and
Acceptance pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Total Revolving Commitments is $40,000,000.
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the Revolving Facility LC Exposure then
outstanding.
“Revolving Facility” shall mean the Revolving Commitments and the Revolving
Loans made and Letters of Credit issued under the Revolving Commitments.
“Revolving Facility Issuing Lender” shall mean (i) DBNY (or any of its
Affiliates reasonably acceptable to the Borrower), in its capacity as the issuer
of Letters of Credit under the Revolving Facility, and its successors in such
capacity as provided in Section 2.02(i), and (ii) any other Revolving Lender
agreeing to act in such capacity, which other Revolving Lender shall be
reasonably satisfactory to the Borrower and the Administrative Agent. Each
Revolving Facility Issuing Lender may, in its reasonable discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Revolving
Facility Issuing Lender reasonably acceptable to the Borrower, which Affiliate
shall agree in writing reasonably acceptable to the Borrower to be bound by the
provisions of the Loan Documents applicable to a Revolving Facility Issuing
Lender, in which case the term “Revolving Facility Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Revolving Facility LC Commitment” means $5,000,000.
“Revolving Facility LC Disbursement” shall mean a payment made by a Revolving
Facility Issuing Lender pursuant to a Letter of Credit issued by it.
“Revolving Facility LC Exposure” shall mean, at any time, the sum of (i) the
aggregate maximum undrawn amount of all outstanding Letters of Credit issued
under the Revolving Facility at such time plus (ii) the aggregate amount of all
Revolving Facility LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The Revolving Facility LC Exposure of any
Revolving Lender at any time shall be its Revolving Commitment Percentage of the
total Revolving Facility LC Exposure at such time; provided that in the case of
any escalating Letter of Credit where the face amount thereof is subject to
escalation with no conditions, the Revolving Facility LC Exposure with respect
to such Letter of

47



--------------------------------------------------------------------------------




Credit shall be determined by referring to the maximum face amount to which such
Letter of Credit may be so escalated.
“Revolving Facility Letter of Credit Account” shall mean the account established
by the Borrower under the sole and exclusive control of the Administrative Agent
maintained at the office of the Administrative Agent at 5022 Gate Parkway, Suite
200, Jacksonville, FL 32256, designated as the “Republic Airlines – Revolving
Facility Letter of Credit Account” that shall be used solely for the purposes
set forth herein.
“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28, April 7, 2018
and (b) with respect to Extended Revolving Commitments, the final maturity date
therefor as specified in the applicable Extension Offer accepted by the
respective Revolving Lender or Revolving Lenders.
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Revolving Commitments in accordance with the terms hereof and (c) the
termination of the applicable Revolving Commitments as a whole pursuant to
Section 2.11.
“Revolving Lenders” shall have the meaning set forth in the first paragraph of
this Agreement.
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
“Revolving Loan Percentage” shall mean, with respect to each Revolving Lender,
determined as of the date of each advance of a Revolving Loan and prior to
giving effect thereto, the percentage determined by dividing (i) the Revolving
Commitment of such Revolving Lender minus the Revolving Extensions of Credit of
such Revolving Lender by (ii) the Total Revolving Commitments minus the Total
Revolving Extensions of Credit.
“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to the Parent or another Restricted Subsidiary of
the Parent, and (2) an issuance of directors’ qualifying shares.
“Sanctions” shall have the meaning given such term in Section 3.15.
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
“SEC” shall mean the United States Securities and Exchange Commission.
“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.

48



--------------------------------------------------------------------------------




“Secured Parties” shall mean the Administrative Agent, the Issuing Lenders, the
Lenders and all other holders of Obligations.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“SH&E” means ICF SH&E, Inc.
“Shuttle America” means Shuttle America Corporation, an Indiana corporation.
“Significant Subsidiary” means any Restricted Subsidiary of the Parent that
would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such Regulation
is in effect on the date of this Agreement.
“Spare Parts” shall mean all accessories, appurtenances, or parts of an Aircraft
(except an Engine or Propeller), Engine (except a Propeller), Propeller, or
Appliance, that are to be installed at a later time in an Aircraft, Engine,
Propeller or Appliance.
“Spare Parts Security Agreement” means any Mortgage and Security Agreement
(Spare Parts), in substantially the form of Exhibit E, entered into by the
Borrower (or any other applicable Grantor) and the Administrative Agent, as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
“Spot Rate” means, for a currency as of any date of determination, the rate
determined by the Administrative Agent (i) to be the exchange rate quoted on
Reuters as the spot offer rate for the purchase of such currency with another
currency or (ii) if no such rate is available, the spot offer rate for the
purchase by the Administrative Agent of the first currency with the second
currency through its principal foreign exchange trading office (or, if the
Administrative Agent does not have as of the date of determination a spot offer
rate for any such currency, such spot offer rate from another major financial
institution as may be designated by the Administrative Agent), in each case at
approximately 11:00 a.m. New York City time on the date that is two (2) Business
Days prior to the date as of which the foreign exchange computation is made.
“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by the Parent or any Subsidiary (other than a Receivables Subsidiary),
which are customary in connection with any Qualified Receivables Transaction.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus

49



--------------------------------------------------------------------------------




the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject with respect to the
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in reserve
percentage.
“Stored” shall mean, as to any Aircraft or Engine, that such Aircraft or Engine
has been stored (a) with a low expectation of a return to service within the one
year following commencement of such storage and (b) in a manner intended to
minimize the rate of environmental degradation of the structure and components
of such Aircraft or Engine (as the case may be) during such storage.
“Subject Company” shall have the meaning set forth in Section 6.10(a).
“Subsidiary” shall mean, with respect to any Person
(1)    any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and
(2)    any partnership, joint venture or limited liability company of which (A)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

50



--------------------------------------------------------------------------------




“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” shall mean with respect to the Revolving Loans, the Revolving
Facility Termination Date applicable to the related Revolving Commitments, and
with respect to the LC Facility Commitment, the LC Facility Termination Date.
“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
“Total Collateral Coverage Ratio” shall mean the ratio of (i) the aggregate
Appraised Value of all Appraised Collateral plus the book value of all Pledged
Accounts plus the Pledged Cash and Cash Equivalents to (ii) the sum, without
duplication, of (w) the Total Revolving Extensions of Credit then outstanding
(other than Revolving Facility LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (x) the LC Facility Exposure then
outstanding (other than LC Facility Exposure that has been Cash Collateralized
in accordance with Section 2.29(j)), plus (y) the aggregate amount of all
Designated Hedging Obligations that constitute “Obligations” then outstanding,
plus (z) the aggregate outstanding principal amount of Junior Secured Debt.
“Total Commitments” shall mean, at any time, the sum of the Total Revolving
Commitment and the LC Facility Commitment at such time.
“Total Extensions of Credit” shall mean, at any time, the sum of the Total
Revolving Extensions of Credit outstanding at such time plus the LC Facility
Exposure at such time.
“Total Obligations” shall have the meaning provided in the definition of
Collateral Coverage Ratio.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Trade Date” shall have the meaning given such term in Section 10.02(g).

51



--------------------------------------------------------------------------------




“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Administrative Agent and/or the Administrative Agent for the benefit of the
Secured Parties, the borrowing of Loans and the use of the proceeds thereof, and
the request for and issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
“United States Citizen” shall have the meaning set forth in Section 3.02.
“Unrestricted Subsidiary” means any Subsidiary of the Parent that is designated
after the Closing Date by the Board of Directors of the Parent as an
Unrestricted Subsidiary in compliance with Section 5.06 hereof pursuant to a
resolution of the Board of Directors, but only if such Subsidiary:
(1)    has no Indebtedness other than Non-Recourse Debt;
(2)    except as permitted by Section 6.05 hereof, is not party to any
agreement, contract, arrangement or understanding with the Parent or any
Restricted Subsidiary of the Parent unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Parent or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Parent;
(3)    is a Person with respect to which neither the Parent nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
(4)    has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Parent or any of its Restricted
Subsidiaries; and
(5)    does not own any assets or properties that constitute Collateral.
“Unused LC Facility Commitment” shall mean, at any time, (a) the LC Facility
Commitment less (b) the LC Facility Exposure at such time.
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.

52



--------------------------------------------------------------------------------




“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (A) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
Section 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) “knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Borrower or the Guarantors, the actual knowledge of any Responsible Officer.
Section 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative

53



--------------------------------------------------------------------------------




Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Upon any such request for an amendment, the Borrower, the
Required Lenders and the Administrative Agent agree to consider in good faith
any such amendment in order to amend the provisions of this Agreement so as to
reflect equitably such accounting changes so that the criteria for evaluating
the Borrower’s consolidated financial condition shall be the same after such
accounting changes as if such accounting changes had not occurred.
Section 1.04.    Exchange Rates. The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating the Dollar
Equivalent of the LC Facility Exposure relating to Letters of Credit issued
under the LC Facility that are not denominated in Dollars. Such Spot Rates shall
become effective as of each Revaluation Date for such Letter of Credit and shall
be the Spot Rates employed in converting any amounts between the applicable
currencies until the next such Revaluation Date to occur.
Section 1.05.    Additional Approved Alternate Currencies.
(a)    The Borrower may from time to time request that Letters of Credit be
issued under the LC Facility in a currency other than those specifically listed
in clause (i) of the definition of “Approved Alternate Currency”; provided that
such other currency is a lawful currency that is readily available, freely
transferable and convertible into Dollars in the London foreign exchange market.
In the case of any such request with respect to the issuance of Letters of
Credit under the LC Facility, such request shall be subject to the approval of
the LC Facility Lender (such approval not to be unreasonably withheld, delayed
or conditioned).
(b)    Any such request shall be made to the LC Facility Lender not later than
11:00 a.m., five (5) Business Days prior to the date of the desired issuance of
a Letter of Credit under the LC Facility (or such other time or date as may be
agreed by the LC Facility Lender, in its or their sole discretion). The LC
Facility Lender shall notify the Administrative Agent and the Borrower, not
later than 11:00 a.m., three (3) Business Days after receipt of such request
whether it consents to the issuance of Letters of Credit under the LC Facility
in such requested currency.
(c)    Any failure by the LC Facility Lender to respond to such request within
the time period specified in Section 1.05(b) shall be deemed to be a refusal by
the LC Facility Lender to permit Letters of Credit to be issued under the LC
Facility in such requested currency. If the LC Facility Lender consents to the
issuance of Letters of Credit under the LC Facility in such requested currency,
the LC Facility Lender shall so notify the Borrower and the Administrative Agent
and thereafter such currency shall thereupon be deemed for all purposes to be an
Approved Alternate Currency.

54



--------------------------------------------------------------------------------




SECTION 2.    

AMOUNT AND TERMS OF CREDIT

55



--------------------------------------------------------------------------------




Section 2.01.    Commitments of the Lenders.
(a)    Revolving Commitments. (b) Each Revolving Lender severally, and not
jointly with the other Revolving Lenders, agrees, upon the terms and subject to
the conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate outstanding principal amount not to exceed, when added to
such Revolving Lender’s Revolving Facility LC Exposure (if any), the Revolving
Commitment of such Revolving Lender, which Revolving Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement. At no time shall
the sum of the then outstanding aggregate principal amount of the Revolving
Loans plus the Revolving Facility LC Exposure exceed the Total Revolving
Commitment.
(i)    Each Borrowing of a Revolving Loan shall be made from the Revolving
Lenders based upon each Revolving Lender’s Revolving Loan Percentage of such
Revolving Loan; provided, however, that the failure of any Revolving Lender to
make any Revolving Loan shall not in itself relieve the other Revolving Lenders
of their obligations to lend.
(c)    Type of Borrowing. Each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(d)    Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of a Revolving Facility LC Disbursement as contemplated by Section
2.02(e) or an LC Facility Disbursement as contemplated by Section 2.20(e).
Borrowings of more than one Type may be outstanding at the same time.
(e)    Limitation on Interest Period. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments.
Section 2.02.    Revolving Facility Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and, subject to the penultimate sentence
of clause (b) below, the applicable Revolving Facility Issuing Lender shall
issue) Letters of Credit under the Revolving

56



--------------------------------------------------------------------------------




Facility in Dollars, at any time and from time to time during the period
commencing on the Closing Date and ending on the day that is five (5) Business
Days prior to the Revolving Facility Maturity Date, in each case, to support the
obligations of the Parent or any of its Restricted Subsidiaries (excluding any
term loan debt (other than aircraft financing arrangements), subordinated debt
and equity interests) (provided that in any case the account party of such
Letter of Credit must be the Borrower), in a form reasonably acceptable to the
Administrative Agent, such Revolving Facility Issuing Lender and the Borrower.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, a Revolving Facility Issuing Lender relating to any Letter of
Credit issued under the Revolving Facility, the terms and conditions of this
Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit) under the Revolving Facility, the
Borrower shall either provide (i) telephonic notice promptly followed by written
notice or (ii) hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Revolving Facility Issuing Lender (which approval shall not be unreasonably
withheld, delayed or conditioned)) to the applicable Revolving Facility Issuing
Lender and the Administrative Agent (at least two (2) Business Days in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit under the Revolving Facility, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying (1) the date of issuance, amendment, renewal or extension (which
shall be a Business Day), (2) the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), (3) the amount
of such Letter of Credit, (4) the name and address of the beneficiary thereof
and (5) such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Revolving Facility
Issuing Lender, the Borrower also shall submit a letter of credit application on
such Revolving Facility Issuing Lender’s standard form in connection with any
request for a Letter of Credit; provided that, to the extent such standard form
(and/or any related reimbursement agreement) is inconsistent with the Loan
Documents, the Loan Documents shall control. A Letter of Credit under the
Revolving Facility shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit under
the Revolving Facility the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(w) the Revolving Facility LC Exposure shall not exceed the Revolving Facility
LC Commitment and (x) the aggregate amount of the Unused Total Revolving
Commitment shall not be less than zero, (y) the outstanding aggregate principal
amount of the Revolving Loans plus the LC Exposure shall not exceed the Loan Cap
and (z) such issuance, renewal, extension or amendment is permitted under this
Agreement.
(c)    Expiration Date. Each Letter of Credit under the Revolving Facility shall
expire at or prior to the close of business on the earlier of (i) the date that
is one year (in the case of standby Letters of Credit) or 180 days (in the case
of documentary Letters of Credit) after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension of

57



--------------------------------------------------------------------------------




standby Letters of Credit, one year after such renewal or extension) and (ii)
the date that is five (5) Business Days prior to the earliest Revolving Facility
Maturity Date with respect to the applicable Revolving Commitments (provided
that, to the extent that all of the participations in such Letter of Credit held
by the holders of such Revolving Commitments have been re-allocated or Cash
Collateralized pursuant to the terms of any Extension Amendment, such Revolving
Commitments shall be disregarded for purposes of this clause (ii)).
(d)    Participations. By the issuance of a Letter of Credit under the Revolving
Facility (or an amendment, renewal or extension of a Letter of Credit issued
under the Revolving Facility, including any amendment increasing the amount
thereof), and without any further action on the part of the applicable Revolving
Facility Issuing Lender or the Revolving Lenders, such Revolving Facility
Issuing Lender hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Revolving Facility Issuing Lender, a participation in
such Letter of Credit equal to such Revolving Lender’s Revolving Commitment
Percentage of the amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Revolving Facility Issuing Lender, such Revolving Lender’s
Revolving Commitment Percentage of the amount of each Revolving Facility LC
Disbursement made by such Revolving Facility Issuing Lender and not reimbursed
by the Borrower on the date due as provided in Section 2.02(e), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit issued
under the Revolving Facility is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit issued under the Revolving Facility or the
occurrence of an Event of Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. (i) If a Revolving Facility Issuing Lender shall make any
Revolving Facility LC Disbursement in respect of a Letter of Credit issued under
the Revolving Facility, the Borrower shall reimburse such Revolving Facility LC
Disbursement by paying to the Administrative Agent an amount equal to the amount
of such Revolving Facility LC Disbursement not later than the first Business Day
following the date the Borrower receives notice from the applicable Revolving
Facility Issuing Lender of such Revolving Facility LC Disbursement; provided
that, in the case of any Revolving Facility LC Disbursement, to the extent not
reimbursed and, subject to the satisfaction (or waiver) of the conditions to
borrowing set forth herein, including, without limitation, making a request in
accordance with Section 2.03(a) that such payment shall be financed with an ABR
Revolving Borrowing, as the case may be, in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.
(ii)    If the Borrower fails to make any payment due under the preceding
paragraph (i) with respect to a Letter of Credit issued under the Revolving
Facility when due (including by a Borrowing), the Administrative Agent shall
notify each Revolving Lender of the applicable Revolving Facility LC
Disbursement, the payment then due from the Borrower in

58



--------------------------------------------------------------------------------




respect thereof and such Revolving Lender’s Revolving Commitment Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Revolving Commitment Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.04 with respect to Revolving Loans made by such Revolving Lender (and Section
2.04 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Revolving Facility Issuing Lender the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.02(e) with respect to any
Revolving Facility LC Disbursement, the Administrative Agent shall distribute
such payment to the applicable Revolving Facility Issuing Lender or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Revolving Facility Issuing Lender, then to such Revolving Lenders
and such Revolving Facility Issuing Lender as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
applicable Revolving Facility Issuing Lender for any Revolving Facility LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Revolving Loan and shall not relieve the Borrower of its
obligation to reimburse such Revolving Facility LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse Revolving
Facility LC Disbursements as provided in Section 2.02(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Revolving Facility
Issuing Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.02, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders, nor the applicable Revolving Facility Issuing Lender, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Revolving Facility Issuing Lender; provided that the foregoing shall
not be construed to excuse a Revolving Facility Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Revolving Facility Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

59



--------------------------------------------------------------------------------




The parties hereto expressly agree that, in the absence of gross negligence, bad
faith or willful misconduct on the part of the applicable Revolving Facility
Issuing Lender (as finally determined by a court of competent jurisdiction), the
applicable Revolving Facility Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Revolving Facility Issuing
Lender may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
(g)    Disbursement Procedures. The applicable Revolving Facility Issuing Lender
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment of a Letter of Credit issued under the
Revolving Facility. The applicable Revolving Facility Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment, whether the applicable
Revolving Facility Issuing Lender has made or will make a Revolving Facility LC
Disbursement thereunder and the amount of such Revolving Facility LC
Disbursement; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the applicable
Revolving Facility Issuing Lender and the Revolving Lenders with respect to any
such Revolving Facility LC Disbursement in accordance with the terms herein.
(h)    Interim Interest. If the applicable Revolving Facility Issuing Lender
shall make any Revolving Facility LC Disbursement, then, unless the Borrower
shall reimburse (including by a Borrowing) such Revolving Facility LC
Disbursement in full not later than the first Business Day following the date
such Revolving Facility LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such Revolving Facility
LC Disbursement is made to but excluding the date that the Borrower reimburses
such Revolving Facility LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans; provided that, if the Borrower fails to reimburse
(including by a Borrowing) such Revolving Facility LC Disbursement when due
pursuant to Section 2.02(e), then Section 2.08 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Revolving
Facility Issuing Lender, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to Section 2.02(e) to reimburse the
applicable Revolving Facility Issuing Lender shall be for the account of such
Revolving Lender to the extent of such payment.
(i)    Replacement of a Revolving Facility Issuing Lender. Any Revolving
Facility Issuing Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Revolving Facility Issuing
Lender and the successor Revolving Facility Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the
Revolving Facility Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the

60



--------------------------------------------------------------------------------




account of the replaced Revolving Facility Issuing Lender pursuant to Section
2.21. From and after the effective date of any such replacement, (i) the
successor Revolving Facility Issuing Lender shall have all the rights and
obligations of the Revolving Facility Issuing Lender under this Agreement with
respect to Letters of Credit to be issued thereafter under the Revolving
Facility and (ii) references herein to the term “Revolving Facility Issuing
Lender” shall be deemed to refer to such successor or to any previous Revolving
Facility Issuing Lender, or to such successor and all previous Revolving
Facility Issuing Lenders, as the context shall require. After the replacement of
a Revolving Facility Issuing Lender hereunder, the replaced Revolving Facility
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Revolving Facility Issuing Lender under this
Agreement with respect to Letters of Credit issued by it under the Revolving
Facility prior to such replacement, but shall not be required to issue
additional Letters of Credit under the Revolving Facility.
(j)    Replacement of Letters of Credit; Cash Collateralization. The Borrower
shall (i) upon or prior to the occurrence of the earlier of (A) the Revolving
Facility Maturity Date with respect to all Revolving Commitments and (B) the
acceleration of the Loans (if any) and the termination of the Revolving
Commitments in accordance with the terms hereof, (x) cause all Letters of Credit
issued under the Revolving Facility which expire after the earlier to occur of
(A) the Revolving Facility Maturity Date with respect to all Revolving
Commitments and (B) the acceleration of the Loans (if any) and the termination
of the Revolving Commitments in accordance with the terms hereof (the
“Outstanding Revolving Facility Letters of Credit”) to be returned to the
applicable Revolving Facility Issuing Lender undrawn and marked “cancelled” or
(y) if the Borrower does not do so in whole or in part, either (A) provide one
or more “back-to-back” letters of credit to each applicable Revolving Facility
Issuing Lender with respect to any such Outstanding Revolving Facility Letters
of Credit in a form reasonably satisfactory to each such Revolving Facility
Issuing Lender and the Administrative Agent, issued by a bank satisfactory to
each such Revolving Facility Issuing Lender (in its sole discretion) and the
Administrative Agent, and/or (B) deposit cash in the Revolving Facility Letter
of Credit Account, as collateral security for the Borrower’s reimbursement
obligations in connection with any such Outstanding Revolving Facility Letters
of Credit, such cash (or any applicable portion thereof) to be promptly remitted
to the Borrower (provided no Default or Event of Default has occurred and is
continuing) upon the expiration, cancellation or other termination or
satisfaction of the Borrower’s reimbursement obligations with respect to such
Outstanding Revolving Facility Letters of Credit, in whole or in part, in an
aggregate principal amount for all such “back-to-back” letters of credit and any
such deposit equal to 100% of the then outstanding amount of all Revolving
Facility LC Exposure (less the amount, if any, on deposit in the Revolving
Facility Letter of Credit Account prior to taking any action pursuant to clauses
(A) or (B) above), and (ii) if required pursuant to Section 2.02(m), 2.12(c),
2.12(d), 2.12(e), 2.12(g)(iii), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01 or
pursuant to any Extension Amendment, deposit in the Revolving Facility Letter of
Credit Account an amount required pursuant to Section 2.02(m), 2.12(c), 2.12(d),
2.12(e), 2.12(g)(iii), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01, or pursuant to
any such Extension Amendment, as applicable. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Revolving Facility Letter of Credit Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent (in accordance with

61



--------------------------------------------------------------------------------




its usual and customary practices for investments of this type) and at the
Borrower’s risk and reasonable expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account and shall be paid to the Borrower on its request provided no Default or
Event of Default has occurred and is continuing. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Revolving
Facility Issuing Lender for Revolving Facility LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Revolving
Facility LC Exposure at such time. If the Borrower is required to provide Cash
Collateralization hereunder pursuant to Section 2.02(m), 2.12(c), 2.12(d),
2.12(e), 2.12(g)(iii), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or the terms of any
Extension Amendment, such Cash Collateralization (to the extent not applied as
contemplated by the applicable section) shall be returned to the Borrower within
three (3) Business Days after the applicable section (or Extension Amendment) no
longer requires the provision of such Cash Collateralization.
(k)    Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Revolving Facility Issuing Lender shall report in
writing to the Administrative Agent (i) on the first Business Day of each week,
the daily activity (set forth by day) in respect of Letters of Credit issued
under the Revolving Facility during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Revolving Facility Issuing Lender expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, the aggregate face amount of the Letters of
Credit to be issued, amended, renewed, or extended by it (and whether, subject
to Section 2.02(b), the face amount of any such Letter of Credit was changed
thereby) and the aggregate face amount of such Letters of Credit outstanding
after giving effect to such issuance, amendment, renewal or extension, (iii) on
each Business Day on which such Revolving Facility Issuing Lender makes any
Revolving Facility LC Disbursement, the date of such Revolving Facility LC
Disbursement and the amount of such Revolving Facility LC Disbursement, (iv) on
any Business Day on which the Borrower fails to reimburse a Revolving Facility
LC Disbursement required to be reimbursed to such Revolving Facility Issuing
Lender on such day, the date of such failure, and the amount of such Revolving
Facility LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.
(l)    [Reserved]
(m)    Provisions Related to Extended Revolving Commitments. If the maturity
date in respect of any tranche of Revolving Commitments occurs prior to the
expiration of any Letter of Credit issued under the Revolving Facility with
respect to which Lenders holding such Revolving Commitments hold participation
interests, then (i) if one or more other tranches of Revolving Commitments in
respect of which the maturity date shall not have occurred are then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 2.02(d) or (e) and for any reallocations

62



--------------------------------------------------------------------------------




required pursuant to Section 2.26(d)(i)) under (and ratably participated in by
Revolving Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the maturity date of any tranche of Revolving Commitments, the
sublimit for Letters of Credit under any tranche of Revolving Commitments that
has not so then matured shall be as agreed in the relevant Extension Amendment
with such Revolving Lenders (to the extent such Extension Amendment so
provides).
Section 2.03.    Requests for Loans.
(a)    Unless otherwise agreed to by the Administrative Agent in connection with
making the initial Revolving Loans, to request a Revolving Loan, the Borrower
shall notify the Administrative Agent of such request by (i) telephone or
(ii) by hand or by electronic delivery of a written Loan Request (A) in the case
of a Eurodollar Loan, not later than 2:00 p.m., New York City time, three (3)
Business Days before the date of the proposed Loan and (B) in the case of an ABR
Loan, not later than 12:00 noon, New York City time, on the date of the proposed
Loan. Each such telephonic Loan request shall be irrevocable and shall be
confirmed promptly by hand delivery or electronic delivery to the Administrative
Agent of a written Loan Request signed by the Borrower. Each such telephonic
Loan request and written Loan Request shall specify the following information in
compliance with Section 2.01(a):
(vi)    the aggregate amount of the requested Loan (which shall comply with
Section 2.01(c));
(vii)    the date of such Loan, which shall be a Business Day;
(viii)    whether such Loan is to be an ABR Loan or a Eurodollar Loan; and
(ix)    in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
(b)    Promptly following receipt of a Loan Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Revolving Lender of the
details thereof and of the amount of such Revolving Lender’s Loan to be made as
part of the requested Loan.

63



--------------------------------------------------------------------------------




Section 2.04.    Funding of Loans.
(d)    Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
Upon satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Loan Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.02(e)
or Section 2.29(e), as the case may be, shall be remitted by the Administrative
Agent to the applicable Revolving Facility Issuing Lender or LC Facility Lender,
respectively.
(e)    Unless the Administrative Agent shall have received notice from a
Revolving Lender prior to the proposed date of any Loan (or, with respect to any
ABR Loan made on same-day notice, prior to 11:00 a.m., New York City time, on
the date of such Loan) that such Revolving Lender will not make available to the
Administrative Agent such Revolving Lender’s share of such Revolving Loan, the
Administrative Agent may assume that such Revolving Lender has made such share
available on such date in accordance with paragraph (a) of this Section 2.04 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Revolving Lender has not in fact made
its share of the applicable Revolving Loan available to the Administrative
Agent, then the applicable Revolving Lender and the Borrower severally agree to
pay to the Administrative Agent forthwith upon written demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Revolving Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate otherwise
applicable to such Revolving Loan. If such Revolving Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Revolving
Lender’s Loan included in such Revolving Loan and the Borrower shall not be
obligated to repay such amount pursuant to the preceding sentence if not
previously repaid.
Section 2.05.    Interest Elections.
(a)    The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.
(b)    To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or electronic delivery of a written Interest Election Request by the
time that a Loan Request would be required under Section 2.03(a) if the Borrower
were requesting a Loan of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election

64



--------------------------------------------------------------------------------




Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic delivery to the Administrative Agent of a written Interest Election
Request in substantially the same form as a Loan Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Revolving Lenders, (i) no outstanding Borrowing may be converted to or continued
as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
Section 2.06.    Limitation on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of

65



--------------------------------------------------------------------------------




$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
Section 2.07.    Interest on Loans.
(a)    Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(b)    Subject to the provisions of Section 2.08, each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)    Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date with respect
to such Loans and thereafter on written demand and upon any repayment or
prepayment thereof (on the amount repaid or prepaid); provided that in the event
of any conversion of any Eurodollar Loan to an ABR Loan, accrued interest on
such Loan shall be payable on the effective date of such conversion.
Section 2.08.    Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder (including, without
limitation, the reimbursement pursuant to Section 2.02(e) or Section 2.29(e), as
the case may be, of any LC Disbursements), whether at stated maturity, by
acceleration or otherwise, the Borrower or such Guarantor, as the case may be,
shall on written demand of the Administrative Agent from time to time pay
interest, to the extent permitted by law, on all overdue amounts up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days or, when the Alternate Base Rate is applicable, a year of 365
days or 366 days in a leap year) equal to (a) with respect to the principal
amount of any Loan, the rate then applicable for such Borrowings plus 2.0%, and
(b) in the case of all other amounts, the rate applicable for ABR Loans plus
2.0%.

66



--------------------------------------------------------------------------------




Section 2.09.    Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or electronic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.

67



--------------------------------------------------------------------------------




Section 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan.
(b)    Each Revolving Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Revolving Lender resulting from each Revolving Loan made by such Revolving
Lender, including the amounts of principal and interest payable and paid to such
Revolving Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Revolving Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Revolving
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Revolving Lenders and each Revolving
Lender’s share thereof. The Borrower shall have the right, upon reasonable
notice, to request information regarding the accounts referred to in the
preceding sentence.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Revolving Lender or the Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Revolving Loans in accordance with the terms of this Agreement.
(e)    Any Revolving Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall promptly
execute and deliver to such Revolving Lender a promissory note payable to such
Revolving Lender and its registered assigns in a form furnished by the
Administrative Agent and reasonably acceptable to the Borrower. Thereafter, the
Revolving Loans evidenced by such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 10.02) be represented
by one or more promissory notes in such form payable to such payee and its
registered assigns.
Section 2.11.    Optional Termination or Reduction of Commitments. Upon at least
three (3) Business Days prior written notice to the Administrative Agent, the
Borrower may at any time in whole permanently terminate the Total Commitments
(subject to compliance with Section 2.12(e)), or from time to time in part
permanently reduce the Unused Total Revolving Commitment or the Unused LC
Facility Commitment; provided that each such notice shall only be revocable to
the extent such termination or reduction would have resulted from a refinancing
of the Obligations, which refinancing shall not be consummated or shall
otherwise be delayed. Each such reduction of the Unused Total Revolving
Commitment or the Unused LC Facility Commitment shall be in the principal amount
not less than $1,000,000 and in an integral multiple of $1,000,000.
Simultaneously with each reduction or termination of the Revolving Commitment or
the LC Facility Commitment, as the case may be, the Borrower shall pay to the
Administrative Agent for the account of (i) each Revolving Lender the Commitment
Fee accrued and unpaid on the amount of the Revolving Commitment of such
Revolving Lender so terminated or reduced through the date thereof and (ii) the
LC Facility Lender the Commitment Fee accrued and unpaid on the amount of the LC
Facility Commitment so terminated or reduced through the date thereof. Any
reduction of the Unused Total Revolving Commitment pursuant to this Section 2.11
shall be applied to reduce the Revolving Commitment of each Revolving Lender on
a pro rata basis.

68



--------------------------------------------------------------------------------




Section 2.12.    Mandatory Prepayment of Loans; Commitment Termination; Change
of Control Offer.
(a)    Within five (5) Business Days of the Borrower or any of its Subsidiaries
receiving any Net Proceeds as a result of a Collateral Sale or a Recovery Event
in respect of Collateral, if the Borrower shall not be in compliance with
Section 6.09(a) on the date such Net Proceeds are received, the Borrower shall
deposit cash in an amount (the “Net Proceeds Amount”) equal to the amount of
such received Net Proceeds (solely to the extent necessary to maintain
compliance with Section 6.09(a)) into the Collateral Proceeds Account that is
maintained with the Administrative Agent for such purpose and subject to an
Account Control Agreement and thereafter such Net Proceeds Amount shall be
applied (to the extent not otherwise applied pursuant to the immediately
succeeding proviso and solely to the extent the Borrower is not in compliance
with Section 6.09(a)) in accordance with the requirements of Section 2.12(c);
provided that (i) the Borrower may use such Net Proceeds Amount to replace with
Qualified Replacement Assets or, solely in the case of any Net Proceeds Amount
in respect of any Recovery Event, repair the assets which are the subject of
such Recovery Event or Collateral Sale within 365 days after such deposit is
made, (ii) all such Net Proceeds Amounts shall be subject to release as provided
in Section 6.09(c) or, at the option of the Borrower at any time, may be applied
in accordance with the requirements of Section 2.12(c), and (iii) upon the
occurrence of an Event of Default, the amount of any such deposit may be applied
by the Administrative Agent in accordance with Section 2.12(c); provided further
that any release of any Net Proceeds Amount pursuant to clause (ii) of this
Section 2.12(a) shall be conditioned on the Borrower being in compliance with
Section 6.09(a) after giving effect thereto (it being understood that the
failure to be in compliance with Section 6.09(a) shall not prevent the release
of any Net Proceeds Amount in connection with any repair or replacement of
assets permitted hereunder so long as no decrease in the Collateral Coverage
Ratio will result therefrom).
(b)    The Borrower shall prepay the Revolving Loans (without any corresponding
reduction in Revolving Commitments) when and in an amount necessary to comply
with Section 6.09.
(c)    Amounts required to be applied to the prepayment of Revolving Loans and
Cash Collateralization of outstanding Letters of Credit pursuant to Section
2.12(a) and (b) shall be applied to (x) prepay the outstanding Revolving Loans,
pay unreimbursed Revolving Facility LC Disbursements and to Cash Collateralize
outstanding Revolving Facility LC Exposure and (y) to pay unreimbursed
LC Facility Disbursements and Cash Collateralize outstanding LC Facility
Exposure (for this purpose, taking the Dollar Equivalent of unreimbursed LC
Facility Disbursements and outstanding LC Facility Exposure in respect of
Letters of Credit issued under the LC Facility that are not denominated in
Dollars), pro rata as between the aggregate amounts of (x) and (y), and with
amounts applied pursuant to (A) clause (x) to be utilized first to prepay
outstanding Revolving Loans and pay unreimbursed Revolving Facility
LC Disbursements on a pro rata basis and second to Cash Collateralize
outstanding Revolving Facility LC Exposure and (B) clause (y) to be utilized
first to pay unreimbursed LC Facility Disbursements and second to Cash
Collateralize outstanding LC Facility Exposure (for this purpose, taking the
Dollar Equivalent of unreimbursed LC Facility Disbursements and outstanding LC
Facility Exposure in

69



--------------------------------------------------------------------------------




respect of Letters of Credit issued under the LC Facility that are not
denominated in Dollars). Such prepayments of Revolving Loans (and Cash
Collateralization of the outstanding LC Exposure) shall not result in a
corresponding permanent reduction in the Revolving Commitments or the LC
Facility Commitment. Any Cash Collateralization of outstanding LC Exposure shall
be consummated in accordance with Section 2.02(j), and Section 2.29(j), as
applicable. The application of any prepayment pursuant to this Section 2.12
shall be made, first, to ABR Loans and, second, to Eurodollar Loans.
(d)    If at any time the Total Revolving Extensions of Credit for any reason
exceed the Total Revolving Commitment at such time, the Borrower shall prepay
Revolving Loans on a pro rata basis in an amount sufficient to eliminate such
excess. If, after giving effect to the prepayment of all outstanding Revolving
Loans, the Total Revolving Extensions of Credit exceed the Total Revolving
Commitment then in effect, the Borrower shall Cash Collateralize outstanding
Letters of Credit issued under the Revolving Facility to the extent of such
excess. If at any time the LC Facility Exposure for any reason exceeds the LC
Facility Commitment at such time, the Borrower shall Cash Collateralize
outstanding Letters of Credit issued under the LC Facility to the extent of such
excess.
(e)    Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans in full and, except as the
Administrative Agent may otherwise agree in writing, if any Letter of Credit
issued under the Revolving Facility remains outstanding, comply with Section
2.02(j) in accordance therewith. Upon the LC Facility Termination Date, the LC
Facility Commitment shall be terminated in full and the Borrower shall, except
as the LC Facility Lender may otherwise agree in writing, if any Letter of
Credit issued under the LC Facility remains outstanding, comply with Section
2.29(j) in accordance therewith.
(f)    All prepayments under this Section 2.12 shall be accompanied by accrued
but unpaid interest on the principal amount being prepaid to (but not including)
the date of prepayment, plus any accrued and unpaid Fees and any losses, costs
and expenses, as more fully described in Section 2.15 hereof.
(g)    Unless otherwise prepaid in accordance with Section 2.12 or 2.13 hereof,
and subject to the next sentence, upon the occurrence of a Change of Control,
each Lender shall have the right to require the Borrower to prepay all or part
of such Lender’s Loans (if any) at a prepayment price equal to 100% of the
principal amount thereof, plus accrued and unpaid interest, if any, to the date
of prepayment, to discharge all or part of such Lender’s LC Exposure (if any)
and to terminate all or part of such Lender’s unused Commitment in accordance
with this Section 2.12. Notwithstanding the foregoing, the Borrower shall not be
required to make a Change of Control Offer upon the occurrence of a Change of
Control if, upon direction of the Borrower, a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 2.12(g) applicable to a Change of Control
Offer made by the Borrower and purchases all Loans validly surrendered and

70



--------------------------------------------------------------------------------




not withdrawn under such Change of Control Offer and the Borrower otherwise
complies with this Section 2.12(g).
(i)    Within 30 days following the occurrence of any Change of Control, the
Borrower shall provide a written notice to the Administrative Agent and each
Lender containing the following information (such notice, a “Change of Control
Offer”):
(A)    that a Change of Control has occurred and that such Lender has the right
to require Borrower to repay such Lender’s Loans at a prepayment price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
to the date of purchase, to discharge its LC Exposure by Cash Collateralizing
such LC Exposure and to terminate such Lender’s unused Commitment;
(B)    the date of prepayment, LC Exposure discharge and unused Revolving
Commitment termination (the “Prepayment Date”) (which shall be no earlier than
30 days nor later than 60 days from the date such notice is mailed); and
(C)    a statement that any Lender wishing to have its Loans repaid, LC Exposure
discharged and unused Commitment terminated pursuant to such Change of Control
Offer must comply with Section 2.12(g)(ii).
A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control occurring, if a definitive agreement is
in place for the Change of Control at the time of making the Change of Control
Offer.
(ii)    In order to accept any Change of Control Offer, a Lender shall notify
the Administrative Agent in writing at its address for notices contained in this
Agreement prior to 12:00 noon, New York time, on the Business Day next preceding
the Prepayment Date with respect to such Change of Control Offer (the “Election
Time”) of such Lender’s election to require the Borrower to prepay all or a
specified portion of such Lender’s Loans, to discharge all or a specified
portion of such Lender’s LC Exposure and to terminate all or a specified portion
of such Lender’s unused Commitment pursuant to such Change of Control Offer
(which, in the case of any election to require less than all of such Lender’s
Loans to be prepaid, less than all of such Lender’s LC Exposure to be discharged
and less than all such Lender’s unused Commitment to be terminated in such
Change of Control Offer, shall be, taken together, in a minimum principal amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof) and the
principal amount of such Lender’s Loans to be prepaid, the amount of such
Lender’s LC Exposure to be discharged and the amount of such Lender’s unused
Commitment to be terminated each shall be in the same proportion of such
Lender’s total Loans, total LC Exposure and total unused Commitment,
respectively, and shall specify the amount of such Lender’s Loans which such
Lender requests be prepaid, amount of such Lender’s LC Exposure which such
Lender requests be discharged and amount of unused Commitment to be terminated
in such Change of Control Offer. In order to validly withdraw any election

71



--------------------------------------------------------------------------------




with respect to any Put Exposure in any Change of Control Offer, the Lender
holding such Put Exposure shall notify the Administrative Agent in writing at
its address for notices contained in this Agreement prior to the Election Time
of such Lender’s election to withdraw such Put Exposure from such Change of
Control Offer, which notification shall include a copy of such Lender’s previous
notification electing to have its Put Exposure prepaid, discharged or terminated
in such Change of Control Offer and shall state that such election is withdrawn.
All such prepayments of such Lender’s Loans and discharge of such Lender’s LC
Exposure shall automatically result in a corresponding permanent reduction in
such Lender’s Commitments. The Administrative Agent shall from time to time,
upon request by the Borrower, advise the Borrower of the amount of Put Exposure
with respect to any Change of Control Offer.
(iii)    If as of the Election Time there is any Put Exposure as to which the
election to accept the Change of Control Offer has not been withdrawn pursuant
to Section 2.12(g)(ii), prior to 1:00 p.m., New York City time, on the
Prepayment Date the Borrower shall pay to the Administrative Agent the aggregate
amount payable with respect to such Put Exposure pursuant to
Section 2.12(g)(i)(A). The Administrative Agent shall apply such funds to repay
the Loans included in such Put Exposure and to Cash-Collateralize the LC
Exposure included in the Put Exposure. In addition, the Administrative Agent
shall recalculate the Revolving Commitment Percentage of each Lender after
giving effect to such Change of Control Offer and give written notice thereof to
the Borrower and each Lender.

72



--------------------------------------------------------------------------------




Section 2.13.    Optional Prepayment of Loans.
(a)    The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice) or
(B) written or facsimile notice, in any case received by 1:00 p.m., New York
City time, three (3) Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in the case of Eurodollar Loans and integral multiples of $100,000 in
the case of ABR Loans, (B) no prepayment of Eurodollar Loans shall be permitted
pursuant to this Section 2.13(a) other than on the last day of an Interest
Period applicable thereto unless such prepayment is accompanied by the payment
of the amounts described in Section 2.15, and (C) no partial prepayment of a
Eurodollar Tranche shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Eurodollar Tranche being
less than $1,000,000.
(b)    Any prepayments under Section 2.13(a) shall be applied to repay the
outstanding Revolving Loans of the Revolving Lenders (without any reduction in
the Total Revolving Commitment) as the Borrower shall specify until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon). All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus any Fees and any losses,
costs and expenses, as more fully described in Section 2.15 hereof.
(c)    Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount and on the date
stated therein; provided that the Borrower may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder, which refinancing shall
not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrower hereunder, notify each
Lender of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
Section 2.14.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Lender (except any such reserve requirement subject to Section 2.14(c));
(ii)    subject any Lender or Issuing Lender to any Taxes (other than
(A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits reserves,
other liabilities, or capital attributable thereto; or
(iii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit issued hereunder
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Lender hereunder with respect to any Eurodollar Loan or
Letter of Credit (whether of principal, interest or otherwise), as applicable,
then, upon the request of such Lender or Issuing Lender, the Borrower will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Lender reasonably determines in good faith that
any Change in Law affecting such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital, or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Loans made by such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or Issuing Lender, or such
Lender’s or Issuing Lender’s holding company, could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts, in each case as documented by such Lender or Issuing Lender to the
Borrower as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company, for any such reduction suffered; it being
understood that to the extent duplicative of the provisions in Section 2.16,
this Section 2.14(b) shall not apply to Taxes.

73



--------------------------------------------------------------------------------




(c)    Solely to the extent arising from a Change in Law, the Borrower shall pay
to each Revolving Lender (i) as long as such Revolving Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Revolving Loan by such Revolving Lender (as
determined by such Revolving Lender in good faith, which determination shall be
conclusive in the absence of manifest error) and (ii) as long as such Revolving
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Revolving Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Commitment
or Revolving Loan by such Revolving Lender (as determined by such Revolving
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Revolving Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Revolving Lender) of such additional interest or cost
from such Revolving Lender. If a Revolving Lender fails to give written notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen (15) days from receipt of such
notice.
(d)    A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender, or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 and the basis for calculating such amount or amounts shall be
delivered to the Borrower and shall be prima facie evidence of the amount due.
The Borrower shall pay such Lender or Issuing Lender, as the case may be, the
amount due within fifteen (15) days after receipt of such certificate.
(e)    Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.
(f)    The Borrower shall not be required to make payments under this Section
2.14 to any Lender or Issuing Lender if (A) a claim hereunder arises solely
through circumstances peculiar to such Lender or Issuing Lender and which do not
affect commercial banks in the

74



--------------------------------------------------------------------------------




jurisdiction of organization of such Lender or Issuing Lender generally, (B) the
claim arises out of a voluntary relocation by such Lender or Issuing Lender of
its applicable Lending Office (it being understood that any such relocation
effected pursuant to Section 2.18 is not “voluntary”), or (C) such Lender or
Issuing Lender is not seeking similar compensation for such costs to which it is
entitled from its borrowers generally in commercial loans of a similar size.
(g)    Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Closing Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to
be a Change in Law; provided however, that any determination by a Lender or
Issuing Lender of amounts owed pursuant to this Section 2.14 to such Lender or
Issuing Lender due to any such Change in Law shall be made in good faith in a
manner generally consistent with such Lender’s or Issuing Lender’s standard
practice.

75



--------------------------------------------------------------------------------




Section 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment (or reallocation) of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18,
2.27(d) or 10.08(d), then, in any such event, at the request of the applicable
Revolving Lender, the Borrower shall compensate such Revolving Lender for the
loss, cost and expense sustained by such Revolving Lender attributable to such
event. Such loss, cost or expense to any Revolving Lender shall be deemed to
include an amount reasonably determined in good faith by such Revolving Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Revolving Loan had such event not occurred, at
the applicable rate of interest for such Revolving Loan (excluding, however the
Applicable Margin included therein, if any), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Revolving Loan), over (ii) the amount of
interest (as reasonably determined by such Revolving Lender) which would accrue
on such principal amount for such period at the interest rate which such
Revolving Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Revolving Lender setting forth any
amount or amounts (and the basis for requesting such amount or amounts) that
such Revolving Lender is entitled to receive pursuant to this Section 2.15 shall
be delivered to the Borrower and shall be prima facie evidence of the amount
due. The Borrower shall pay such Revolving Lender the amount due within fifteen
(15) days after receipt of such certificate.
Section 2.16.    Taxes.
(a)    Any and all payments by or on account of any Obligation of the Borrower
or any Guarantor hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes; provided that if Taxes are
required to be withheld from any amounts payable to the Administrative Agent,
any Lender or any Issuing Lender, as determined in good faith by the applicable
Withholding Agent, then (i) if such Taxes are Indemnified Taxes or Other Taxes,
the sum payable by the Borrower or applicable Guarantor shall be increased as
necessary so that after making all required deductions for any Indemnified Taxes
or Other Taxes (including deductions for any Indemnified Taxes or Other Taxes
applicable to additional sums payable under this Section 2.16), the
Administrative Agent, Lender, Issuing Lender or any other recipient of such
payments (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes (to the extent Other Taxes are not paid for pursuant to Section
2.16(a)) to the relevant Governmental Authority in accordance with applicable
law.
(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or Issuing
Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.16, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment to the extent available,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount

76



--------------------------------------------------------------------------------




of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that a Foreign Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver or if in such Foreign Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(g)    (1) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter when the previously delivered certificates and/or
forms expire, or upon request of the Borrower or the Administrative Agent)
whichever of the following is applicable:
(i)    two (2) duly executed originals of Internal Revenue Service Form W-8BEN
or W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party,
(ii)    two (2) duly executed originals of Internal Revenue Service Form W-8ECI,
(iii)    two (2) duly executed originals of Internal Revenue Service Form
W-8IMY, together with applicable attachments,
(iv)    in the case of a Foreign Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (D)
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) duly executed
originals of the Internal Revenue Service Form W-8BEN or W-8BEN-E, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to determine the withholding or required deduction to be made.

77



--------------------------------------------------------------------------------




A Foreign Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(g) that such Foreign Lender is not legally able to deliver.
(2)    Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.
(3)    If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes from the
Governmental Authority to which such Taxes or Other Taxes were paid and as to
which it has been indemnified by the Borrower or a Guarantor or with respect to
which the Borrower or a Guarantor has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to the Borrower or such Guarantor
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or such Guarantor under this Section 2.16 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender incurred in obtaining such
refund (including Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower or such Guarantor, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or such Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (h) if, and then only to the extent, the
payment of such amount would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section shall not be

78



--------------------------------------------------------------------------------




construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

79



--------------------------------------------------------------------------------




Section 2.17.    Payments Generally; Pro Rata Treatment.
(a)    The Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 60 Wall Street, New York, New York 10005,
pursuant to wire instructions to be provided by the Administrative Agent, except
payments to be made directly to an Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to the Administrative Agent, (ii) second,
towards payment of Fees and expenses then due under Sections 2.20, 2.21 and
10.04 payable to the Lenders and the Issuing Lenders and towards payment of
interest then due on account of the Revolving Loans and unreimbursed LC
Disbursements, ratably among the parties entitled thereto in accordance with the
amounts of such Fees and expenses and interest then due to such parties, (iii)
third, to (x) prepay the outstanding Revolving Loans, pay unreimbursed Revolving
Facility LC Disbursements and to Cash Collateralize outstanding Revolving
Facility LC Exposure and (y) to pay unreimbursed LC Facility Disbursements and
Cash Collateralize outstanding LC Facility Exposure (for this purpose, taking
the Dollar Equivalent of unreimbursed LC Facility Disbursements and outstanding
LC Facility Exposure in respect of Letters of Credit issued under the LC
Facility that are not denominated in Dollars), pro rata as between the aggregate
amounts of (x) and (y), and with amounts applied pursuant to (A) clause (x) to
be utilized first to prepay outstanding Revolving Loans and pay unreimbursed
Revolving Facility LC Disbursements on a pro rata basis and second to Cash
Collateralize outstanding Revolving Facility LC Exposure and (B) clause (y) to
be utilized first to pay unreimbursed LC Facility Disbursements and second to
Cash Collateralize outstanding LC Facility Exposure (for this purpose, taking
the Dollar Equivalent of unreimbursed LC Facility Disbursements and outstanding
LC Facility Exposure in respect of Letters of Credit issued under the LC
Facility that are not denominated in Dollars), and (iv) fourth, towards payment
of (A) any Designated Banking Product Obligations then due, to the extent such
Designated Banking Product Obligations constitute “Obligations” hereunder, and
(B) any Designated Hedging Obligations then due, to the extent such Designated
Hedging Obligations constitute “Obligations” hereunder, ratably among the
parties entitled thereto in accordance with the amounts of Designated Banking
Product Obligations constituting

80



--------------------------------------------------------------------------------




Obligations and Designated Hedging Obligations constituting Obligations then due
to such parties. Excluded Swap Obligations with respect to any Guarantor shall
not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustment shall be made with respect to payments from the Borrower
or other Guarantors to preserve the allocations to Obligations otherwise set
forth above in this Section 2.17(b).
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Revolving Lenders
or the applicable Issuing Lender, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Revolving Lender or Issuing Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 2.04(b), 8.04 or 10.04(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

81



--------------------------------------------------------------------------------




Section 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If the Borrower is required to pay any additional amount to any Lender
under Section 2.14 or to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by the Borrower or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14 or 2.16.
(b)    If, after the date hereof, (x) any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (y) any Lender becomes a Defaulting Lender or Disqualified
Institution or (z) the Borrower elects to replace a Lender pursuant to Section
10.08(d), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (i) terminate such Lender’s
Commitments (provided that in the case of any such termination based on clause
(z) above, the Required Lenders shall have provided their express written
consent to such termination by the Borrower), prepay such Lender’s outstanding
Revolving Loans (if any) and provide Cash Collateralization for such Lender’s LC
Exposure (if any), or (ii) require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 10.02), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), in any case as of a Business Day specified in such
notice from the Borrower; provided that (i) such terminated or assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and unreimbursed payments attributable to its participations in
Revolving Facility LC Disbursements, accrued interest thereon, accrued fees and
all other amounts due, owing and payable to it hereunder at the time of such
termination or assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees in the case of an assignment) or the
Borrower (in the case of all other amounts) and (ii) in the case of an
assignment due to payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.
Section 2.19.    Certain Fees. The Borrower shall pay (x) to the Administrative
Agent for the account of each Lender the arrangement fee separately agreed to
between the Borrower and the Lenders on or prior to the Closing Date and (y) to
the Administrative Agent for its own account the fees separately agreed to
between the Administrative Agent and the Borrower at the times and in the manner
agreed.
Section 2.20.    Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of (i) the Revolving Lenders a commitment fee (the
“Revolving Facility Commitment Fee”) for the period commencing on the Closing
Date to the Revolving Facility Termination Date with respect to the applicable
Revolving Commitments or the earlier date of termination of the applicable
Revolving Commitment, computed (on the basis of the actual number of days
elapsed over a year of 360 days) at the Commitment Fee Rate applicable to the
Revolving Facility on the average daily Unused Total Revolving Commitment and
(ii) the LC Facility Lender a commitment fee (the “LC Facility Commitment Fee”
and, together with the Revolving Facility Commitment Fee, the “Commitment Fees”)
for the period commencing on the Closing Date to the LC Facility Termination
Date with respect to the LC Facility Commitment or the earlier date of
termination of the LC Facility Commitment, computed (on the basis of the actual
number of days elapsed over a year of 360 days) at the Commitment Fee Rate
applicable to the LC Facility on the average daily Unused LC Facility
Commitment. Such Commitment Fees, to the extent then accrued, shall be payable
quarterly in arrears (a) on the last Business Day of each March, June, September
and December, (b) on the Revolving Facility Termination Date with respect to the
applicable Revolving Commitments or on the LC Facility Termination Date with
respect to the LC Facility Commitment, and (c) as provided in Section 2.11
hereof, upon any reduction or termination in whole or in part of the Total
Revolving Commitment or the LC Facility Commitment, as applicable.
Section 2.21.    Letter of Credit Fees. The Borrower shall pay with respect to
(i) each Letter of Credit issued under the Revolving Facility (x) to the
Administrative Agent for the account of the Revolving Lenders a fee calculated
(on the basis of the actual number of days elapsed over a year of 360 days) at
the per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility on the daily average Revolving
Facility LC Exposure (excluding any portion thereof attributable to unreimbursed
Revolving Facility LC Disbursements), to be shared ratably among the Revolving
Lenders, and (y) to each Revolving Facility Issuing Lender (with respect to each
Letter of Credit issued by it under the Revolving Facility), such Revolving
Facility Issuing Lender’s customary and reasonable fees as may be agreed by such
Revolving Facility Issuing Lender and the Borrower for issuance, amendments and
processing referred to in Section 2.02, and (ii) each Letter of Credit issued
under the LC Facility (x) to the LC Facility Lender for its own account a fee
equal to the greater of (1) the product of 1.50% per annum multiplied by the
daily average LC Facility Exposure (calculated on the basis of the actual number
of days elapsed over a year of 360 days, but excluding any portion thereof
attributable to unreimbursed LC Facility Disbursements, and determined, in the
case of any portion of the LC Facility Exposure arising under Letters of Credit
that are not denominated in Dollars, using the Dollar Equivalent of such LC
Facility Exposure) and (2) $750 per annum, and (y) to the LC Facility Lender
(with respect to each Letter of Credit issued by it under the LC Facility), the
LC Facility Lender’s customary and reasonable fees as

82



--------------------------------------------------------------------------------




may be agreed by the LC Facility Lender and the Borrower for issuance,
amendments and processing referred to in Section 2.29. In addition, the Borrower
agrees to pay each Revolving Facility Issuing Lender for its account a fronting
fee of 0.125% per annum, but in no event less than a minimum amount of $500 per
annum per Letter of Credit, in respect of each Letter of Credit issued by such
Revolving Facility Issuing Lender, for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination of
such Letter of Credit. Accrued fees described in this paragraph in respect of
each Letter of Credit shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Facility Termination Date with respect to the applicable Revolving Commitments
(in the case of Letters of Credit issued under the Revolving Facility) and the
LC Facility Termination Date (in the case of Letters of Credit issued under the
LC Facility). Fees accruing on any Letter of Credit outstanding after the
applicable Termination Date shall be payable quarterly in the manner described
in the immediately preceding sentence and on the date of expiration or
termination of any such Letter of Credit.
Section 2.22.    Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the separate agreements described in Section 2.19 and 2.20(b). Once paid,
none of the Fees shall be refundable under any circumstances.
Section 2.23.    Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent and each Lender (and their respective banking Affiliates)
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding deposits in the Escrow
Accounts, Payroll Accounts and other accounts, in each case, held in trust for
an identified beneficiary) at any time held and other indebtedness at any time
owing by the Administrative Agent and each such Lender (or any of such banking
Affiliates) to or for the credit or the account of the Borrower or any Guarantor
against any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(d) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Revolving Lenders and (y) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender (or any of such banking Affiliates) and the Administrative
Agent agrees promptly to notify the Borrower after any such set-off and
application made by it (or any of its banking Affiliates), as the case may be,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and the Administrative
Agent under this Section 2.23 are in addition to other rights and remedies which
such Lender and the

83



--------------------------------------------------------------------------------




Administrative Agent may have upon the occurrence and during the continuance of
any Event of Default.
Section 2.24.    Security Interest in Letter of Credit Accounts. The Borrower
hereby pledges to the Administrative Agent, for its benefit and for the benefit
of the other Secured Parties, and hereby grants to the Administrative Agent, for
its benefit and for the benefit of the other Secured Parties, a first priority
security interest, senior to all other Liens, if any, in all of the Borrower’s
right, title and interest in and to each Letter of Credit Account, any direct
investment of the funds contained therein and any proceeds thereof. Cash held in
the Letter of Credit Accounts shall not be available for use by the Borrower,
and shall be released to the Borrower only as described in Section 2.02(j) or
2.29(j), as applicable.
Section 2.25.    Payment of Obligations. Subject to the provisions of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower, the Lenders shall be entitled to immediate payment of such
Obligations.
Section 2.26.    Defaulting Lenders.
(a)    If at any time any Lender becomes a Defaulting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person.
(b)    Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender’s
outstanding Commitments and Loans and participations in Letters of Credit, and
(ii) deliver any documentation evidencing such Loans to the Borrower or the
Administrative Agent. Pursuant to such Assignment and Acceptance, (A) the
assignee Lender shall acquire all or a portion, as specified by the Borrower and
such assignee, of the assigning Lender’s outstanding Commitments, Loans and
participations in Letters of Credit, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Commitments and Loans so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such Assignment and Acceptance (including, without limitation, any amounts
owed under Section 2.15 due to such replacement occurring on a day other than
the last day of an Interest Period), and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate documentation executed by the Borrower in connection with previous
Borrowings, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Commitments, Loans and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender; provided that an assignment contemplated by this Section
2.26(b) shall become effective notwithstanding the failure by the Lender being
replaced to deliver the Assignment and

84



--------------------------------------------------------------------------------




Acceptance contemplated by this Section 2.26(b), so long as the other actions
specified in this Section 2.26(b) shall have been taken.
(c)    Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 and 2.21 (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees), provided that (a) to the
extent that all or a portion of the Revolving Facility LC Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.26(d)(i), such fees that would have accrued for the benefit of such
Defaulting Lender shall instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders and (b) to the extent that all or any portion of such
Revolving Facility LC Exposure cannot be so reallocated and is not Cash
Collateralized in accordance with Section 2.26(d)(ii), such fees shall instead
accrue for the benefit of and be payable to the Revolving Facility Issuing
Lenders as their interests appear (and the applicable pro rata payment
provisions under this Agreement shall automatically be deemed adjusted to
reflect the provisions of this Section).
(d)    If any Revolving Facility LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:
(i)    the Revolving Facility LC Exposure of such Defaulting Lender will, upon
at least two (2) Business Days prior notice to the Borrower and the
Non-Defaulting Lenders by the Administrative Agent, and subject in any event to
the limitation in the first proviso below, automatically be reallocated
(effective on the day specified in such notice) among the Non-Defaulting Lenders
pro rata in accordance with their respective Revolving Commitments; provided
that (A) the Revolving Extensions of Credit of each such Non-Defaulting Lender
may not in any event exceed the Revolving Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation, (B) such reallocation will
not constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Issuing Lender or any other Lender may have against such Defaulting
Lender, (C) the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent prior to such effective date, the Borrower shall be deemed
to have represented and warranted that such conditions are satisfied on such
effective date) and (D) neither such reallocation nor any payment by a
Non-Defaulting Lender as a result thereof will cause such Defaulting Lender to
be a Non-Defaulting Lender; and
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Revolving Facility LC Exposure cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Borrower will, not later than three (3) Business Days after demand by the
Administrative Agent, (A) Cash Collateralize the obligations of the Borrower to
the Revolving Facility Issuing Lenders in respect of such Revolving Facility LC
Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such Revolving Facility LC Exposure or (B) make other
arrangements satisfactory to the Administrative Agent and the Revolving

85



--------------------------------------------------------------------------------




Facility Issuing Lenders in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender.
(e)    In addition to the other conditions precedent set forth in this
Agreement, if any Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, no Revolving Facility Issuing Lender shall be required to
issue any Letter of Credit or to amend any outstanding Letter of Credit, unless:
(i)    in the case of a Defaulting Lender, the Revolving Facility LC Exposure of
such Defaulting Lender is reallocated, as to outstanding and future Letters of
Credit issued under the Revolving Facility, to the Non-Defaulting Lenders as
provided in Section 2.26(d)(i),
(ii)    to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 2.26(f), the Borrower shall
Cash Collateralize the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit, or makes other arrangements satisfactory to the Administrative Agent and
such Revolving Facility Issuing Lenders in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender, or
(iii)    to the extent that neither reallocation nor Cash Collateralization
occurs pursuant to clauses (i) or (ii), then in the case of a proposed issuance
of a Letter of Credit under the Revolving Facility, by an instrument or
instruments in form and substance satisfactory to the Administrative Agent, and
to such Revolving Facility Issuing Lender, as the case may be, (A) the Borrower
agrees that the face amount of such requested Letter of Credit will be reduced
by an amount equal to the portion thereof as to which such Defaulting Lender
would otherwise be liable, and (B) the Non-Defaulting Lenders confirm, in their
discretion, that their obligations in respect of such Letter of Credit shall be
on a pro rata basis in accordance with the Revolving Commitments of the
Non-Defaulting Lenders, and that the applicable pro rata payment provisions
under this Agreement will be deemed adjusted to reflect this provision (provided
that nothing in this clause (iii) will be deemed to increase the Revolving
Commitments of any Revolving Lender, nor to constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Lender or any
other Revolving Lender may have against such Defaulting Lender, nor to cause
such Defaulting Lender to be a Non-Defaulting Lender).
(f)    If any Lender becomes, and during the period it remains, a Defaulting
Lender and if any Letter of Credit is at the time outstanding under the
Revolving Facility, the applicable Revolving Facility Issuing Lender may (except
to the extent the Revolving Commitments of such Defaulting Lender have been
fully reallocated pursuant to Section 2.26(d)(i)), by notice to the Borrower and
such Defaulting Lender through the Administrative Agent, require the Borrower to
Cash Collateralize, not later than three (3) Business Days after receipt by the
Borrower of such notice, the obligations of the Borrower to such Revolving
Facility Issuing

86



--------------------------------------------------------------------------------




Lender in respect of such Letter of Credit in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender in respect thereof, or to make other arrangements satisfactory to the
Administrative Agent and such Issuing Lender in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender.
(g)    Any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but shall
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.26(f)) the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent,
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lenders under this Agreement,
third, to the payment of the default interest and then current interest due and
payable to the Revolving Lenders which are Non-Defaulting Lenders hereunder,
ratably among them in accordance with the amounts of such interest then due and
payable to them,
fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them,
fifth, to pay principal and unreimbursed LC Disbursements then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,
sixth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders,
seventh, to reimburse the Borrower for any Cash Collateralization provided by
the Borrower pursuant to this Section 2.26, provided that upon the required
release of any such Cash Collateralization to the Borrower pursuant to Section
2.02(j) or Section 2.29(j), such released amount shall be applied pursuant to
this Section 2.26(g) in lieu of return to the Borrower, and
eighth, after the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

87



--------------------------------------------------------------------------------




(h)    The Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than ten (10) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders thereof), and in such event the provisions of Section 2.26(g)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Lender or any Lender may have against such
Defaulting Lender.
(i)    If the Borrower, the Administrative Agent and the Revolving Facility
Issuing Lenders agree in writing that a Revolving Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the Lenders, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any amounts then held in the segregated
account referred to in Section 2.26(g)), such Revolving Lender shall purchase at
par such portions of outstanding Revolving Loans of the other Revolving Lenders,
and/or make such other adjustments, as the Administrative Agent may determine to
be necessary to cause the Revolving Lenders to hold Revolving Loans on a pro
rata basis in accordance with their respective Revolving Commitments, whereupon
such Revolving Lender shall cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and the Revolving Facility LC Exposure of each Revolving
Lender shall automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments shall be made retroactively with
respect to fees accrued while such Revolving Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender shall constitute a waiver or release of any claim of any party hereunder
arising from such Revolving Lender’s having been a Defaulting Lender.
(j)    Notwithstanding anything to the contrary herein, (x) any Lender that is a
Revolving Facility Issuing Lender hereunder may not be replaced in its capacity
as a Revolving Facility Issuing Lender at any time that it has a Letter of
Credit issued under the Revolving Facility outstanding hereunder unless
arrangements reasonably satisfactory to such Revolving Facility Issuing Lender
have been made with respect to such outstanding Letters of Credit, (y) the LC
Facility Lender may not be replaced in its capacity as the LC Facility Lender at
any time that it has a Letter of Credit issued under the LC Facility outstanding
hereunder unless arrangements reasonably satisfactory to the LC Facility Lender
have been made with respect to such outstanding Letters of Credit and (z) the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 8.05.
Section 2.27.    Increase in Commitment.
(a)    Borrowing Request. The Borrower may by written notice to the
Administrative Agent request, prior to the Revolving Facility Maturity Date, an
increase to the existing Revolving Commitments by an amount not to exceed
$25,000,000 in the aggregate. Such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes

88



--------------------------------------------------------------------------------




that the increased Commitments shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
the Administrative Agent, (ii) the identity of each Eligible Assignee to whom
the Borrower proposes any portion of such increased Commitments be allocated
(each, a “New Lender”) and (iii) the amounts of such allocations, which shall be
in a minimum aggregate amount of $5,000,000; provided that (x) any existing
Lender approached to provide all or a portion of the increased Commitments may
elect or decline, in its sole discretion, to provide such increased Commitment
and (y) any existing Lender that fails to respond to such notice will be deemed
to have declined to provide such increased Commitment.
(b)    Conditions. The increased Commitments shall become effective, as of such
Increase Effective Date provided that:
(i)    each of the conditions set forth in Section 4.02 shall be satisfied on or
prior to such Increase Effective Date;
(ii)    no Event of Default shall have occurred and be continuing or would
result from giving effect to the increased Commitments on such Increase
Effective Date;
(iii)    after giving pro forma effect to the increased Commitments to be made
on such Increase Effective Date, the Borrower shall be in pro forma compliance
with the covenant set forth in Section 6.09(a);
(iv)    the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and
(v)    no more than five Commitment increases shall be permitted during the term
of the Revolving Facility.
(c)    Terms of Revolving Loans and Commitments. The terms and provisions of
Revolving Loans made pursuant to the increased Commitments shall be identical to
the Revolving Loans. The increased Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrower, the Administrative
Agent and each Revolving Lender making such increased Commitment, in form and
substance satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.27. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to any
increased Revolving Commitments made pursuant to this Agreement.
(d)    Adjustment of Revolving Loans. Each of the existing Revolving Lenders
shall assign to each of the applicable New Lenders, and each of the New Lenders
shall purchase from each of the existing Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increase Effective Date as

89



--------------------------------------------------------------------------------




shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by the existing Lenders and New
Lenders ratably in accordance with their Revolving Commitments after giving
effect to the increased Revolving Commitments on such Increase Effective Date;
provided that no such reallocation shall result in any Revolving Facility
Issuing Lender having Revolving Extensions of Credit greater than its Revolving
Commitment. If there is a new Borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with Section
2.01(a). Any amounts owed under Section 2.15 due to a reallocation of Eurodollar
Loans pursuant to this Section 2.27(d) occurring on a day other than the last
day of an Interest Period applicable thereto shall be payable by the Borrower
pursuant to Section 2.15.
(e)    Equal and Ratable Benefit. The Revolving Loans and Commitments
established pursuant to this paragraph shall constitute Revolving Loans and
Revolving Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents and shall, without limiting the
foregoing, benefit equally and ratably from the security interests created by
the Collateral Documents.
Section 2.28.    Extension of the Revolving Facility.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Revolving Lenders holding Revolving Commitments with a like
maturity date, on a pro rata basis (based on the aggregate Revolving Commitments
with a like maturity date) and on the same terms to each such Revolving Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Revolving Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Revolving Lender’s
Revolving Commitments and otherwise modify the terms of such Revolving
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by the changing interest rate or fees payable in respect of
such Revolving Commitments (and related outstandings)) (each, an “Extension”,
and each group of Revolving Commitments, as so extended, as well as the original
Revolving Commitments not so extended, being a “tranche”, and any Extended
Revolving Commitments shall constitute a separate tranche of Revolving
Commitments from the tranche of Revolving Commitments from which they were
converted), so long as the following terms are satisfied:
(i)    no Event of Default shall have occurred and be continuing at the time the
offering document in respect of an Extension Offer is delivered to the Lenders
(the “Extension Offer Date”),
(ii)    except as to interest rates, fees and final maturity (which shall be set
forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an Extension with respect to such Revolving
Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related

90



--------------------------------------------------------------------------------




outstandings); provided that (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments) of
Loans with respect to Extended Revolving Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving
Commitments, (2) the permanent repayment of Revolving Loans with respect to, and
termination of, Extended Revolving Commitments after the applicable Extension
date shall be made on a pro rata basis with all other Revolving Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such tranche on a better than a pro rata basis as compared to
any other tranche with a later maturity date than such tranche, (3) assignments
and participations of Extended Revolving Commitments and extended Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Commitments and Revolving Loans and (4) at no time shall
there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than two
different maturity dates,
(iii)    if the aggregate principal amount of Revolving Commitments in respect
of which Revolving Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Revolving Loans of such Revolving Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Revolving Lenders have accepted such Extension Offer,
(iv)    if the aggregate principal amount of Revolving Commitments in respect of
which Revolving Lenders shall have accepted the relevant Extension Offer shall
be less than the maximum aggregate principal amount of Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Borrower may require each Revolving Lender that does
not accept such Extension Offer to assign pursuant to Section 10.02 no later
than forty-five (45) days after the Extension Offer Date its pro rata share of
the outstanding Revolving Commitments and Revolving Loans offered to be extended
pursuant to such Extension Offer to one or more assignees which have agreed to
such assignment and to extend the applicable Revolving Facility Maturity Date;
provided that (1) each Revolving Lender that does not respond affirmatively
within thirty (30) days of the Extension Offer Date shall be deemed not to have
accepted such Extension Offer, (2) each assigning Revolving Lender shall have
received payment of an amount equal to the outstanding principal of its
Revolving Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (3) the processing and recordation fee specified in Section
10.02(b) shall be paid by the Borrower or such assignee and (4) the

91



--------------------------------------------------------------------------------




assigning Revolving Lender shall continue to be entitled to the rights under
Section 10.04 for any period prior to the effectiveness of such assignment,
(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vi)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower. For the avoidance of doubt, no Lender shall be obligated
to accept any Extension Offer.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12 or Section 2.13 and (ii)
each Extension Offer shall specify the minimum amount of Revolving Commitments
to be tendered, which shall be a minimum amount approved by the Administrative
Agent (a “Minimum Extension Condition”). The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Section 2.11, 2.12,
2.17 and 8.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.28.
(c)    The consent of the Administrative Agent shall be required to effectuate
any Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.28(a), the consent of the assignee agreeing
to the assignment of one or more Revolving Commitments, Revolving Loans and/or
participations in Letters of Credit) and (B) the consent of each Revolving
Facility Issuing Lender, which consent shall not be unreasonably withheld or
delayed. All Extended Revolving Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (each, an “Extension
Amendment”) with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.28. In addition, if so provided in such Extension
Amendment and with the consent of the Revolving Facility Issuing Lenders,
participations in Letters of Credit issued under the Revolving Facility expiring
on or after the Revolving Facility Maturity Date with respect to Revolving
Commitments not so extended shall be re-allocated from Revolving Lenders holding
Revolving Commitments to Revolving Lenders holding Extended Revolving

92



--------------------------------------------------------------------------------




Commitments in accordance with the terms of such Extension Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Revolving Lenders holding Extended Revolving Commitments, be deemed to
be participation interests in respect of such Extended Revolving Commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.
Section 2.29.    LC Facility Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and, subject to the penultimate sentence
of clause (b) below, the LC Facility Lender shall issue) Letters of Credit under
the LC Facility in Dollars or any Approved Alternate Currency, at any time and
from time to time during the period commencing on the Closing Date and ending on
the date that is five (5) Business Days prior to the LC Facility Maturity Date,
in each case, to support the obligations of the Parent or any of its Restricted
Subsidiaries (excluding any term loan debt (other than aircraft financing
arrangements), subordinated debt and equity interests) (provided that in any
case the account party of such Letter of Credit must be the Borrower), in a form
reasonably acceptable to the Administrative Agent, the LC Facility Lender and
the Borrower. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the LC Facility Lender relating to any Letter of Credit
issued under the LC Facility, the terms and conditions of this Agreement shall
control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit) under the LC Facility, the
Borrower shall either provide (i) telephonic notice promptly followed by written
notice or (ii) hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the LC
Facility Lender (which approval shall not be unreasonably withheld, delayed or
conditioned)) to the LC Facility Lender and the Administrative Agent (at least
two (2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit
under the LC Facility, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying (1) the date of issuance, amendment, renewal
or extension (which shall be a Business Day), (2) the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this Section),
(3) the amount of such Letter of Credit, (4) the name and address of the
beneficiary thereof, (5) the currency of such Letter of Credit, which must be
Dollars or any Approved Alternate Currency and (6) such other

93



--------------------------------------------------------------------------------




information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the LC Facility Lender, the Borrower also shall
submit a letter of credit application on the LC Facility Lender’s standard form
in connection with any request for a Letter of Credit; provided that, to the
extent such standard form (and/or any related reimbursement agreement) is
inconsistent with the Loan Documents, the Loan Documents shall control. A Letter
of Credit shall be issued, amended, renewed or extended under the LC Facility
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit under the LC Facility the Borrower shall be deemed to represent and
warrant that), (x) after giving effect to such issuance, amendment, renewal or
extension, the LC Facility Exposure shall not exceed the LC Facility Commitment
and (y) the outstanding aggregate principal amount of the Revolving Loans plus
the aggregate LC Exposure shall not exceed the Loan Cap.
(c)    Expiration Date. Each Letter of Credit issued under the LC Facility shall
expire at or prior to the close of business on the earlier of (i) the date that
is one year (in the case of standby Letters of Credit) or 180 days (in the case
of documentary Letters of Credit) after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension of standby any Letter of
Credit, one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the LC Facility Maturity Date.
(d)    [Reserved]
(e)    Reimbursement. (i) If the LC Facility Lender shall make any LC Facility
Disbursement in respect of a Letter of Credit issued under the LC Facility, the
Borrower shall reimburse such LC Facility Disbursement by paying to the
Administrative Agent an amount equal to the amount of such LC Facility
Disbursement in Dollars (for this purpose, taking the Dollar Equivalent of any
such LC Facility Disbursement made in any currency other than Dollars) not later
than the first Business Day following the date the Borrower receives notice from
the LC Facility Lender of such LC Facility Disbursement and the applicable
Dollar Equivalent; provided that, in the case of any LC Facility Disbursement,
to the extent not reimbursed and, subject to the satisfaction (or waiver) of the
conditions to borrowing set forth herein, including, without limitation, making
a request in accordance with Section 2.03(a) that such payment shall be financed
with an ABR Revolving Borrowing, as the case may be, in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC Facility
Disbursements as provided in Section 2.29(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit issued under
the LC Facility or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit issued under
the LC Facility proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the LC Facility Lender under a Letter of Credit issued under the LC Facility
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance

94



--------------------------------------------------------------------------------




whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.29, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent nor the LC Facility Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit issued under
the LC Facility or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit issued under the LC Facility (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the LC Facility
Lender; provided that the foregoing shall not be construed to excuse the LC
Facility Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such LC Facility Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit issued under the LC Facility comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the LC Facility
Lender (as finally determined by a court of competent jurisdiction), the LC
Facility Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit issued under the LC Facility, the LC Facility Lender may, in
its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The applicable LC Facility Lender shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment of a Letter of Credit issued under the LC
Facility. The LC Facility Lender shall promptly notify the Administrative Agent
and the Borrower by telephone (confirmed by telecopy) of such demand for
payment, whether the LC Facility Lender has made or will make an LC Facility
Disbursement thereunder and the amount of such LC Facility Disbursement;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the LC Facility Lender with
respect to any such LC Facility Disbursement in accordance with the terms
herein.
(h)    Interim Interest. If the LC Facility Lender shall make any LC Facility
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Facility Disbursement in full not later than the first
Business Day following the date such LC Facility Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Facility Disbursement is made to but excluding the date that the
Borrower reimburses such LC Facility Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Borrower fails to
reimburse (including by a Borrowing) such LC Facility Disbursement when due
pursuant to Section 2.29(e), then

95



--------------------------------------------------------------------------------




Section 2.08 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the LC Facility Lender.
(i)    [Reserved]
(j)    Replacement of Letters of Credit; Cash Collateralization. The Borrower
shall (i) upon or prior to the occurrence of the earlier of (A) the LC Facility
Maturity Date and (B) the termination of the LC Facility Commitment in
accordance with the terms hereof, (x) cause all Letters of Credit issued under
the LC Facility which expire after the earlier to occur of (A) the LC Facility
Maturity Date and (B) the termination of the LC Commitments in accordance with
the terms hereof (the “Outstanding LC Facility Letters of Credit”) to be
returned to the LC Facility Lender undrawn and marked “cancelled” or (y) if the
Borrower does not do so in whole or in part, either (A) provide one or more
“back-to-back” letters of credit to the LC Facility Lender with respect to any
such Outstanding LC Facility Letters of Credit in a form reasonably satisfactory
to such LC Facility Lender and the Administrative Agent, issued by a bank
satisfactory to such LC Facility Lender (in its sole discretion) and the
Administrative Agent, and/or (B) deposit cash in the LC Facility Letter of
Credit Account, as collateral security for the Borrower’s reimbursement
obligations in connection with any such Outstanding LC Facility Letters of
Credit, such cash (or any applicable portion thereof) to be promptly remitted to
the Borrower (provided no Default or Event of Default has occurred and is
continuing) upon the expiration, cancellation or other termination or
satisfaction of the Borrower’s reimbursement obligations with respect to such
Outstanding LC Facility Letters of Credit, in whole or in part, in an aggregate
principal amount for all such “back-to-back” letters of credit and any such
deposit equal to (x) in the case of Outstanding LC Facility Letters of Credit
denominated in Dollars, in an amount in Dollars equal to the then outstanding
amount of all LC Facility Exposure arising under such Letters of Credit (less
the amount, if any, on deposit in the LC Facility Letter of Credit Account prior
to taking any action pursuant to clauses (A) or (B) above) and (y) in the case
of Outstanding LC Facility Letters of Credit denominated in any currency other
than Dollars, in an amount in Dollars equal to the Dollar Equivalent of 103% of
the then outstanding amount of all LC Facility Exposure arising under such
Letters of Credit (less the amount, if any, on deposit in the LC Facility Letter
of Credit Account prior to taking any action pursuant to clauses (A) or (B)
above); provided if requested by the Administrative Agent in the case of any
Outstanding LC Facility Letters of Credit denominated in any currency other than
Dollars, Cash Collateral shall be provided in such currency, and (ii) if
required pursuant to Section 2.12(c), 2.12(d), 2.12(e), 2.12(g)(iii) or 7.01,
deposit in the LC Facility Letter of Credit Account an amount required pursuant
to Section 2.12(c), 2.12(d), 2.12(e), 2.12(g)(iii) or 7.01, as applicable. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Facility Letter of Credit Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent (in accordance with its usual and customary practices for
investments of this type) and at the Borrower’s risk and reasonable expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and shall be paid to the Borrower
on its request provided no Default or Event of Default has occurred and is
continuing. Moneys in such account shall be applied by the Administrative Agent
to reimburse the LC Facility Lender for LC Facility Disbursements for which it
has not

96



--------------------------------------------------------------------------------




been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Facility Exposure at such time. If the Borrower is required to provide Cash
Collateralization hereunder pursuant to 2.12(c), 2.12(d), 2.12(e) or
2.12(g)(iii), such Cash Collateralization (to the extent not applied as
contemplated by the applicable section) shall be returned to the Borrower within
three (3) Business Days after the applicable section no longer requires the
provision of such Cash Collateralization.
(k)    LC Facility Lender Agreements. Unless otherwise requested by the
Administrative Agent, the LC Facility Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit issued under the LC
Facility during the immediately preceding week, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such LC Facility Lender expects to issue, amend, renew or extend any such Letter
of Credit, the date of such issuance, amendment, renewal or extension, the
aggregate face amount of the Letters of Credit to be issued, amended, renewed,
or extended by it (and whether, subject to Section 2.29(b), the face amount of
any such Letter of Credit was changed thereby) and the aggregate face amount of
such Letters of Credit outstanding after giving effect to such issuance,
amendment, renewal or extension, (iii) on each Business Day on which such LC
Facility Lender makes any LC Facility Disbursement, the date of such LC Facility
Disbursement and the amount of such LC Facility Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an LC Facility
Disbursement required to be reimbursed to such LC Facility Lender on such day,
the date of such failure, and the amount of such LC Facility Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.
SECTION 3.    

REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Borrower and each of the Guarantors jointly and
severally represents and warrants as follows:
Section 3.01.    Organization and Authority. Each of the Borrower and the
Guarantors (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization and is duly qualified and in good
standing in each other jurisdiction in which the failure to so qualify would
have a Material Adverse Effect and (b) has the requisite corporate or limited
liability company power and authority to effect the Transactions, to own or
lease and operate its properties and to conduct its business as now or currently
proposed to be conducted.
Section 3.02.    Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States Citizen”). The Borrower possesses all necessary certificates, franchises,
licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.
Section 3.03.    Due Execution. The execution, delivery and performance by each
of the Borrower and the Guarantors of each of the Loan Documents to which it is
a party (a) are within the respective corporate or limited liability company
powers of each of the Borrower and the Guarantors, have been duly authorized by
all necessary corporate or limited liability company action, including the
consent of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent
documentation) of the Borrower or any of the Guarantors, (ii) violate any
applicable law (including, without limitation, the Securities Exchange Act of
1934) or regulation (including, without limitation, Regulations T, U or X of the
Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, or constitute a default under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or the Guarantors or any of their properties, which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(iv) result in or require the creation or imposition of any Lien upon any of the
property of the Borrower or any of the other Grantors other than the Liens
granted pursuant to this Agreement or the other Loan Documents; and (b) do not
require the consent, authorization by or approval of or notice to or filing or
registration with any Governmental Authority or any

97



--------------------------------------------------------------------------------




other Person, other than (i) the filing of financing statements under the UCC,
(ii) the filings and consents contemplated by the Collateral Documents, (iii)
approvals, consents and exemptions that have been obtained on or prior to the
Closing Date or the date of entry into the relevant Loan Document, as
applicable, and remain in full force and effect, (iv) consents, approvals and
exemptions that the failure to obtain in the aggregate would not be reasonably
expected to result in a Material Adverse Effect and (v) routine reporting
obligations. Each Loan Document to which the Borrower or a Guarantor is a party
has been duly executed and delivered by the Borrower and each of the Guarantors
party thereto. This Agreement and the other Loan Documents to which the Borrower
or any of the Guarantors is a party, each is a legal, valid and binding
obligation of the Borrower and each Guarantor party thereto, enforceable against
the Borrower and the Guarantors, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.04.    Statements Made.
(f)    The written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement (as modified or supplemented by other written information so
furnished), together with the Annual Report on Form 10-K for 2014 of the Parent
filed with the SEC and all Quarterly Reports on Form 10-Q or Current Reports on
Form 8-K that have been filed after December 31, 2014, by the Parent, with the
SEC (as amended), taken as a whole as of the Closing Date did not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made therein not misleading in light of the circumstances
in which such information was provided; provided that, with respect to
projections, estimates or other forward-looking information the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
(g)    The Annual Report on Form 10-K of the Parent most recently filed with the
SEC, and each Quarterly Report on Form 10-Q and Current Report on Form 8-K of
the Parent filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
Section 3.05.    Financial Statements; Material Adverse Change.
(a)    The audited consolidated financial statements of the Parent and its
Subsidiaries for the fiscal year ended December 31, 2014, included in the
Parent’s Annual Report on Form 10-K for 2014 filed with the SEC, as amended,
present fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries on a consolidated basis as of such date and for such period.

98



--------------------------------------------------------------------------------




(b)    Except as disclosed in the Parent’s Annual Report on Form 10-K for 2014
or any subsequent report filed by the Parent on Form 10-Q or Form 8-K with the
SEC, since December 31, 2014, there has been no Material Adverse Change.
Section 3.06.    Ownership of Subsidiaries. As of the Closing Date, other than
as set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06
is a wholly-owned, direct or indirect Subsidiary of the Parent, and (b) the
Parent owns no other Subsidiaries (other than Immaterial Subsidiaries), whether
directly or indirectly.
Section 3.07.    Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.
Section 3.08.    Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for working capital or other general corporate purposes of
the Parent and its Restricted Subsidiaries (including the payment of fees and
transaction costs as contemplated hereby and as referred to in Sections 2.19 and
2.20).
Section 3.09.    Litigation and Compliance with Laws.
(f)    Except as disclosed on Schedule 3.09, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Borrower or
the Guarantors, threatened against the Parent or any of its Restricted
Subsidiaries or any of their respective properties (including any properties or
assets that constitute Collateral under the terms of the Loan Documents), before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that (i) are likely to have a Material
Adverse Effect or (ii) could reasonably be expected to affect the legality,
validity, binding effect or enforceability of the Loan Documents or, in any
material respect, the rights and remedies of the Administrative Agent or the
Lenders thereunder or in connection with the Transactions.
(g)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, the Parent and each Restricted Subsidiary, to the knowledge of the
Borrower and each Guarantor, is currently in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and
ownership of its property.
Section 3.10.    [Reserved]
Section 3.11.    Margin Regulations; Investment Company Act.
(h)    Neither the Parent nor any Restricted Subsidiary is engaged, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board, “Margin
Stock”), or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Loans will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock in violation of Regulation U.

99



--------------------------------------------------------------------------------




(i)    Neither the Parent nor any Restricted Subsidiary is, or after the making
of the Loans will be, or is required to be, registered as an “investment
company” under the Investment Company Act of 1940, as amended. Neither the
making of any Loan, nor the issuance of any Letters of Credit, nor the
application of the proceeds of any Loan or repayment of any Loan or
reimbursement of any LC Disbursement by the Borrower, nor the consummation of
the other transactions contemplated by the Loan Documents, will violate any
provision of such Act or any rule, regulation or order of the SEC thereunder.
Section 3.12.    Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.
Section 3.13.    Perfected Security Interests.
(h)    After execution and delivery by applicable Grantors and the
Administrative Agent, the Collateral Documents, taken as a whole, shall be
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in all of the
Collateral to the extent purported to be created thereby, subject as to
enforceability to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(i)    On the date of the Initial Borrowing, provided that (i) a Spare Parts
Security Agreement has been duly executed and delivered by the parties
thereto, (ii) UCC financing statements with respect to the Collateral under such
Spare Parts Security Agreement in appropriate form have been filed in the
appropriate offices (and the appropriate fees are paid), and (iii) such Spare
Parts Security Agreement shall have been  filed for recordation (and recorded)
with the FAA, the Administrative Agent, for the benefit of the Secured Parties,
shall have a first priority perfected security interest in and/or mortgage (or
comparable Lien) on all Collateral under such Spare Parts Security Agreement to
the extent that the Liens on such Collateral may be perfected upon the filings
or recordations or upon the taking of the actions described in clauses (ii) and
(iii) above, subject in each case to any Permitted Liens, and such security
interest shall be  entitled to the benefits, rights and protections afforded
under such Spare Parts Security Agreement (subject to the qualification set
forth in Section 3.13(a)); provided, that, the representations under this
Section 3.13(b) shall only be made on the date of the Initial Borrowing.
Section 3.14.    Payment of Taxes. Each of the Parent and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid when due all
Taxes required to have been paid by it, except and solely to the extent that, in
each case (a) such Taxes are being contested in good faith by appropriate
proceedings or (b) the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. There is no action, suit, proceeding,
investigation, audit, or claim now pending or, to the knowledge of the Parent or
any of its Restricted Subsidiaries, threatened by any authority regarding any
Taxes relating to the Parent or any of its Restricted Subsidiaries that is
reasonably expected to result in a Material Adverse Effect.

100



--------------------------------------------------------------------------------




Section 3.15.    Economic Sanctions Laws; Anti-Corruption.
(i)    Neither the Parent nor any of its Subsidiaries nor, to the knowledge of
the Borrower or any Guarantor, any director, executive officer or Affiliate of
the Parent or any of its Subsidiaries is an individual or entity currently the
subject of any sanctions administered or enforced by the U.S. Department of
State, OFAC or other U.S. relevant sanctions authority (“Sanctions”), nor is the
Parent or any of its Subsidiaries or its Affiliates located, organized or
resident in a country or territory that is the subject of Sanctions. The
Borrower shall not, directly or indirectly, use any proceeds of the Loans or
lend, contribute or otherwise make available such proceeds (i) to any Person (x)
to fund or facilitate any activities or business of or with any Person or in any
country or territory that, at the time of such funding or facilitation, is the
subject of Sanctions, or (y) in any other manner that will result in a violation
of Sanctions by any Person or (ii) for any purpose in breach of any
Anti-Corruption Law.
(j)    Parent has implemented and maintains in effect policies and procedures
intended to ensure compliance by Parent, its Subsidiaries and, when acting in
such capacity, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent and its Subsidiaries
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.

101



--------------------------------------------------------------------------------




SECTION 4.    

CONDITIONS OF LENDING
Section 4.01.    Conditions Precedent to Closing. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):
(c)    Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:
(i)    a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
(ii)    a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder,
the execution, delivery and performance in accordance with their respective
terms of this Agreement, the other Loan Documents and any other documents
required or contemplated hereunder or thereunder, and the granting of the
security interest in the Letter of Credit Account and other Liens contemplated
hereby or the other Loan Documents (in each case to the extent applicable to
such entity), (C) that the certificate of incorporation or formation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer of that entity executing this Agreement and the Loan Documents or any
other document delivered by it in connection herewith or therewith (such
certificate to contain a certification by another officer of that entity as to
the incumbency and signature of the officer signing the certificate referred to
in this clause (ii)); and
(iii)    an Officer’s Certificate from the Borrower certifying (A) as to the
truth in all material respects of the representations and warranties made by it
contained in the Loan Documents as though made on the Closing Date, except to
the extent that any such representation or warranty relates to a specified date,
in which case as of such date (provided that any representation or warranty that
is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects as of the applicable date,
before and after giving effect to the Closing Date Transactions) and (B) as to
the absence of any event occurring and continuing, or resulting from the Closing
Date Transactions, that constitutes a Default or an Event of Default.

102



--------------------------------------------------------------------------------




(d)    Credit Agreement. Each party hereto shall have duly executed and
delivered to the Administrative Agent this Agreement.
(e)    Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:
(v)    a written opinion of Ethan J. Blank, General Counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders; and
(vi)    a written opinion of Hughes Hubbard & Reed LLP, special New York counsel
to the Borrower and the Guarantors, dated the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.
(f)    Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent and the Lenders the then unpaid balance of all accrued and
unpaid Fees due, owing and payable under and pursuant to this Agreement, as
referred to in Sections 2.19 and Section 2.20, and all reasonable and documented
out-of-pocket expenses of the Administrative Agent (including reasonable
attorneys’ fees of White & Case LLP) for which invoices have been presented at
least one Business Day prior to the Closing Date.
(g)    Consents. All material governmental and third party consents and
approvals necessary in connection with the financing contemplated hereby shall
have been obtained, in form and substance reasonably satisfactory to the
Administrative Agent, and be in full force and effect.
(h)    Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement (other than Section
3.13(b)) and the other Loan Documents executed and delivered on the Closing Date
shall be true and correct in all material respects on and as of the Closing
Date, before and after giving effect to the Closing Date Transactions, as though
made on and as of such date (except to the extent any such representation or
warranty by its terms is made as of a different specified date, in which case as
of such specified date); provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to the Closing Date
Transactions.
(i)    No Default or Event of Default. Before and after giving effect to the
Closing Date Transactions, no Default or Event of Default shall have occurred
and be continuing on the Closing Date.
(j)    PATRIOT Act. The Lenders shall have received at least five (5) days prior
to the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that such Lenders
shall have requested from the Borrower or a Guarantor prior to such date.

103



--------------------------------------------------------------------------------




The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.
Section 4.02.    Conditions Precedent to Each Loan and Each Letter of Credit.
The obligation of the Lenders to make each Loan and of the Issuing Lenders to
issue each Letter of Credit, including the initial Loans and the initial Letters
of Credit, is subject to the satisfaction (or waiver in accordance with Section
10.08) of the following conditions precedent:
(f)    Notice. The Administrative Agent shall have received a Loan Request
pursuant to Section 2.03 with respect to such borrowing or a request for
issuance of such Letter of Credit pursuant to Section 2.02 or 2.29, as the case
may be.
(g)    Representations and Warranties. All representations and warranties
contained in this Agreement (other than Section 3.13(b)) and the other Loan
Documents (other than with respect to Loans made or Letters of Credit issued
after the Closing Date, the representations and warranties set forth in
Sections 3.05(b), 3.06 and 3.09(a)) shall be true and correct in all material
respects on and as of the date of such Loan or the issuance of such Letter of
Credit hereunder (both before and after giving effect thereto and, in the case
of each Loan, the application of proceeds therefrom) with the same effect as if
made on and as of such date except to the extent such representations and
warranties expressly relate to an earlier date and in such case as of such date;
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to such Loan or the issuance of such Letter of Credit
hereunder.
(h)    No Default. On the date of such Loan or the issuance of such Letter of
Credit hereunder, no Event of Default, Default with respect to
Section 7.01(b)(i), 7.01(b)(ii) or, solely with respect to the payment of any
Fees hereunder, 7.01(b)(iii), or Default under Sections 7.01(e), 7.01(f) or
7.01(g) shall have occurred and be continuing and, solely on the date of the
Initial Borrowing (x) no Default under Sections 5.07(2) or 5.12(b) shall have
occurred and be continuing and (y) no breach of the insurance obligations of the
Grantors with respect to the Appraised Collateral under the applicable
Collateral Documents in effect at such time shall have occurred and be
continuing, nor shall any such Event of Default or Default, as the case may be,
occur by reason of the making of the requested Borrowing or the issuance of the
requested Letter of Credit and, in the case of each Loan, the application of
proceeds thereof.
(i)    Collateral Coverage Ratio. On the date of such Loan or the issuance of
such Letter of Credit hereunder (and after giving pro forma effect thereto), the
Collateral Coverage Ratio shall not be less than 1.00 to 1.00.
(j)    Commitments. On the date of such Loan or the issuance of such Letter of
Credit hereunder (and after giving pro forma effect thereto), (i) the Total
Revolving Extensions of Credit do not exceed the Total Revolving Commitments and
(ii) the LC Facility Exposure does not exceed the LC Facility Commitment.

104



--------------------------------------------------------------------------------




(k)    No Going Concern Qualification. On the date of such Loan or the issuance
of such Letter of Credit hereunder, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by the
Parent pursuant to Section 5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change.
(l)    Lien Searches. Solely with respect to the Initial Borrowing, the
Administrative Agent shall have received UCC searches conducted in the
jurisdiction in which the Borrower (and each other applicable Grantor) is
incorporated or such other jurisdictions as the Administrative Agent may
reasonably require reflecting the absence of Liens and encumbrances on the
assets of the Borrower (and each such Grantor) constituting Collateral on such
date, other than Permitted Liens.
(m)    Section 3.13(b). Solely with respect to the Initial Borrowing, the
representations contained in Section 3.13(b) shall be true and correct in all
material respects on and as of the date of the Initial Borrowing.
(n)    Borrowing Base Certificate. Solely with respect to the Initial Borrowing,
the Administrative Agent shall have received a Borrowing Base Certificate
demonstrating that Excess Availability on such date after giving effect to the
making of such Loan or issuance of such Letter of Credit, as the case may be, is
no less than $20,000,000.
The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.
SECTION 5.    

AFFIRMATIVE COVENANTS
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the applicable Letter of Credit Account and
(ii) the face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j) and Section 2.29(j), as applicable,), or the principal of or
interest on any Loan or reimbursement of any LC Disbursement is owing (or any
other amount that is due and unpaid on the first date that none of the foregoing
is in effect, outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:
Section 5.01.    Financial Statements, Reports, etc. The Borrower shall deliver
to the Administrative Agent on behalf of the Lenders:
(o)    Within ninety (90) days after the end of each fiscal year, the Parent’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Parent and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the Parent
to be audited for the Parent by independent public accountants of recognized
national standing and to be accompanied by an opinion of such accountants
(without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP;
provided that the foregoing delivery requirement shall be satisfied if the
Parent shall have filed with the SEC its Annual Report on Form 10-K for such
fiscal year, which is available to the public via EDGAR or any similar successor
system;
(p)    Within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year, the Parent’s consolidated balance sheets
and related statements of income and cash flows, showing the financial condition
of the Parent and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Parent as fairly presenting in all material respects
the financial condition and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year end audit adjustments and the absence of footnotes; provided that the
foregoing delivery requirement shall be satisfied if the Parent shall have filed
with the SEC its Quarterly Report on Form 10-Q for such fiscal quarter, which is
available to the public via EDGAR or any similar successor system;
(q)    Within the time period under Sections 5.01(a) above, (A) a certificate of
a Responsible Officer of the Parent certifying that, to the knowledge of such
Responsible Officer, no Default or Event of Default has occurred and is
continuing, or, if, to the knowledge of such Responsible Officer, such a Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken

105



--------------------------------------------------------------------------------




with respect thereto and (B) a consolidated budget for the Parent and its
Subsidiaries for the then current fiscal year;
(r)    Within ten (10) Business Days after the end of the second and fourth
fiscal quarters of each fiscal year, a Borrowing Base Certificate demonstrating
in reasonable detail compliance with Section 6.09(a) as of the end of such
preceding fiscal quarter (including an updated calculation of the Collateral
Coverage Ratio reflecting the most recent Appraisals, if any, as adjusted for
any Dispositions or additions to the Collateral since the date of delivery to
the Administrative Agent of such Appraisals); provided that, if Eligible
Accounts are included in the Collateral at the end of any fiscal quarter, such
certificate shall instead be provided by the Borrower within ten (10) Business
Days after the end of such fiscal quarter; provided, further, that if (1) an
Event of Default has occurred and is continuing or (2) Excess Availability is
less than the greater of (x) twenty (20%) percent of the Loan Cap and (y)
$10,000,000, then in any such event such certificate, if then delivered after
the second and fourth financial quarters of each fiscal year, shall instead be
delivered within ten (10) Business Days after the end of each fiscal quarter
(or, if then delivered after the end of each fiscal quarter pursuant to the
preceding proviso, shall instead be delivered by 5:00 p.m. New York time on the
fifth (5th) Business Day of each month demonstrating compliance as of the end of
the preceding month), but the requirements of this proviso shall cease to apply
at such time as such Event of Default has been cured or waived in accordance
with this Agreement and/or Excess Availability has been greater than the greater
of (x) twenty (20%) percent of the Loan Cap and (y) $10,000,000 for 20
consecutive days.
(s)    Within 15 days after a Responsible Officer of the Borrower obtains
knowledge that there has been one or more Dispositions of Collateral (excluding
those described in clause (b) or (d) of the definition of “Permitted
Disposition”) since the date of the Borrowing Base Certificate demonstrating
compliance with Section 6.09(a) most recently delivered under this Agreement by
the Borrower to the Administrative Agent consisting of (i) a Pledged Aircraft,
(ii) a Pledged Engine or (iii) any other Collateral having an Appraised Value in
the aggregate in excess of 10% of the sum of the aggregate Appraised Value of
all Appraised Collateral, plus the aggregate book value of all Pledged Accounts,
plus Pledged Cash and Cash Equivalents, a Borrowing Base Certificate
demonstrating compliance with Section 6.09(a) after giving effect to such
Disposition(s);
(t)    Reasonably promptly following a request therefor, all documentation and
information reasonably requested by the Administrative Agent on behalf of a
Lender, the Administrative Agent or any Issuing Lender to the extent such
Lender, the Administrative Agent or such Issuing Lender is required to obtain
such information pursuant to “know your customer” and similar laws and
regulations;
(u)    Promptly after a Responsible Officer obtains knowledge thereof, notice of
the failure of any material assumption contained in any Appraisal to be correct,
except if such failure would not reasonably be expected to materially adversely
affect the Appraised Value of the applicable type of Appraised Collateral;

106



--------------------------------------------------------------------------------




(v)    Promptly after the Chief Financial Officer or the Treasurer of the
Borrower becoming aware of the occurrence of a Default or an Event of Default
that is continuing, an Officer’s Certificate specifying such Default or Event of
Default and what action the Borrower and its Subsidiaries are taking or propose
to take with respect thereto;
(w)    If Parent had any Unrestricted Subsidiaries during the period covered by
the Parent’s consolidated financial statements required to be delivered pursuant
to Section 5.01(a) or (b), within the time period required for such delivery,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of such Unrestricted Subsidiaries from such
consolidated financial statements; and
(x)    Promptly, from time to time, such other information regarding the
Collateral and the operations, business affairs and financial condition of the
Borrower or any Guarantor, in each case as the Administrative Agent, at the
request of any Lender, may reasonably request.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Intralinks website on the Internet at http://www.intralinks.com. Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto. Information required to be delivered
pursuant to this Section 5.01 (to the extent not made available as set forth
above) shall be deemed to have been delivered to the Administrative Agent on the
date on which the Borrower provides written notice to the Administrative Agent
that such information has been posted on the Borrower’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Borrower to the Administrative Agent from time to time. Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on the Borrower’s general commercial website on the Internet, as
such website may be specified by the Borrower to the Administrative Agent from
time to time.
Section 5.02.    Taxes. The Parent shall pay, and cause each of its Subsidiaries
to pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
Material Adverse Effect.
Section 5.03.    Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay,

107



--------------------------------------------------------------------------------




extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Agreement; and the
Borrower and each of the Guarantors (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Administrative Agent, but will
suffer and permit the execution of every such power as though no such law has
been enacted.
Section 5.04.    Corporate Existence. The Parent shall do or cause to be done
all things reasonably necessary to preserve and keep in full force and effect:
(1)    its corporate existence, and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Parent or any such Restricted Subsidiary; and
(2)    the rights (charter and statutory) and material franchises of the Parent
and its Restricted Subsidiaries; provided, however, that the Parent shall not be
required to preserve any such right or franchise, or (other than in the case of
the Borrower) the corporate, partnership or other existence of it or any of its
Restricted Subsidiaries, if its Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent and its Subsidiaries, taken as a whole, and that the loss thereof
would not, individually or in the aggregate, have a Material Adverse Effect.
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).
Section 5.05.    Compliance with Laws. The Parent shall comply, and cause each
of its Restricted Subsidiaries to comply, with all applicable laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where such noncompliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.06.    Designation of Restricted and Unrestricted Subsidiaries.
(a)    After the Closing Date, the Board of Directors of the Parent may
designate any Restricted Subsidiary of it to be an Unrestricted Subsidiary
(other than the Borrower) if that designation would not cause a Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
Fair Market Value of all outstanding Investments owned by the Parent and its
Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation. That designation will be permitted only if the Investment would be
permitted at that time under Section 6.01 and if the Restricted Subsidiary
otherwise meets the definition of an “Unrestricted Subsidiary.”

108



--------------------------------------------------------------------------------




(b)    Any designation of a Subsidiary of the Parent as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of a resolution of the Board of Directors
of the Parent giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the preceding conditions. The
Board of Directors of the Parent may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary of the Parent; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Parent of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will be permitted only if (i) such Indebtedness
is permitted under Section 6.03 hereof, calculated on a pro forma basis as if
such designation had occurred at the beginning of the applicable reference
period and (ii) no Default or Event of Default would be in existence following
such designation.
Section 5.07.    Delivery of Appraisals. The Borrower shall:
(1)    on a date within 30 days prior to (A) January 10 of each year and (B) 
July 10 of each year, beginning with the first such date occurring at least 90
days after any such Appraised Collateral is first added to the Collateral;
(2)    on the date upon which any Additional Collateral comprised of Appraised
Collateral is pledged as Collateral, but only with respect to such Additional
Collateral; and
(3)    promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing;
deliver to the Administrative Agent one or more Appraisals establishing the
Appraised Value of the Appraised Collateral; provided, however, that:
(i)     the Borrower shall be required to deliver only an Appraisal with respect
to the (x) Pledged Aircraft, Pledged Engines and Pledged Spare Parts (in the
case of clause (1) above) or (y) the applicable Additional Collateral (in the
case of clause (2) above);
(ii)     in connection with the pledging of any Eligible Aircraft, Eligible
Engines or Eligible Spare Parts as Additional Collateral, any Appraisal with
respect to such Additional Collateral that is more than 180 days old as of the
date on which such Additional Collateral is pledged hereunder shall not be
deemed to satisfy the Appraisal requirement in clause (2) above; and
(iii)     if any new spare Engine is pledged as Collateral within 90 days after
delivery from the manufacturer to the applicable Grantor and such new spare
Engine is of the same make and model as any spare Engine then currently included
(or being replaced) in the Collateral (any such Engine make and model, an
“Existing Engine Type”), an Appraisal with respect to such new spare Engine
shall only be required under this Section 5.07 if the Borrower elects to provide
such an Appraisal for purposes of determining the Appraised Value of such new

109



--------------------------------------------------------------------------------




spare Engine pursuant to clause (ii) of the proviso of the definition of
“Appraised Value”.
In addition to the requirements set forth in this Section 5.07, if at any time
the Administrative Agent in its reasonable good faith business judgment believes
that any material assumption contained in any Appraisal fails to be correct,
except if such failure would not reasonably be expected to result in the
Collateral Coverage Ratio being less than 1.00 to 1.00, it may request the
delivery of an updated Appraisal with respect to the affected Appraised
Collateral, and the Borrower and Guarantors shall cooperate with the applicable
Appraiser(s) to ensure that the Administrative Agent receives the same. The
Borrower may from time to time cause subsequent Appraisals to be delivered to
the Administrative Agent if it believes that any affected item of Appraised
Collateral has a higher Appraised Value than that reflected in the most recent
Appraisals delivered pursuant to this Section 5.07.
Section 5.08.    [Reserved]
Section 5.09.    Regulatory Matters; Citizenship; Utilization; Collateral
Requirements. The Borrower will:
(1)    maintain at all times its status as an “air carrier” within the meaning
of Section 40102(a)(2) of Title 49, and hold a certificate under
Section 41102(a)(1) of Title 49;
(2)    maintain at all times its status at the FAA as an “air carrier” and hold
an air carrier operating certificate under Section 44705 of Title 49 and
operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14 as currently in effect or as may be amended or recodified from time to
time; and
(3)    if Eligible Spare Parts are included in the Collateral at any time, take
or cause to be taken such actions to ensure that at all times the Pledged Spare
Parts include all Spare Parts and Appliances for (i) Eligible Aircraft of the
type described in clause (a) of the definition thereof and (ii) Eligible Engines
that are suitable for installation on such Eligible Aircraft, in each case then
owned by the Borrower and the Guarantors (subject to the provisions of the Spare
Parts Security Agreements).
Section 5.10.    Collateral Ownership.
Subject to the provisions described (including the actions permitted) under
Sections 6.04 and 6.10 hereof, each Grantor will continue to maintain its
interest in and right to use all property and assets so long as such property
and assets constitute Collateral.

110



--------------------------------------------------------------------------------




Section 5.11.    Insurance. The Parent and each Grantor shall:
(1)    keep all Collateral (other than the Mortgaged Collateral, as to which
only the insurance provisions of the Aircraft and Spare Engine Mortgages shall
be applicable, and Pledged Spare Parts, as to which only the insurance
provisions of the applicable Collateral Document shall be applicable) that is
tangible property insured at all times, against such risks, including risks
insured against by extended coverage, as is prudent and customary with
U.S.-based companies of the same or similar size in the same or similar
businesses;
(2)    maintain in full force and effect public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of the tangible Collateral (other than the
Mortgaged Collateral, as to which only the insurance provisions of the Aircraft
and Spare Engine Mortgages shall be applicable, and Pledged Spare Parts, as to
which only the insurance provisions of the applicable Collateral Document shall
be applicable) owned, occupied or controlled by the Borrower, in such amounts
and with such deductibles as are prudent and customary with U.S.-based companies
of the same or similar size in the same or similar businesses and in the same
geographic area;
(3)    maintain such other insurance or self-insurance as may be required by
law; and
(4)    maintain business interruption insurance in amounts and on terms as are
customary in the U.S. domestic airline industry for regional U.S. air carriers
operating aircraft on behalf of other carriers.
Section 5.12.    Additional Guarantors; Grantors; Collateral.
(a)    If the Parent or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary after the Closing Date, then the Parent will
promptly cause such Domestic Subsidiary to become a party to the Guarantee
contained in Section 9 hereof by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit B; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.
(b)    If the Parent or any of its Restricted Subsidiaries desires or is
required pursuant to the terms of this Agreement to add Additional Collateral
after the Closing Date, the Parent shall, in each case at its own expense, (A)
cause any such Restricted Subsidiary to become a party to the Guarantee
contained in Section 9 hereof (to the extent such Restricted Subsidiary is not
already a party thereto) and cause any such Grantor to become a party to each
applicable Collateral Document and all other agreements, instruments or
documents that create or purport to create and perfect a first priority Lien
(subject to Permitted Liens) in favor of the Administrative Agent for the
benefit of the Secured Parties applicable to such Additional Collateral, by
executing and delivering to the Administrative Agent an Instrument of Assumption
and Joinder substantially in the form attached hereto as Exhibit B and/or
joinders to all applicable Collateral Documents or pursuant to new Collateral
Documents, as the case may be, in form and substance reasonably satisfactory to
the Administrative Agent (it being understood that (i) in the case of Additional
Collateral consisting of Eligible Aircraft or Eligible Engines, the applicable
Collateral Documents shall be the Aircraft and Spare Engine Mortgages, (ii) in
the case of Additional Collateral consisting of Eligible Spare Parts, the
applicable Collateral Documents shall be the Spare Parts Security Agreements and
(iii) in the case of any other Additional Collateral of a type that has not been
theretofore included in the Collateral (including without limitation Eligible
Accounts), such Additional Collateral may be subject to such additional terms
and conditions as may be customarily required by lenders in similar financings
of a similar size for similarly situated borrowers secured by the same type of
Collateral (including, with respect to Eligible Accounts, Section 5.12(c)), as
agreed by the Borrower and the Administrative Agent in their reasonable
discretion), (B) promptly execute and deliver (or cause such Restricted
Subsidiary to execute and deliver) to the Administrative Agent such documents
and take such actions to create, grant, establish, preserve and perfect the
first priority Liens (subject to Permitted Liens) (including to obtain any
release or termination of Liens not permitted under the definition of
“Additional Collateral” in Section 1.01 or under Section 6.06, the filing of UCC
financing statements and the filing for recordation (and recordation) of each
Spare Parts Security Agreement and each Aircraft and Spare Engine Mortgage,
together with all supplements thereto, with the FAA) in favor of the
Administrative Agent for the benefit of the Secured Parties on such assets of
the Borrower or such Restricted Subsidiary, as applicable, to secure the
Obligations to the extent required under the applicable Collateral Documents or
reasonably requested by the Administrative Agent, and to ensure that such
Collateral shall be subject to no other Liens other than Permitted Liens and (C)
if reasonably requested by the Administrative Agent, deliver to the

111



--------------------------------------------------------------------------------




Administrative Agent, for the benefit of the Secured Parties, a written opinion
of counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent and shall, in the case of Additional Collateral consisting of Eligible
Aircraft, Eligible Engines or Eligible Spare Parts, include FAA counsel) to the
Borrower or such Restricted Subsidiary, as applicable, with respect to the
matters described in clauses (A) and (B) hereof, in each case (x) for any
addition of Collateral on or prior to the date of the Initial Borrowing, other
than with respect to recordation matters, the earlier of such date and twenty
(20) Business Days after the addition of such Collateral, and (y) for any
addition of Collateral after the date of the Initial Borrowing, within twenty
(20) Business Days after the addition of such Collateral and in form and
substance reasonably satisfactory to the Administrative Agent.
(c)    If at any time Eligible Accounts are included in the Collateral and
constitute at least 50% of the total Borrowing Base (a “Dominion Period Trigger
Event”), then the Borrower shall within 60 days of the occurrence of such
Dominion Period Trigger Event cause all cash collections from the Pledged
Accounts to be deposited into lock-box accounts, collection accounts and
concentration accounts, as the case may be, pursuant to a cash management system
that is reasonably acceptable to the Administrative Agent and over which
accounts the Administrative Agent shall have “control” (as such term is defined
in the New York UCC) and, thereafter, (1) at all times that (i) Excess
Availability is less than the greater of (w) fifteen (15%) percent of the Loan
Cap and (x) $7,500,000 or (ii) a Default or an Event of Default shall have
occurred and be continuing, such cash collections shall be automatically applied
on a daily basis towards payment of the outstanding Obligations pursuant to
Section 2.17(b), and (2) the Administrative Agent shall have sole dominion and
control over the Pledged Accounts until such requirement is terminated pursuant
to the immediately succeeding sentence (each period during which such dominion,
control and daily payment shall occur pursuant to this Section 5.12(c), a
“Dominion Period”)); provided that any application of such cash collections
towards payment of the Obligations pursuant to this Section 5.12(c) shall not
result in any reduction of any Lender’s Commitments hereunder. A Dominion Period
shall cease to apply on the first day following the applicable Dominion Period
Trigger Event for which (y) Excess Availability has equaled or exceeded the
greater of (A) fifteen (15%) percent of the Loan Cap and (B) $7,500,000, for 30
consecutive days, and (z) no Default or Event of Default shall then be
continuing.

112



--------------------------------------------------------------------------------




Section 5.13.    Access to Books and Records.
(k)    The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors.
(l)    The Borrower and the Guarantors will permit, to the extent not prohibited
by applicable law, any representatives designated by the Administrative Agent or
any Governmental Authority that is authorized to supervise or regulate the
operations of a Lender, as designated by such Lender, upon reasonable prior
written notice and, so long as no Event of Default has occurred and is
continuing, at no out-of-pocket cost to the Borrower and the Guarantors, to
visit and inspect the Collateral (other than the Mortgaged Collateral, as to
which the provisions of Section 3.03 of the Aircraft and Spare Engine Mortgages
shall apply, and Pledged Spare Parts, as to which only the inspection provisions
of the Spare Parts Security Agreements shall apply) and the properties of the
Borrower and the Guarantors, to examine its books and records, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that if an Event of Default has occurred
and is continuing, the Borrower and the Guarantors shall be responsible for the
reasonable costs and expenses of any visits of the Administrative Agent and the
Lenders, acting together (but not separately).
Section 5.14.    Further Assurances. The Borrower and each Guarantor shall
execute any and all further documents and instruments, and take all further
actions, that may be required or advisable under applicable law, or by the FAA,
or that the Administrative Agent may reasonably
request, in order to create, grant, establish, preserve, protect and perfect the
validity, perfection and priority of the Liens and security interests created or
intended to be created by the Collateral Documents, to the extent required under
this Agreement or the Collateral Documents.
SECTION 6.    

NEGATIVE COVENANTS
From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the applicable Letter of Credit Account and
(ii) the face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j) and Section 2.29(j), as applicable) or principal of or interest
on any Loan or reimbursement of any LC Disbursement is owing (or any other
amount that is due and unpaid on the first date that none of the foregoing is in
effect, outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:
Section 6.01.    Restricted Payments.
(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(i)    declare or pay any dividend or make any other payment or distribution on
account of the Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Parent or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Parent’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than (A)
dividends, distributions or payments payable in Qualifying Equity Interests or
in the case of preferred stock of the Parent, an increase in the liquidation
value thereof and (B) dividends, distributions or payments payable to the Parent
or a Restricted Subsidiary of the Parent);
(ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Parent) any Equity Interests of the Parent or any direct or indirect parent of
the Parent;
(iii)    make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (collectively for purposes of this clause
(iii), a “purchase”) any Indebtedness of the Borrower or any Guarantor that is
contractually subordinated to the Obligations (excluding any intercompany
Indebtedness between or among the Parent and any of its Restricted
Subsidiaries), except any scheduled payment of interest and any purchase within
two years of the Stated Maturity thereof; or
(iv)    make any Restricted Investment,
(all such payments and other actions set forth in these clauses (i) through (iv)
above being collectively referred to as “Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:

113



--------------------------------------------------------------------------------




(1)    no Default or Event of Default has occurred and is continuing;
(2)    the Parent would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.03(a) hereof; and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Parent and its Restricted Subsidiaries since the
Closing Date (excluding Restricted Payments permitted by clauses (2) through
(17) of Section 6.01(b) hereof), is less than the sum, without duplication, of:
(A)    50% of the Consolidated Net Income of the Parent for the period (taken as
one accounting period) from January 1, 2014 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus
(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by the Parent since the Closing Date as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests (other than Qualifying Equity Interests sold to a
Subsidiary of the Parent and excluding Excluded Contributions); plus
(C)    100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by the Parent or a Restricted Subsidiary of the
Parent from the issue or sale of convertible or exchangeable Disqualified Stock
of the Parent or a Restricted Subsidiary of the Parent or convertible or
exchangeable debt securities of the Parent or a Restricted Subsidiary of the
Parent (regardless of when issued or sold) or in connection with the conversion
of exchange thereof, in each case that have been converted into or exchanged
since the Closing Date for Qualifying Equity Interests (other than Qualifying
Equity Interests and convertible or exchangeable Disqualified Stock or debt
securities sold to a Subsidiary of the Parent); plus
(D)    to the extent that any Restricted Investment that was made after the
Closing Date (other than in reliance on clause (16) of Section 6.01(b)) is (i)
sold for cash or otherwise cancelled, liquidated or repaid for cash or (ii) made
in an entity that subsequently becomes a Restricted Subsidiary of the Parent,
the initial amount of such Restricted Investment (or, if less, the amount of
cash received upon repayment or sale); plus

114



--------------------------------------------------------------------------------




(E)    to the extent that any Unrestricted Subsidiary of the Parent designated
as such after the Closing Date is redesignated as a Restricted Subsidiary after
the Closing Date, the lesser of (i) the Fair Market Value of the Parent’s
Restricted Investment in such Subsidiary (made other than in reliance on clause
(16) of Section 6.01(b)) as of the date of such redesignation or (ii) such Fair
Market Value as of the date on which such Subsidiary was originally designated
as an Unrestricted Subsidiary after the Closing Date; plus
(F)    100% of any dividends received in cash by the Parent or a Restricted
Subsidiary of the Parent after the Closing Date from an Unrestricted Subsidiary
of the Parent, to the extent that such dividends were not otherwise included in
the Consolidated Net Income of the Parent for such period.
(h)    The provisions of Section 6.01(a) hereof will not prohibit:
(1)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or redemption payment
would have complied with the provisions of this Agreement;
(2)    the making of any Restricted Payment in exchange for, or out of or with
the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Parent) of, Qualifying Equity Interests or from the
substantially concurrent contribution of common equity capital to the Parent;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will not be considered to be net proceeds of Qualifying
Equity Interests or a contribution to equity capital for purposes of clause
(a)(3)(B) of Section 6.01 hereof and will not be considered to be Excluded
Contributions;
(3)    the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution), distribution or payment by
a Restricted Subsidiary of the Parent to the holders of its Equity Interests on
a pro rata basis;
(4)    the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Borrower or any Guarantor that is contractually
subordinated to the Obligations with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;
(5)    the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of the Parent or any Restricted Subsidiary of the Parent held
by any current or former officer, director, consultant or employee (or their
estates or beneficiaries of their estates) of the Parent or any of its
Restricted Subsidiaries

115



--------------------------------------------------------------------------------




pursuant to any management equity plan or equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests in any 12-month period, together with the aggregate amount of
Restricted Payments made pursuant to clause (15) of this Section 6.01(b) during
such 12-month period, may not exceed $12.5 million; provided further that the
Parent or any of its Restricted Subsidiaries may carry over and make in
subsequent 12-month periods, in addition to the amounts permitted for such
12-month period, up to $7.5 million of unutilized capacity under this clause (5)
attributable to the immediately preceding twelve-month period;
(6)    the repurchase of Equity Interests or other securities deemed to occur
upon (A) the exercise of stock options, warrants or other securities convertible
or exchangeable into Equity Interests or any other securities, to the extent
such Equity Interests or other securities represent a portion of the exercise
price of those stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities or (B) the
withholding of a portion of Equity Interests issued to employees and other
participants under an equity compensation program of the Parent or its
Subsidiaries to cover withholding tax obligations of such persons in respect of
such issuance;
(7)    so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Disqualified
Stock or subordinated debt of the Parent or any preferred stock of any
Restricted Subsidiary of the Parent in each case either outstanding on the
Closing Date or issued on or after the Closing Date in accordance with Section
6.03 hereof;
(8)    payments of cash, dividends, distributions, advances, common stock or
other Restricted Payments by the Parent or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon (A)
the exercise of options or warrants, (B) the conversion or exchange of Capital
Stock of any such Person or (C) the conversion or exchange of Indebtedness or
hybrid securities into Capital Stock of any such Person;
(9)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Parent or any Disqualified Stock or
preferred stock of any Restricted Subsidiary of the Parent to the extent such
dividends are included in the definition of “Fixed Charges” for such Person;
(10)    in the event of a Change of Control, and if no Default or Event of
Default shall have occurred and be continuing, the payment, purchase,
redemption, defeasance or other acquisition or retirement of any subordinated
Indebtedness of the Borrower or any Guarantor, in each case, at a purchase price
not greater than 101% of the principal amount of such subordinated Indebtedness,
plus any accrued and unpaid interest thereon; provided, however, that prior to
such

116



--------------------------------------------------------------------------------




payment, purchase, redemption, defeasance or other acquisition or retirement,
the Borrower (or a third party to the extent permitted by this Agreement) has
made a Change of Control Offer as a result of such change of control and has
prepaid the Revolving Loans and discharged Put Exposure in accordance with
Section 2.12(g) (it being agreed that the Borrower or any Guarantor may pay,
purchase, redeem, defease or otherwise acquire or retire such subordinated
Indebtedness even if the purchase price exceeds 101% of the principal amount of
such subordinated Indebtedness; provided that the amount paid in excess of 101%
of such principal amount is otherwise permitted under the Restricted Payments
covenant);
(11)    Restricted Payments made with Excluded Contributions;
(12)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Parent or any of its Restricted Subsidiaries by,
any Unrestricted Subsidiary;
(13)    the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions; provided that the Parent would, on the date of such distribution
after giving pro forma effect thereto as if the same had occurred at the
beginning of the applicable four-quarter period, be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in Section 6.03(a) hereof; provided, further, that the assets
distributed or dividended do not include, directly or indirectly, any property
or asset that constitutes Collateral;
(14)    the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions having an aggregate Fair Market Value not to exceed $150.0 million
since the Closing Date; provided that the assets distributed or dividended do
not include, directly or indirectly, any property or asset that constitutes
Collateral;
(15)    so long as no Default or Event of Default has occurred and is
continuing, other Restricted Payments in an aggregate amount in any 12-month
period, together with the amount paid for all repurchased, redeemed, acquired or
retired Equity Interests pursuant to clause (5) of this Section 6.01(b) during
such 12‑month period, not to exceed $12.5 million; provided that such
$12.5 million limitation shall be increased to $112.5 million with respect to
any 12-month period if, at the commencement of such 12-month period, the
Borrower shall have provided to the Administrative Agent an Officer’s
Certificate demonstrating that, on a pro forma basis, giving effect to the
Borrower’s regularly prepared business plan for such 12-month period, the
Borrower’s Liquidity during such 12-month period after making Restricted
Payments of $112.5 million during such 12-month period would not be less than
$250.0 million;

117



--------------------------------------------------------------------------------




(16)    so long as no Default or Event of Default has occurred and is
continuing, the Parent and its Restricted Subsidiaries can make any Restricted
Investment; and
(17)    the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
the Parent or any Restricted Subsidiary of the Parent.
In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by the Parent or such Restricted Subsidiary of the Parent, as the case
may be, pursuant to the Restricted Payment. The Fair Market Value of any assets
or securities that are required to be valued by this Section 6.01 will be
determined by an Officer of the Parent and, if greater than $5.0 million, set
forth in an officer’s certificate of the Parent delivered to the Administrative
Agent.
For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (17) of
subparagraph (b) of this Section 6.01, or is entitled to be made pursuant to
subparagraph (a) of this Section 6.01, the Parent will be entitled to classify
on the date of its payment or later reclassify such Restricted Payment (or
portion thereof) in any manner that complies with this Section 6.01.
For the avoidance of doubt, the payment on or with respect to, or purchase,
redemption, defeasance or other acquisition or retirement for value of any
Indebtedness of the Parent or any Restricted Subsidiary of the Parent that is
not contractually subordinated to the Obligations shall not constitute
Restricted Payments and therefore will not be subject to any of the restrictions
described in this Section 6.01.
Notwithstanding anything in this Agreement to the contrary, if a Restricted
Payment is made at a time when a Default has occurred and is continuing and such
Default is subsequently cured, the Default or Event of Default arising from the
making of such Restricted Payment during the existence of such Default shall
simultaneously be deemed cured.
Section 6.02.    Restrictions on Ability of Restricted Subsidiaries to Pay
Dividends and Make Certain Other Payments.
(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to:
(18)    pay dividends or make any other distributions on its Capital Stock to
the Parent or any of its Restricted Subsidiaries or with respect to any other
interest or participation in the profits of such Restricted Subsidiary, or
measured by the profits of such Restricted Subsidiary;

118



--------------------------------------------------------------------------------




(19)    pay any indebtedness owed to the Parent or any of its Restricted
Subsidiaries;
(20)    make loans or advances to the Parent or any of its Restricted
Subsidiaries; or
(21)    sell, lease or transfer any of its properties or assets to the Parent or
any of its Restricted Subsidiaries.
(c)    The restrictions in Section 6.02(a) hereof will not apply to encumbrances
or restrictions existing under or by reason of:
(1)    agreements (A) governing Existing Indebtedness, Credit Facilities and any
other obligations, in each case as in effect on (or required by agreements in
effect on) the Closing Date or (B) in effect on the Closing Date;
(2)    this Agreement and the Collateral Documents;
(3)    agreements governing other Indebtedness or shares of preferred stock
permitted to be incurred or issued under the provisions of Section 6.03 hereof;
provided, that if such Restricted Subsidiary incurring or issuing such
Indebtedness or shares of preferred stock is not a Guarantor, the restrictions
therein are either (in each case, as determined in good faith by a senior
financial officer of the Parent) (A) not materially more restrictive, taken as a
whole, than those contained in this Agreement or (B)(i) customary for
instruments of such type and (ii) will not materially adversely impact the
ability of the Borrower to make required principal and interest payments on the
Loans or any reimbursement obligation with respect to LC Disbursements;
(4)    applicable law, rule, regulation or order;
(5)    any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Parent or any of its Restricted Subsidiaries (including by way
of merger, consolidation or amalgamation of the Parent or any of its Restricted
Subsidiaries) as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred;
(6)    customary provisions in contracts, licenses, leases and asset sale
agreements entered into in the ordinary course of business;

119



--------------------------------------------------------------------------------




(7)    purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on the
property (or proceeds thereof) purchased or leased of the nature described in
clause (4) of Section 6.02(a) hereof;
(8)    any contract or agreement for the sale or other disposition of a
Restricted Subsidiary that restricts distributions, asset sales or loans by that
Restricted Subsidiary pending its sale or other disposition;
(9)    Permitted Refinancing Indebtedness; provided that such amendment,
modification, restatement, renewal, extension, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of a senior financial
officer of the Parent, taken together as a whole, not materially more
restrictive with respect to such dividend and other payment restrictions than
those contained in (A) the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, extension, increase, supplement,
refunding, replacement or refinancing or (B) this Agreement;
(10)    Permitted Liens and Liens that limit the right of the debtor to dispose
of the assets subject to such Liens;
(11)    provisions limiting the disposition or distribution of assets or
property or loans or advances in joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements (including agreements entered into in connection with a Restricted
Investment), which limitation is applicable only to the assets or the joint
venture entity, as applicable, that are the subject of such agreements or
otherwise in the ordinary course of business;
(12)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(13)    any instrument or agreement entered into in connection with any full or
partial “spin-off” or similar transactions;
(14)    any encumbrance or restriction of the type referred to in clauses (1),
(2), (3) and (4) of Section 6.02(a) imposed by any amendments, modifications,
restatements, renewals, extensions, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) of this Section 6.02(b); provided that
such amendment, modification, restatement, renewal, extension, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of a senior financial officer of the Parent, taken together as a whole, not
materially more restrictive with respect to such dividend and other payment
restrictions than those contained in (A) the dividend or other payment
restrictions prior to such

120



--------------------------------------------------------------------------------




amendment, modification, restatement, renewal, extension, increase, supplement,
refunding, replacement or refinancing or (B) this Agreement; and
(15)    any encumbrance or restriction existing under or by reason of
Indebtedness or other contractual requirements of a Receivables Subsidiary or
any Standard Securitization Undertaking, in each case, in connection with a
Qualified Receivables Transaction; provided that such restrictions apply only to
such Receivables Subsidiary.
Section 6.03.    Incurrence of Indebtedness and Issuance of Preferred Stock.
(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Parent will not issue any Disqualified Stock and will not permit
any of its Restricted Subsidiaries to issue any shares of preferred stock;
provided, however, that the Parent may incur Indebtedness (including Acquired
Debt) or issue Disqualified Stock and its Restricted Subsidiaries may incur
Indebtedness (including Acquired Debt) or issue preferred stock, if the Parent’s
Fixed Charge Coverage Ratio for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or such preferred stock is issued, as the case may be, would
have been at least 1.1 to 1.0, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or the Disqualified Stock or the preferred stock
had been issued, as the case may be, at the beginning of such four-quarter
period.
(a)    The provisions of Section 6.03(a) hereof will not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted Debt”):
(22)    Indebtedness incurred under the Loan Documents and any Permitted
Refinancing Indebtedness that is incurred to renew, refund, refinance, replace,
defease, extend or discharge any other Indebtedness incurred pursuant to this
clause (1);
(23)    the incurrence by the Parent and its Restricted Subsidiaries of the
Existing Indebtedness and any Indebtedness that is incurred pursuant to or in
lieu of a commitment in existence as of the Closing Date;
(24)    the incurrence by the Borrower or any Guarantor of (A) Indebtedness and
letters of credit (and reimbursement obligations with respect thereto) under
Credit Facilities in an aggregate principal amount at any one time outstanding
under this clause (3) (with letters of credit being deemed to have a principal
amount equal to the maximum potential liability of the Parent and its Restricted
Subsidiaries thereunder) not to exceed $150.0 million and (B) Indebtedness and
letters of credit (and reimbursement obligations with respect thereto) under
Credit Facilities secured on a junior priority basis by some or all of the
collateral securing

121



--------------------------------------------------------------------------------




Indebtedness under Credit Facilities contemplated by clause (A) of this clause
(3) in an aggregate principal amount at any one time outstanding under this
clause (3)(B) (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Parent and its Restricted
Subsidiaries thereunder) not to exceed $150.0 million; provided that no
Indebtedness or letters of credit incurred pursuant to this clause (3) is
secured by a Lien on any property or asset that constitutes Collateral;
(25)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness represented by, or incurred in connection with, Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing (or reimbursing the Parent or any of its
Restricted Subsidiaries for) all or any part of the purchase price or cost of
design, construction, installation or improvement of property, plant or
equipment (including without limitation airport, maintenance, training and
office facilities, ground support equipment and tooling) used in the business of
the Parent or any of its Restricted Subsidiaries; provided that no Indebtedness
incurred pursuant to this clause (4) is secured by a Lien on any property or
asset that constitutes Collateral;
(26)    the incurrence by the Parent or any of its Restricted Subsidiaries of
(A) Permitted Refinancing Indebtedness in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, extend, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Agreement to be incurred under Section 6.03(a) or clauses (2),
(4), (5), (6), (13), (21), (24) or (25) of this Section 6.03(b) and (B)
Permitted Refinancing Indebtedness secured by aircraft, airframes, engines,
spare parts, flight simulators, flight training devices or other assets
replacing, renewing, refunding, extending, refinancing, defeasing or discharging
any other Indebtedness of the Parent or any of its Restricted Subsidiaries that
was secured by aircraft, airframes, engines, spare parts, flight simulators,
flight training devices or other assets;
(27)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness, Disqualified Stock or preferred stock (including Acquired Debt)
(A) as part of, or to finance, the acquisition (including by way of merger) of
any Permitted Business, (B) incurred in connection with, or as a result of, the
merger, consolidation or amalgamation of any Person that owns a Permitted
Business with or into the Parent or a Restricted Subsidiary of the Parent, or
into which the Parent or a Restricted Subsidiary of the Parent is merged,
consolidated or amalgamated, or (C) that is an outstanding obligation of a
Person that owns a Permitted Business at the time that such Person is acquired
by the Parent or a Restricted Subsidiary of the Parent and becomes a Restricted
Subsidiary of the Parent;

122



--------------------------------------------------------------------------------




(28)    the incurrence by the Parent or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Parent and/or any of its
Restricted Subsidiaries; provided, however, that:
(A)    if the Borrower or any Guarantor is the obligor on such Indebtedness and
the payee is not the Borrower or a Guarantor, such Indebtedness must be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations then due, in the case of the Borrower, or all Guaranteed Obligations
then due, in the case of a Guarantor; and
(B)    (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Parent or a
Restricted Subsidiary of the Parent and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Parent or a Restricted
Subsidiary of the Parent, will be deemed, in each case under this clause (B), to
constitute an incurrence of such Indebtedness by the Parent or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (7);
(29)    the issuance by any Restricted Subsidiaries of the Parent to the Parent
or to any of its Restricted Subsidiaries of shares of preferred stock; provided,
however, that:
(A)    any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than the Parent or a
Restricted Subsidiary of the Parent; and
(B)    any sale or other transfer of any such preferred stock to a Person that
is not either the Parent or a Restricted Subsidiary of the Parent,
will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (8);
(30)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Hedging Obligations in the ordinary course of business;
(31)    the guarantee by the Parent or any Restricted Subsidiary of the Parent
of Indebtedness of the Parent or a Restricted Subsidiary of the Parent to the
extent that the guaranteed Indebtedness was permitted to be incurred by another
provision of this Section 6.03; provided that if the Indebtedness being
guaranteed is subordinated to or pari passu with the Loans, then such guarantee
must be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;

123



--------------------------------------------------------------------------------




(32)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness or reimbursement obligations in respect of workers’ compensation
claims, self-insurance obligations, bankers’ acceptances, performance bonds and
surety bonds in the ordinary course of business (including without limitation in
respect of customs obligations, landing fees, taxes, airport charges, overfly
rights and any other obligations to airport and governmental authorities);
(33)    the incurrence by the Parent or any of its Restricted Subsidiaries of
Indebtedness in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;
(34)    Indebtedness (A) constituting credit support or financing from aircraft
or engine manufacturers or their affiliates or (B) incurred to finance the
acquisition of aircraft, airframes, engines, spare parts, flight simulators,
flight training devices, quick engine change kits or other operating assets;
provided that no Indebtedness may be incurred in reliance on subsection (B) of
this clause (13) more than 24 months after such acquisition; provided, further,
that no such Indebtedness incurred in reliance on this clause (13) may be
secured by a Lien on any property or asset that constitutes Collateral;
(35)    Indebtedness issued to current or former directors, consultants,
managers, officers and employees and their spouses or estates (a) to purchase or
redeem Capital Stock of the Parent issued to such director, consultant, manager,
officer or employee in an aggregate principal amount not to exceed $4,000,000 in
any 12-month period or (b) pursuant to any deferred compensation plan approved
by the Board of Directors of the Parent;
(36)    reimbursement obligations in respect of standby or documentary letters
of credit or banker’s acceptances that are not secured by Liens on any property
or asset that constitutes Collateral;
(37)    surety and appeal bonds that are not secured by Liens on any property or
asset that constitutes Collateral and that do not secure judgments that
constitute an Event of Default;
(38)    Indebtedness of the Parent or any of its Restricted Subsidiaries to
credit card processors in connection with credit card processing services
incurred in the ordinary course of business of the Parent and its Restricted
Subsidiaries;
(39)    the incurrence by a Receivables Subsidiary of Indebtedness in a
Qualified Receivables Transaction that is without recourse to the Parent or to
any other Restricted Subsidiary of the Parent or their assets (other than such
Receivables Subsidiary and its assets and, as to the Parent or any other
Restricted Subsidiary of the Parent, other than Standard Securitization
Undertakings) and is not guaranteed by any such Person;

124



--------------------------------------------------------------------------------




(40)    the incurrence of Indebtedness of the Parent or any of its Restricted
Subsidiaries owed to one or more Persons in connection with the financing of
insurance premiums in the ordinary course of business;
(41)    [Reserved]
(42)    the incurrence by the Borrower or any Guarantor of Indebtedness and
letters of credit (and reimbursement obligations with respect thereto) secured
by a Lien on the Collateral that is junior to the Liens securing the
Obligations, and Permitted Refinancing Indebtedness that is incurred to renew,
refund, refinance, replace, defease, extend or discharge any other Indebtedness
incurred pursuant to this clause (21), in an aggregate principal amount at any
one time outstanding under this clause (21) (with letters of credit being deemed
to have a principal amount equal to the maximum potential liability of the
Borrower and any Guarantor thereunder and including all other Junior Secured
Debt that will be outstanding after such incurrence and the application of the
proceeds therefrom), not to exceed the Junior Lien Cap;
(43)    Indebtedness arising from agreements of the Parent or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary;
provided that the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including non-cash
proceeds (the Fair Market Value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Parent or any of its Restricted Subsidiaries in
connection with such disposition;
(44)    Indebtedness of the Parent or any of its Restricted Subsidiaries
consisting of take-or-pay obligations contained in supply agreements entered
into in the ordinary course of business and consistent with past practices of
the Parent or the applicable Restricted Subsidiary of the Parent;
(45)    the incurrence by the Parent or any of its Restricted Subsidiaries of
additional Indebtedness that is either (A) unsecured and expressly contractually
subordinated to the prior payment in full in cash of all Obligations and
Guaranteed Obligations on terms not materially less favorable to the Lenders
than those customary at the time of incurrence (determined in good faith by a
senior financial officer of the Parent) for senior subordinated “high yield”
debt securities or (B) unsecured, pari passu with all Obligations and Guaranteed
Obligations and convertible into common stock of the Parent; provided that the
aggregate principal amount of Indebtedness incurred pursuant to clauses (A) and
(B) together, including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, extend, defease or discharge any Indebtedness
incurred pursuant to this clause (24), does not exceed $250.0 million at any
time outstanding; and

125



--------------------------------------------------------------------------------




(46)    the incurrence by the Parent or any of its Restricted Subsidiaries of
additional Indebtedness that is not secured by a Lien on any property or asset
that constitutes Collateral in an aggregate principal amount (or accreted value,
as applicable), including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, extend, defease or discharge any Indebtedness
incurred pursuant to this clause (25), not to exceed $150.0 million, at any time
outstanding.
For purposes of determining compliance with this Section 6.03, if an item of
Indebtedness meets the criteria of more than one of the categories of Permitted
Debt described in clauses (2) through (25) of Section 6.03(b) hereof or is
entitled to be incurred pursuant to Section 6.03(a) hereof, the Parent will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 6.03; provided that (A) all Junior Secured Debt
will at all times be deemed to have been incurred in reliance on the exception
provided by clause (21) of the definition of “Permitted Debt” and (B) the term
“Existing Indebtedness” will not include any Indebtedness that is permitted to
be incurred under clauses (1), (3) or (21) of this Section 6.03(b).
None of the following will constitute an incurrence of Indebtedness or an
issuance of preferred stock or Disqualified Stock for purposes of this Section
6.03:
(1)    the accrual of interest or preferred stock dividends;
(2)    the accretion or amortization of original issue discount;
(3)    the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms;
(4)    the reclassification of preferred stock as Indebtedness due to a change
in accounting principles; and
(5)    the payment of dividends on preferred stock or Disqualified Stock in the
form of additional shares of the same class of preferred stock or Disqualified
Stock.
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
utilized, calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was incurred. Notwithstanding any other provision of
this Section 6.03, the maximum amount of Indebtedness that the Parent or any of
its Restricted Subsidiaries may incur pursuant to this Section 6.03 shall not be
deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

126



--------------------------------------------------------------------------------




The amount of any Indebtedness outstanding as of any date will be:
(1)    the accreted value of the Indebtedness as of such date, in the case of
any Indebtedness issued with original issue discount;
(1)    the principal amount of the Indebtedness as of such date, in the case of
any other Indebtedness; and
(2)    in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, but without other recourse to such specified
Person, the lesser of:
(A)    the Fair Market Value of such assets as of such date; and
(B)    the amount of the Indebtedness of the other Person as of such date.
Section 6.04.    Disposition of Collateral. Neither the Borrower nor any Grantor
shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted (i) in the case of a Permitted Disposition or
(ii) provided that upon consummation of any such sale or other Disposition (A)
no Default or Event of Default shall have occurred and be continuing and (B) the
Collateral Coverage Ratio is no less than 1.0 to 1.0 after giving effect to such
sale or other Disposition (including any deposit of any Net Proceeds received
upon consummation thereof in the Collateral Proceeds Account subject to an
Account Control Agreement and any concurrent pledge of Additional Collateral, if
any); provided that nothing contained in this Section 6.04 is intended to excuse
performance by the Borrower or any Guarantor of any requirement of any
Collateral Document that would be applicable to a Disposition permitted
hereunder. A Disposition of Collateral referred to in clause (d) or (e) of the
definition of “Permitted Disposition” shall not result in the automatic release
of such Collateral from the security interest of the applicable Collateral
Document, and the Collateral subject to such Disposition shall continue to
constitute Collateral for all purposes of the Loan Documents (without prejudice
to the rights of the Borrower to release any such Collateral pursuant to Section
6.09(c)).
Section 6.05.    Transactions with Affiliates.
(a)    The Parent will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Parent (each an “Affiliate Transaction”) involving
aggregate payments or consideration in excess of $17.5 million, unless:
(1)    the Affiliate Transaction is on terms that are not materially less
favorable to the Parent or the relevant Restricted Subsidiary (taking into
account all effects the Parent or such Restricted Subsidiary expects to result
from such transaction whether tangible or intangible) than those that would have
been obtained in a

127



--------------------------------------------------------------------------------




comparable transaction by the Parent or such Restricted Subsidiary with an
unrelated Person; and
(2)    the Parent delivers to the Administrative Agent:
(A)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $37.5  million, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (1) of this Section 6.05(a); and
(B)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $75.0 million, an
opinion as to the fairness to the Parent or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.
(b)    The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a) hereof:
(1)    any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Parent
or any of its Restricted Subsidiaries in the ordinary course of business and
payments pursuant thereto;
(2)    transactions between or among the Parent and/or its Restricted
Subsidiaries (including without limitation in connection with any full or
partial “spin-off” or similar transactions);
(3)    transactions with a Person (other than an Unrestricted Subsidiary of the
Parent) that is an Affiliate of the Parent solely because the Parent owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;
(4)    payment of fees, reimbursements of expenses (pursuant to indemnity
arrangements or otherwise) and reasonable and customary indemnities provided to
or on behalf of officers, directors, employees or consultants of the Parent or
any of its Restricted Subsidiaries;
(5)    any issuance of Qualifying Equity Interests to Affiliates of the Parent;
(6)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services in the ordinary course of business or transactions with
joint ventures, alliances, alliance members or Unrestricted Subsidiaries entered
into in the ordinary course of business;

128



--------------------------------------------------------------------------------




(7)    Permitted Investments and Restricted Payments that do not violate Section
6.01 hereof;
(8)    loans or advances to employees in the ordinary course of business not to
exceed $5.0 million in the aggregate at any one time outstanding;
(9)    transactions pursuant to agreements or arrangements in effect on the
Closing Date or any amendment, modification or supplement thereto or replacement
thereof and any payments made or performance under any agreement as in effect on
the Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);
(10)    transactions between or among the Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;
(11)    any transaction effected as part of a Qualified Receivables Transaction;
and
(12)    any purchase by the Parent’s Affiliates of Indebtedness of the Parent or
any of its Restricted Subsidiaries, the majority of which Indebtedness is
offered to Persons who are not Affiliates of the Parent.
Section 6.06.    Liens. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any property or asset that constitutes
Collateral, except Permitted Liens.
Section 6.07.    Business Activities. The Parent will not, and will not permit
any of its Restricted Subsidiaries to, engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Parent and its Restricted Subsidiaries taken as a whole.
Section 6.08.    Minimum Interest Coverage Ratio. If at any time on or after the
date on which Collateral is first pledged to secure the Obligations, Excess
Availability is less than the greater of (i) fifteen (15%) percent of the Loan
Cap and (ii) $7,500,000 (a “Financial Covenant Event”), the Parent will not
permit the Interest Coverage Ratio of the Parent to be below 2.00 to 1.00,
provided that the foregoing requirement shall cease to be applicable from and
after such date as Excess Availability has equaled or exceeded the greater of
(i) fifteen (15%) percent of the Loan Cap and (ii) $7,500,000 on each of the
preceding 30 consecutive days.
Section 6.09.    Collateral Coverage Ratio.
(a)    The Borrower will not permit at any time on or after the date on which
Collateral is first pledged to secure the Obligations, the Collateral Coverage
Ratio to be less than 1.0 to 1.0;

129



--------------------------------------------------------------------------------




provided, that if, (A) upon delivery of an Appraisal pursuant to Section 5.07 or
otherwise pursuant to this Agreement (except pursuant to Section 5.07(2) or
5.07(3) or any Appraisal delivered to the Administrative Agent in connection
with the designation of Additional Collateral solely to evidence compliance with
the requirements of this Section 6.09(a)) and (B) solely with respect to
determining compliance with this Section as a result thereof, it is determined
that the Borrower shall not be in compliance with this Section 6.09(a), the
Borrower shall, within forty-five (45) days of the date of such Appraisal (or,
in the case of an Appraisal required under Section 5.07(1) not delivered by the
deadline thereunder, the date such Appraisal was due thereunder) designate
Additional Collateral as additional Eligible Collateral and comply with Section
5.12 and/or prepay or cause to be prepaid the Loans in accordance with Section
2.12(b), collectively, in an amount sufficient to enable the Borrower to comply
with this Section 6.09(a).
(b)    Notwithstanding anything to the contrary contained herein, if the
Borrower shall fail at any time to be in compliance with this Section 6.09
solely as a result of damage to or loss of any Collateral covered by insurance
(pursuant to which the Administrative Agent is named as loss payee and with
respect to which payments are to be delivered directly to the Administrative
Agent) for which the insurer thereof has been notified of the relevant claim and
has not challenged such coverage, any calculation made pursuant to this Section
6.09 shall deem the relevant Grantor to have received Net Proceeds (and to have
taken all steps necessary to have pledged such Net Proceeds as Additional
Collateral) in an amount equal to the expected coverage amount (as determined by
the Borrower in good faith and updated from time to time to reflect any
agreements reached with the applicable insurer) and net of any amounts required
to be paid out of such proceeds and secured by a Lien until the earliest of (i)
the date any such Net Proceeds are actually received by the Administrative
Agent, (ii) the date that is 270 days after such damage and (iii) the date on
which any such insurer denies such claim; provided that, prior to giving effect
to this clause (b), (x) the aggregate Appraised Value of all the Appraised
Collateral plus (y) the Pledged Accounts and the Pledged Cash and Cash
Equivalents, shall be no less than 150% of the Total Obligations. It is
understood and agreed that if the Administrative Agent should receive any Net
Proceeds directly from the insurer in respect of a Recovery Event and at the
time of such receipt, (A) no Event of Default shall have occurred and be
continuing and the Borrower is in compliance with Section 6.09(a) (without
giving effect to the receipt of such Net Proceeds), the Administrative Agent
shall promptly cause such proceeds to be paid to the Borrower or the applicable
Grantor and (B) an Event of Default shall have occurred and be continuing or the
Borrower fails to be in compliance with Section 6.09(a) (without giving effect
to the receipt of such Net Proceeds), the Administrative Agent shall promptly
cause such proceeds to be deposited into the Collateral Proceeds Account
maintained for such purpose with the Administrative Agent that is subject to an
Account Control Agreement and such proceeds shall be applied or released from
such account in accordance with Section 2.12(a).
(c)    At the Borrower’s request, the Lien on any asset or type or category of
asset (including after-acquired assets of that type or category) included in the
Collateral will be promptly released, provided, in each case, that the following
conditions are satisfied or waived: (A) no Default or Event of Default shall
have occurred and be continuing, (B) either (x) after giving effect to such
release, the Collateral Coverage Ratio is not less than 1.0 to 1.0 or (y) the
Borrower shall prepay or cause to be prepaid the Loans and/or shall designate
Additional

130



--------------------------------------------------------------------------------




Collateral and comply with Section 5.12, collectively, in an amount necessary to
cause the Collateral Coverage Ratio to not be less than 1.0 to 1.0, and (C) the
Borrower shall deliver an Officer's Certificate demonstrating compliance with
this Section 6.09(c) following such release. In connection herewith, the
Administrative Agent agrees to promptly provide any documents or releases
reasonably requested by the Borrower to evidence such release.
Section 6.10.    Merger, Consolidation, or Sale of Assets.
(a)    Neither the Parent nor the Borrower (whichever is applicable, the
“Subject Company”) shall directly or indirectly: (i) consolidate or merge with
or into another Person (whether or not such Subject Company is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:
(1)    either:
(G)    the Subject Company is the surviving corporation; or
(H)    the Person formed by or surviving any such consolidation or merger (if
other than the Subject Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia; and, if such entity is not a corporation, a co-obligor of
the Loans is a corporation organized or existing under any such laws;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Subject Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subject Company under the Loan Documents pursuant to
agreements reasonably satisfactory to the Administrative Agent;
(3)    immediately after such transaction, no Event of Default exists; and
(4)    the Subject Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.
In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.
(b)    Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Parent
and/or its Restricted Subsidiaries.

131



--------------------------------------------------------------------------------




(c)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of a Subject Company in a transaction that is subject to,
and that complies with the provisions of, Section 6.10(a), the successor Person
formed by such consolidation or into or with which such Subject Company is
merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
such Subject Company shall refer instead to the successor Person and not to such
Subject Company), and may exercise every right and power of such Subject Company
under this Agreement with the same effect as if such successor Person had been
named as such Subject Company herein; provided, however, that the predecessor
Subject Company, if applicable, shall not be relieved from the obligation to pay
the principal of, and interest, if any, on the Loan except in the case of a sale
of all of such Subject Company’s assets in a transaction that is subject to, and
that complies with the provisions of, Section 6.10(a) hereof.
SECTION 7.    

EVENTS OF DEFAULT
Section 7.01.    Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
(a)    any representation or warranty made by the Borrower or any Guarantor in
this Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made; or
(b)    default shall be made in the payment of (i) any principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable; (ii) any interest on
the Loans and such default shall continue unremedied for more than five (5)
Business Days; or (iii) any other amount payable hereunder when due and such
default shall continue unremedied for more than ten (10) Business Days after
receipt of written notice by the Borrower from the Administrative Agent of the
default in making such payment when due; or
(c)    default shall be made by the Borrower in the due observance of the
covenant contained in Section 5.01(h), 6.08 or 6.09(a) hereof; or
(d)    default shall be made by the Borrower, the Parent or any Restricted
Subsidiary of the Parent in the due observance or performance of any other
covenant, condition or agreement to be observed or performed by it pursuant to
the terms of this Agreement or any of the other Loan Documents and such default
shall continue unremedied for more than sixty (60) days after receipt of written
notice by the Borrower from the Administrative Agent of such default; or
(e)    (A) any material provision of any Loan Document to which the Borrower or
a Guarantor is a party ceases to be a valid and binding obligation of the
Borrower or such Guarantor, or the Borrower or any of the Guarantors shall so
assert in any pleading filed in any court or (B) the Lien on any material
portion of the Collateral intended to be created by the Loan Documents shall
cease to be or shall not be a valid and perfected Lien having the priorities
contemplated hereby or thereby (subject to Permitted Liens and except as
permitted by the terms of this Agreement or the Collateral Documents or other
than as a result of the action, delay or inaction of the Administrative Agent)
for a period of fifteen (15) consecutive days after the Borrower receives
written notice thereof from the Administrative Agent; or;
(f)    The Borrower, the Parent, any Significant Subsidiary or any group of
Restricted Subsidiaries of the Parent that, taken together, would constitute a
Significant Subsidiary pursuant to or within the meaning of Bankruptcy Law:
(1)    commences a voluntary case,

132



--------------------------------------------------------------------------------




(2)    consents to the entry of an order for relief against it in an involuntary
case,
(3)    consents to the appointment of a custodian of it or for all or
substantially all of its property,
(4)    makes a general assignment for the benefit of its creditors, or
(5)    admits in writing its inability generally to pay its debts; or
(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(3)    is for relief against the Borrower, the Parent any Significant Subsidiary
or any group of Restricted Subsidiaries of the Parent that, taken together,
would constitute a Significant Subsidiary in an involuntary case;
(4)    appoints a custodian of the Borrower, the Parent any Significant
Subsidiary or any group of Restricted Subsidiaries of the Parent that, taken
together, would constitute a Significant Subsidiary or for all or substantially
all of the property of the Borrower, the Parent, any Significant Subsidiary or
any group of Restricted Subsidiaries of the Parent that, taken together, would
constitute a Significant Subsidiary; or
(5)    orders the liquidation of the Borrower, the Parent, any Significant
Subsidiary or any group of Restricted Subsidiaries of the Parent that, taken
together, would constitute a Significant Subsidiary;
and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or
(h)    failure by the Borrower, the Parent or any of the Parent’s Restricted
Subsidiaries to pay final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $25,000,000 (determined net of amounts
covered by insurance policies issued by creditworthy insurance companies (and as
to which the applicable insurance company has not denied coverage) or by third
party indemnities or a combination thereof), which judgments are not paid,
discharged, bonded, satisfied or stayed for a period of sixty (60) days; or
(i)    (1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall be permitted to cause such Material Indebtedness to become due
prior to its scheduled final maturity date, and such ability to cause such
Material Indebtedness to become due shall be continuing for a period of more
than 60 consecutive days, (2) the Borrower or any Guarantor shall default in the
performance of any obligation relating to any Indebtedness

133



--------------------------------------------------------------------------------




of the Borrower or a Guarantor (other than the Loans and obligations relating to
Letters of Credit) outstanding under one or more agreements of the Borrower or a
Guarantor that results in such Indebtedness coming due prior to its scheduled
final maturity date in an aggregate principal amount at any single time unpaid
exceeding $100,000,000 or (3) the Borrower or any Guarantor shall default in the
payment of the outstanding principal amount due on the scheduled final maturity
date of any Indebtedness outstanding under one or more agreements of the
Borrower or a Guarantor, any applicable grace periods shall have expired and any
applicable notice requirements shall have been complied with and such failure to
make payment when due shall be continuing for a period of more than five (5)
consecutive Business Days following the applicable scheduled final maturity date
thereunder, in an aggregate principal amount at any single time unpaid exceeding
$100,000,000.
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
(i)    terminate forthwith the Commitments;
(ii)    declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of the Loans and other
Obligations (other than Designated Hedging Obligations) together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding;
(iii)    require the Borrower and the Guarantors promptly upon written demand to
deposit in the applicable Letter of Credit Account Cash Collateralization for
the LC Exposure (and to the extent the Borrower and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to debit the accounts of the Borrower and the
Guarantors (other than Escrow Accounts, Payroll Accounts or other accounts held
in trust for an identified beneficiary) maintained with the Administrative Agent
in such amounts);
(iv)    set-off amounts in the Letter of Credit Accounts or any other accounts
(other than Escrow Accounts, Payroll Accounts or other accounts held in trust
for an identified beneficiary) maintained with the Administrative Agent (or any
of its affiliates) and apply such amounts to the obligations of the Borrower and
the Guarantors hereunder and in the other Loan Documents; and
(v)    exercise any and all remedies under the Loan Documents and under
applicable law available to the Administrative Agent and the Lenders.

134



--------------------------------------------------------------------------------




In case of any event with respect to the Borrower, the Parent, any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary described in clause (f) or (g) of this
Section 7.01, the actions and events described in clauses (i), (ii) and (iii)
above shall be required or taken automatically, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. Any payment received as a result of the exercise of remedies hereunder
shall be applied in accordance with Section 2.17(b).
SECTION 8.    

THE AGENTS
Section 8.01.    Administration by Agents.
(a)    Each of the Revolving Lenders and each Issuing Lender hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent, in such capacity, to take such actions on its behalf and to exercise such
powers and perform such duties as are delegated to the Administrative Agent by
the terms hereof, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, employees or affiliates.
(b)    Each of the Revolving Lenders and each Issuing Lender hereby authorizes
the Administrative Agent, in its sole discretion:
(i)    (A) in connection with the sale or other disposition of any asset that is
part of the Collateral of the Borrower or any other Grantor, as the case may be,
to the extent permitted by the terms of this Agreement, to release a Lien
granted to the Administrative Agent, for the benefit of the Secured Parties, on
such asset and (B) (x) upon the termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby (y) if
approved, authorized or ratified in writing by the Required Lenders (or all of
the Lenders hereunder, to the extent required by this Agreement) or (z) as
otherwise may be expressly provided in the relevant Collateral Documents, to
release a Lien granted to the Administrative Agent, for the benefit of the
Secured Parties, on any asset that is part of the Collateral of the Borrower or
any other Grantor, as the case may be:
(ii)    to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties;
(iii)    to enter into the other Loan Documents on terms acceptable to the
Administrative Agent and to perform its respective obligations thereunder;
(iv)    to execute any documents or instruments necessary to release any
Guarantor from the guarantees provided herein pursuant to Section 9.05;
(v)    to enter into any intercreditor agreement (and/or subordination
agreements in accordance with Sections 6.06 and 10.17 on terms reasonably
acceptable to the Administrative Agent) and in each case to perform its
obligations thereunder and to take such action and to exercise the powers,
rights and remedies granted to it thereunder and with respect thereto; and

135



--------------------------------------------------------------------------------




(vi)    to enter into any other agreements in forms contemplated hereby or
otherwise reasonably satisfactory to the Administrative Agent granting Liens to
the Administrative Agent, for the benefit of the Secured Parties, on any assets
of the Borrower or any other Grantor to secure the Obligations.
Section 8.02.    Rights of Administrative Agent. Any institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such bank and its respective Affiliates
may accept deposits from, lend money to, act in any advisor capacity, and
generally engage in any kind of business with the Borrower, the Parent or any
Subsidiary or other Affiliate of the Parent as if it were not an Administrative
Agent hereunder and without any duty to account therefor to the Lenders.
Section 8.03.    Liability of Agents.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Parent or any of the Parent’s Subsidiaries that is communicated to or obtained
by the institution serving as an Administrative Agent or any of its respective
Affiliates in any capacity and (iv) the Administrative Agent will not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or that may effect a forfeiture, modification or termination of property
of a Defaulting Lender in violation of any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence, bad
faith or willful misconduct, as determined in a final non-appealable judgment by
a court of competent jurisdiction. The Administrative Agent shall be deemed not
to have knowledge of any Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower, the Parent or a
Lender, and the Administrative Agent shall not be responsible for, or have any
duty to ascertain or inquire into, (A) any statement, warranty or representation
made in or in connection with this Agreement, (B) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set

136



--------------------------------------------------------------------------------




forth herein, (D) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(b)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or the Parent), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
(c)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers through its Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
(d)    Anything herein to the contrary notwithstanding, none of the Syndication
Agent, Joint Book-Running Managers or Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the issuer of Letters of Credit hereunder.
(e)    The Administrative Agent shall not have any obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by the applicable Grantor or is cared for, protected or insured or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Administrative Agent in this Article VIII or in any of the Collateral Documents,
it being understood and agreed that (as between the Administrative Agent and the
Lenders) in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its sole discretion, given the Administrative Agent’s own interest in the
Collateral as one of the Lenders and that the Administrative Agent shall have no
duty or liability whatsoever to the Lenders, except for its gross negligence or
willful misconduct, as determined in a final non-appealable judgment by a court
of competent jurisdiction.
(f)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions

137



--------------------------------------------------------------------------------




hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified ‎Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Revolving Loans or Letters of Credit, or disclosure of confidential information,
to any ‎Disqualified Institution.
Section 8.04.    Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount
equal to such Lender’s Aggregate Exposure Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement or any of the Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from its gross negligence or willful misconduct as
determined in a final and nonappealable judgment by a court of competent
jurisdiction).
Section 8.05.    Successor Agents. Subject to the appointment and acceptance of
a successor agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Revolving Lenders, the Issuing Lenders and
the Borrower. Upon any such resignation by the Administrative Agent, the
Required Lenders shall have the right, with the consent (provided no Event of
Default or Default has occurred and is continuing) of the Borrower (such consent
not to be unreasonably withheld or delayed), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, with the consent (provided no Event of Default or
Default has occurred or is continuing) of the Borrower (such consent not to be
unreasonably withheld or delayed), appoint a successor Administrative Agent
which shall be a bank institution with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Administrative Agent.

138



--------------------------------------------------------------------------------




Section 8.06.    Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
Section 8.07.    Advances and Payments.
(j)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Revolving
Lenders, the amount of the Loan to be made by it in accordance with its
Revolving Commitment hereunder. Should the Administrative Agent do so, each of
the Revolving Lenders agrees forthwith to reimburse the Administrative Agent in
immediately available funds for the amount so advanced on its behalf by the
Administrative Agent, together with interest at the Federal Funds Effective Rate
if not so reimbursed on the date due from and including such date but not
including the date of reimbursement.
(k)    Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
Section 8.08.    Sharing of Setoffs. Each Revolving Lender agrees that, except
to the extent this Agreement expressly provides for payments to be allocated to
a particular Revolving Lender, if it shall, through the exercise either by it or
any of its banking Affiliates of a right of banker’s lien, setoff or
counterclaim against the Borrower or a Guarantor, including, but not limited to,
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim and received by such
Revolving Lender (or any of its banking Affiliates) under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of its Revolving Extensions of Credit as a result of which the unpaid
portion of its Revolving Extensions of Credit is proportionately less than the
unpaid portion of the Revolving Extensions of Credit of any other Revolving
Lender (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Revolving Lender a participation in the
Revolving Loans or Revolving Facility LC Exposure of such other Revolving
Lender, so that the aggregate amount of each Revolving Lender’s Revolving
Extensions of Credit and its participation in Loans and Revolving Facility LC
Exposure of the other Revolving Lenders shall be in the same proportion to the
aggregate unpaid principal amount of all Revolving Extensions of Credit then
outstanding as the amount of its Revolving Extensions of Credit prior to the
obtaining of such payment was to the amount of all Revolving Extensions of
Credit prior to the obtaining of such payment and (b) such other adjustments
shall be made from time to time as shall be equitable to ensure that the
Revolving Lenders share such payment pro-rata, provided that if any such
non-pro-rata payment is thereafter recovered or otherwise set aside, such
purchase of participations shall be rescinded (without interest). The Borrower
expressly consents to the foregoing arrangements and agrees, to the fullest
extent permitted by law, that any Revolving Lender holding (or deemed to be
holding) a participation in a Revolving Loan or Revolving Facility LC Exposure
acquired pursuant to this Section or any of its banking Affiliates may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Revolving Lender as fully as if
such Revolving Lender was the original obligee thereon, in the amount of such
participation. The provisions of this Section 8.08 shall not be construed to
apply to (a) any payment made by the Borrower or a Guarantor pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Revolving Lender as consideration for the assignment or sale of
a participation in any of its Revolving Loans or other Obligations owed to it.
Section 8.09.    Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
Section 8.10.    Appointment by Secured Parties. Each Secured Party that is not
a party to this Agreement shall be deemed to have appointed the Administrative
Agent as its agent under the Loan Documents in accordance with the terms of this
Section 8 and to have acknowledged that the provisions of this Section 8 apply
to such Secured Party mutatis mutandis as though it were a party hereto (and any
acceptance by such Secured Party of the benefits of this Agreement or any other
Loan Document shall be deemed an acknowledgment of the foregoing).
Section 8.11.    Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from the Parent or any Restricted Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided in this
Agreement or any other Loan Document and (ii) subject to all confidentiality
provisions and other obligations of the Lenders under the Loan Documents, as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

139



--------------------------------------------------------------------------------




SECTION 9.    

GUARANTY
Section 9.01.    Guaranty.
(a)    Each of the Guarantors unconditionally, absolutely and irrevocably
guarantees the due and punctual payment by the Borrower of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of the obligor whether or not post filing
interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations” and the obligations of each Guarantor in respect thereof, its
“Guaranty Obligations”). Each of the Guarantors further agrees that, to the
extent permitted by applicable law, the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from such Guarantor,
and it will remain bound upon this guaranty notwithstanding any extension or
renewal of any of the Obligations. The Obligations of the Guarantors shall be
joint and several. Each of the Guarantors further agrees that its guaranty
hereunder is a primary obligation of such Guarantor and not merely a contract of
surety.
(b)    To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent or a
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower or any other Guarantor under the provisions of this Agreement or
any other Loan Document or otherwise; (ii) any extension or renewal of any
provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver or foreclosure of any
security held by the Administrative Agent for the Obligations or any of them;
(v) the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.
(c)    To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent or a Lender to any security held for payment of the
Obligations or to any balance of any deposit, account or credit on the books of
the Administrative Agent or a Lender in favor of the Borrower or any other
Guarantor, or to any other Person.
(d)    To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
(e)    To the extent permitted by applicable law, each Guarantor’s guaranty
shall not be affected by the genuineness, validity, legality, regularity or
enforceability of the Obligations or

140



--------------------------------------------------------------------------------




any other instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might otherwise constitute a
defense to this guaranty (other than payment in full in cash of the Obligations
in accordance with the terms of this Agreement (other than those that constitute
unasserted contingent indemnification obligations)). Neither the Administrative
Agent nor any of the Lenders makes any representation or warranty in respect to
any such circumstances or shall have any duty or responsibility whatsoever to
any Guarantor in respect of the management and maintenance of the Obligations.
(f)    Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to prompt and complete
immediate payment of such Obligations by the Guarantors upon written demand by
the Administrative Agent.
Section 9.02.    No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be subject
to any reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the
Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law.
Section 9.03.    Continuation and Reinstatement, etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Lenders, any Lender or any other Secured Party upon the
bankruptcy or reorganization of the Borrower or a Guarantor, or otherwise.
Section 9.04.    Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the

141



--------------------------------------------------------------------------------




Administrative Agent and the Lenders to be credited and applied to the
Obligations, whether matured or unmatured.
Section 9.05.    Discharge of Guaranty.
(a)    In the event of any sale or other disposition of all or substantially all
of the assets of any Guarantor, by way of merger, consolidation or otherwise, or
a sale or other disposition of all Capital Stock of any Guarantor, in each case
to a Person that is not (either before or after giving effect to such
transactions) the Parent or a Restricted Subsidiary of the Parent or the merger
or consolidation of a Guarantor with or into the Borrower or another Guarantor,
in each case, in a transaction permitted under this Agreement, then such
Guarantor (in the event of a sale or other disposition, by way of merger,
consolidation or otherwise, of all of the Capital Stock of such Guarantor) or
the corporation acquiring the property (in the event of a sale or other
disposition of all or substantially all of the assets of such Guarantor) will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations.
(b)    Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Agreement, such Guarantor will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations. In addition, upon the request of the Borrower, the
guarantee of any Guarantor that is an Immaterial Subsidiary shall be promptly
released; provided that (i) no Event of Default shall have occurred and be
continuing or shall result therefrom and (ii) the Borrower shall have delivered
a certificate of a Responsible Officer certifying that such Subsidiary is an
Immaterial Subsidiary; provided further that a Subsidiary that is considered not
to be an Immaterial Subsidiary solely pursuant to clause (1) of the proviso of
the definition thereof shall, solely for purposes of this clause (b), be
considered an Immaterial Subsidiary so long as any applicable guarantee, pledge
or other obligation of such Subsidiary with respect to any Junior Secured Debt
shall be irrevocably released and discharged substantially simultaneously with
the release of such guarantee hereunder.
(c)    The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any Guarantor may reasonably request to evidence the release of the guarantee
of such Guarantor provided herein.
SECTION 10.    

MISCELLANEOUS
Section 10.01.    Notices.
(g)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein or under any other Loan
Document shall be in writing (including by facsimile), and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(i)    if to the Borrower or any Guarantor, to it at Republic Airline Inc., 8909
Purdue Road, Suite 300, Indianapolis, IN 46268, telephone: (317) 484-6000,
facsimile: (317) 484-6040, Email: legal@rjet.com, Attention: Lars-Erik Arnell;
(ii)    if to DBNY as Administrative Agent, to it at Attn: Raghavendra Nagendra,
5022 Gate Parkway, Suite 200. Jacksonville, FL 32256, Phone: (904) 520 5449,
Fax: (866) 240 3622, E-mail: Loan.admin-Ny@db.com;
(iii)    if to the LC Facility Lender, to it at Attn: Raghavendra Nagendra, 5022
Gate Parkway, Suite 200. Jacksonville, FL 32256, Phone: (904) 520 5449, Fax:
(866) 240 3622, E-mail: Loan.admin-Ny@db.com;
(iv)    if to a Revolving Facility Issuing Lender that is a Lender, to it at its
address determined pursuant to clause (v) below or, if to a Revolving Facility
Issuing Lender that is not a Lender, to it at the address most recently
specified by it in notice delivered by it to the Administrative Agent and the
Borrower, unless no such notice has been received, in which case to it in care
of its Affiliate that is a Lender at its address determined pursuant to clause
(iv); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in Annex A hereto or, if subsequently delivered, an Assignment and
Acceptance.
(h)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(i)    Any party hereto may change its address, telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices

142



--------------------------------------------------------------------------------




and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt.
Section 10.02.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    (c)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to ) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee;
(A)    the Borrower, not to be unreasonably withheld or delayed; provided that
no consent of the Borrower shall be required for an assignment (I) if an Event
of Default has occurred and is continuing or, (II) unless such assignment is by
a Revolving Facility Issuing Lender or by the LC Facility Lender of its
obligation to issue Letters of Credit, if the assignee is a Lender, an Affiliate
of a Lender or an Approved Fund of a Lender, in each case so long as such
assignee is an Eligible Assignee; provided, further, that the Borrower’s consent
will be deemed given with respect to a proposed assignment if no response is
received with ten (10) Business Days after having received a written request
from such Lender pursuant to this Section 10.02(b); and
(B)    each Revolving Facility Issuing Lender, provided that no consent of any
Revolving Facility Issuing Lender shall be required for an assignment by the LC
Facility Lender of its rights and obligations under the LC Facility.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    any assignment of all or any portion of the Total Revolving Commitment,
LC Facility Commitment, LC Facility Exposure, Revolving Loans and Revolving
Facility LC Exposure shall be made to an Eligible Assignee;
(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Revolving Commitment or Loans, the amount of such
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, and after giving effect to such assignment, the portion of the
Loan or Revolving Commitment held by the assigning Lender of the same tranche as
the assigned portion of the Loan or Revolving Commitment shall not be less than
$5,000,000, in each case unless the Borrower and the Administrative Agent
otherwise consent; provided that no consent of the Borrower shall be required
with respect to such assignment if an Event of Default has occurred and is
continuing; provided, further, that any such assignment shall be in increments
of $500,000 in excess of the minimum amount described above;
(C)    any assignment of the LC Facility Commitment and LC Facility Exposure
shall be in the entirety of such commitment and exposure to a single Eligible
Assignee;
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(E)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent; and
(F)    the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver (i) to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require and (ii) any
documents required to be delivered pursuant to Section 2.16.
For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 10.02, from and after the effective date specified in
each Assignment and

143



--------------------------------------------------------------------------------




Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Revolving Lender and/or the LC Facility Lender, as the case may
be, under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.16 and 10.04). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.02 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 10.02.
(iv)    The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans (if any) and LC Disbursements owing
to, and LC Exposure of, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Guarantors, the Administrative Agent, the
Issuing Lenders and the Revolving Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Lenders
and any Revolving Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Notwithstanding anything to the contrary contained herein, no assignment
may be made hereunder to a natural person or any Defaulting Lender (or any of
its subsidiaries), or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v).
(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lenders and
each other Revolving Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the

144



--------------------------------------------------------------------------------




foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 8.04 or 10.04(d), the Administrative Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e)    (f)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations (other than to a
natural person) to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(a) that affects such
Participant. Subject to Section 10.02(d)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.02(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to the requirements of
Section 8.08 as though it were a Lender. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this

145



--------------------------------------------------------------------------------




Agreement or any Loan Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower, a Guarantor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(vi)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16 (provided that the forms contemplated by Sections 2.16(f) and (g) shall
be furnished to the Lender). A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(h) as though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.
(i)    (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion) (in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
Any assignment in violation of this clause (g)(i) shall not be void, but the
other provisions of this Section 10.02(g) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, the

146



--------------------------------------------------------------------------------




Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Commitment of such Disqualified Institution and repay all Obligations owing to
such Disqualified Institution in connection with such Commitment and/or (B)
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.02), all of
its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the outstanding principal amount thereof plus accrued
interest thereon, accrued Fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower or
any Guarantor, the Administrative Agent or any other Lender, (y) be permitted to
attend or participate in meetings attended by the Lenders and the Administrative
Agent, or (z) be permitted to access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative or any Lender to undertake any
action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) each Disqualified Institution party hereto
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Disqualified Institution’s attorney-in-fact,
with full authority in the place and stead of such Disqualified Institution and
in the name of such Disqualified Institution (solely in respect of its Aggregate
Exposure and not in respect of any other claim or status such Disqualified
Institution may otherwise have), from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary or appropriate to carry out
the provisions of this clause (B).
Section 10.03.    Confidentiality. Each Agent and each Lender agrees to keep any
information delivered or made available by the Borrower or any of the Guarantors
to it confidential, in accordance with its customary procedures, from anyone
other than persons employed or retained by such Lender who are or are expected
to become engaged in evaluating, approving, structuring or administering the
Loans, the Revolving Facility and the LC Facility, and who are advised by such
Lender of the confidential nature of such information; provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing such
information (a) to any of its Affiliates and their respective agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential) or to any other Lender or any other party
hereto, (b) upon the order of any court or administrative agency, (c) upon the
request or demand of any regulatory agency or authority (including any
self-regulatory authority), (d) which has been publicly disclosed other than as
a result of a disclosure

147



--------------------------------------------------------------------------------




by the Administrative Agent or any Lender which is not permitted by this
Agreement, (e) in connection with any litigation to which the Administrative
Agent, any Lender, or their respective Affiliates may be a party to the extent
reasonably required under applicable rules of discovery, (f) to the extent
reasonably required in connection with the exercise of any remedy or enforcement
of rights hereunder, (g) to such Lender’s legal counsel and independent
auditors, (h) on a confidential basis to any rating agency in connection with
rating the Borrower and its Subsidiaries or the Revolving Facility, (i) with the
consent of the Borrower, and (j) to any actual or proposed participant or
assignee of all or part of its rights hereunder, to any direct or indirect
contractual counterparty (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations or to any
credit insurance provider relating to the Borrower and its obligations, in each
case, subject to the proviso in Section 10.02(f) (with any reference to any
assignee or participant set forth in such proviso being deemed to include a
reference to such contractual counterparty or credit insurance provider for
purposes of this Section 10.03(j)), (k) to the extent that such information is
or was received by the Administrative Agent or such Lender from a third party
that is not, to the Administrative Agent or such Lender’s knowledge, subject to
confidentiality obligations to the Borrower and (l) to the extent that such
information is independently developed by such Lender. If any Lender is in any
manner requested or required to disclose any of the information delivered or
made available to it by the Borrower or any of the Guarantors under clauses (b),
(c) (unless such disclosure is made in connection with a routine examination or
audit) or (e) of this Section, such Lender will, to the extent permitted by law,
provide the Borrower or such Guarantor with prompt notice, to the extent
reasonable, so that the Borrower or such Guarantor may seek, at its sole
expense, a protective order or other appropriate remedy or may waive compliance
with this Section 10.03.
Section 10.04.    Expenses; Indemnity; Damage Waiver.
(d)    (e) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable out-of-pocket expenses of the Administrative Agent and the Lead
Arrangers (including the reasonable fees, disbursements and other charges of
White & Case LLP, special counsel to the Administrative Agent) associated with
the syndication of the credit facilities provided for herein, and the
preparation, execution and delivery of the Loan Documents (including in
connection with due diligence, including Collateral audits (subject to the terms
of the applicable Collateral Document) and appraisals) and any amendments,
modifications or waivers of the provisions hereof (i) requested by the Borrower
(whether or not the transactions contemplated hereby or thereby shall be
consummated) or (ii) requested by the Administrative Agent or any Lender to cure
any ambiguity or to correct or supplement any provision of any Loan Document
which is inconsistent with any other provision of the Loan Documents; (B) in
connection with any enforcement of the Loan Documents, all fees and
out-of-pocket expenses of the Administrative Agent and the Lenders (subject to
the proviso at the end of this paragraph); and (C) all reasonable, documented,
out-of-pocket costs, expenses, taxes, assessments and other charges (including
the reasonable fees, disbursements and other charges of counsel for the
Administrative Agent) incurred by the Administrative Agent in connection with
any filing, registration, recording or perfection of any security interest
contemplated by any Loan Document or incurred in connection with any release or
addition of Collateral after the Closing Date; provided that, notwithstanding
anything in the foregoing to the contrary, with respect to reasonable fees and

148



--------------------------------------------------------------------------------




expenses of counsel, the Borrower shall only be obligated to reimburse the
reasonable fees and expenses of one primary outside counsel and one FAA counsel
(and, in the case of enforcement of the Loan Documents, if there arises under
the applicable legal ethics rules a conflict of interest, as reasonably
determined by such primary counsel to the Administrative Agent, such that it
would be inappropriate for such primary counsel to represent the Administrative
Agent and the Lenders, and one of the Lenders notifies the Borrower of the
existence of such conflict and thereafter retains separate counsel, the
reasonable fees and expenses of one separate counsel from such primary counsel).
(i)    All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.
(f)    The Borrower shall indemnify the Administrative Agent, the Issuing
Lenders and each other Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto and whether or not any such claim,
litigation, investigation or proceeding is brought by the Borrower, its equity
holders, its Affiliates, its creditors or any other Person (including any
investigating, preparing for or defending any such claims, actions, suits,
investigations or proceedings, whether or not in connection with pending or
threatened litigation in which such Indemnitee is a party), relating to (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to, or asserted
against, the Parent or any of its Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the bad faith, gross negligence or willful misconduct of such Indemnitee or
of any of its Related Parties, (ii) a material breach of any Loan Document by
such Indemnitee or by any of its Related Parties or (iii) any proceeding solely
between or among Indemnitees that does not involve an action or omission by the
Borrower or its Affiliates and that does not involve a claim against any Lead
Arranger or the Administrative Agent in its capacity as such, and any such
Indemnitee shall repay the Borrower the amount of any expenses previously
reimbursed by the Borrower in connection with any such loss, claims, damages,
expenses or liability to such Indemnitee and, to the extent not repaid by any of
them, such Indemnitee’s Related Parties not a party to this Agreement. This
Section 10.04(b) shall not apply with respect to Taxes other than

149



--------------------------------------------------------------------------------




Taxes that represent losses or damages arising from any non-Tax claim. Neither
the Borrower nor any Indemnitee shall be liable for any indirect, special,
punitive or consequential damages hereunder; provided that nothing contained in
this sentence shall limit the Borrower’s indemnity or reimbursement obligations
under this Section 10.04 to the extent such indirect, special, punitive or
consequential damages are included in any third party claim in connection with
which such Indemnitee is entitled to indemnification hereunder.
(g)    In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if requested by such Indemnitee
or if the Borrower desires to do so, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee but only if (i)
no Event of Default shall have occurred and be continuing and (ii) such action
or proceeding does not involve any risk of criminal liability or material risk
of material civil money penalties being imposed on such Indemnitee. The Borrower
shall not enter into any settlement of any such action or proceeding that admits
any Indemnitee’s misconduct or negligence. The failure to so notify the Borrower
shall not affect any obligations the Borrower may have to such Indemnitee under
the Loan Documents or otherwise other than to the extent that the Borrower is
materially adversely affected by such failure. The Indemnitees shall have the
right to employ separate counsel in such action or proceeding and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of the Indemnitees unless: (i) the Borrower has agreed to pay such fees
and expenses, (ii) the Borrower has failed to assume the defense of such action
or proceeding and employ counsel reasonably satisfactory to the Indemnitees or
(iii) the Indemnitees shall have been advised in writing by counsel that under
prevailing ethical standards there may be a conflict between the positions of
the Borrower and the Indemnitees in conducting the defense of such action or
proceeding or that there may be legal defenses available to the Indemnitees
different from or in addition to those available to the Borrower, in which case,
if the Indemnitees notify the Borrower in writing that they elect to employ
separate counsel at the expense of the Borrower, the Borrower shall not have the
right to assume the defense of such action or proceeding on behalf of the
Indemnitees; provided, however, that the Borrower shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel. The Borrower shall not be liable for any
settlement of any such action or proceeding effected without the written consent
of the Borrower (which shall not be unreasonably withheld or delayed).
(h)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.04, each Lender severally agrees to pay to the Administrative Agent,
as the case may be, such portion of the unpaid amount equal to such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

150



--------------------------------------------------------------------------------




(i)    To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby (except to the extent determined in a final and non-appealable judgment
by a court of competent jurisdiction to have arisen from the bad faith, willful
misconduct or gross negligence of such Indemnitee or any Controlled Related
Party of such Indemnitee).
Section 10.05.    Governing Law; Jurisdiction; Consent to Service of Process.
(l)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(m)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(n)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
10.05(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(o)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.06.    No Waiver. No failure on the part of the Administrative Agent
or any of the Lenders to exercise, and no delay in exercising, any right, power
or remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

151



--------------------------------------------------------------------------------




Section 10.07.    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
Section 10.08.    Amendments, etc.
(c)    No modification, amendment or waiver of any provision of this Agreement
or any Collateral Document (other than the Account Control Agreements), and no
consent to any departure by the Borrower or any Guarantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or signed by the Administrative Agent with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior written consent
of:
(i)    each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit, or the rate of interest payable
thereon (provided that only the consent of the Required Lenders shall be
necessary for a waiver of default interest referred to in Section 2.08), or
extend any date for the payment of interest or Fees hereunder or reduce any Fees
payable hereunder or extend the final maturity of the Borrower’s obligations
hereunder or (C) amend, modify or waive any provision of Section 2.17(b); and
(ii)    all of the Lenders (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) amend
this Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, (C) release all or substantially all of the Liens granted to the
Administrative Agent hereunder or under any other Loan Document (except to the
extent contemplated by Section 6.09 on the date hereof or by the terms of the
Collateral Documents), or release all or substantially all of the Guarantors
(except to the extent contemplated by Section 9.05), or (D) amend or modify the
definition of “Borrowing Base”;
provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the
Administrative Agent (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of Additional Collateral set forth in Section 1.01 hereof or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c).
(d)    No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.

152



--------------------------------------------------------------------------------




(e)    Without limiting the requirements of clauses (a)(i) and (a)(ii) above, no
such amendment or modification of the terms of the LC Facility that does not
involve a corresponding change to the terms of the Revolving Facility shall be
made without the approval of LC Facility Lenders holding more than 50% of the
LC Facility Commitments then in effect or, if the LC Facility Commitments have
been terminated, the LC Facility Exposure then outstanding.
(f)    No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.
(g)    Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that either the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders or the consent of all Lenders directly and adversely affected
thereby and, in each case, such modification or amendment is agreed to by the
Required Lenders, then the Borrower may terminate the Commitments of, or cause
to be replaced, any non-consenting Lender in accordance with Section 2.18(b);
provided that such amendment or modification can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this clause (i));
(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that the Commitment and the outstanding Loans or other
extensions of credit held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders); (iii) notwithstanding anything to the contrary herein, any
modifications or amendments under any Increase Joinder entered into in
connection with Section 2.27 or any Extension Amendment entered into in
accordance with Section 2.28 or any Replacement Loans entered into in accordance
with Section 10.08(f) may be made without the consent of the Required Lenders
and (iv) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days after written
notice thereof to the Lenders.
(h)    [Reserved]
(i)    In addition, notwithstanding anything to the contrary contained in
Section 10.08(a), this Agreement and, as appropriate, the other Loan Documents,
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and

153



--------------------------------------------------------------------------------




to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
(j)    In addition, notwithstanding anything to the contrary contained in
Section 7.01 or Section 10.08(a), following the consummation of any Extension
pursuant to Section 2.28, no modification, amendment or waiver (including, for
the avoidance of doubt, any forbearance agreement entered into with respect to
this Agreement) shall limit the right of any non-extending Revolving Lender
(each, a “Non-Extending Lender”) to enforce its right to receive payment of
amounts due and owing to such Non-Extending Lender on the Revolving Maturity
Date applicable to the Revolving Commitments of such Non-Extending Lenders
without the prior written consent of Non-Extending Lenders that would constitute
Required Revolving Facility Lenders if the Non-Extending Lenders were the only
Revolving Lenders hereunder at the time.
(k)    It is understood that the amendment provisions of this Section 10.08
shall not apply to extensions of the Revolving Facility Maturity Date or the
maturity date of any tranche of Revolving Commitments, in each case, made in
accordance with Section 2.28.

154



--------------------------------------------------------------------------------




Section 10.09.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.10.    Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
Section 10.11.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the LC Facility Lender, any Revolving Facility Issuing
Lender or any Revolving Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder. The provisions of Sections 2.14, 2.15, 2.16 and 10.04 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments, or the termination of this Agreement or any provision hereof.
Section 10.12.    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower and each Guarantor
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.
Section 10.14.    New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan or the issuance of any Letter of Credit hereunder, shall
be made as a contemporaneous exchange for new value given by the LC Facility
Lender, the Revolving Lenders or the Revolving Facility Issuing Lenders, as the
case may be, to the Borrower.
Section 10.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
Section 10.16.    No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise related to the Transactions will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other hand. The parties hereto acknowledge and agree that (i)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and the
Guarantors, on the other hand, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, affiliates,
creditors or any other Person. The Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.
Section 10.17.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against the Borrower, any Guarantor or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of the Borrower
or any Guarantor, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent. The
provisions of this Section 10.17 are solely as between the

155



--------------------------------------------------------------------------------




Lenders and shall not afford any right to, or constitute a defense available to,
the Borrower or any Guarantor and shall not limit any right or defense available
to the Borrower or the Guarantor.
Section 10.18.    Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement and that is reasonably acceptable to the Administrative
Agent and the Required Lenders (any such intercreditor agreement, an
“Intercreditor Agreement”) and such Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder and under the
other Loan Documents, the lien and security interest granted to the
Administrative Agent pursuant to this Agreement or any other Loan Document and
the exercise of any right or remedy by the Administrative Agent hereunder or
under any other Loan Document shall be subject to the terms and conditions of
such Intercreditor Agreement. In the event of any conflict between the terms of
this Agreement, any other Loan Document and such Intercreditor Agreement, the
terms of such Intercreditor Agreement shall govern and control with respect to
any right or remedy, and no right, power or remedy granted to the Administrative
Agent hereunder or under any other Loan Document shall be exercised by the
Administrative Agent, and no direction shall be given by the Administrative
Agent, in contravention of such Intercreditor Agreement.
Section 10.19.    Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interests constituted by the Aircraft and Spare Engine Mortgages,
and (ii) covenants and agrees that it will take all such action reasonably
requested by the Borrower or Administrative Agent in order to make any
registrations with the International Registry, including without limitation
establishing a valid and existing account with the International Registry and
appointing an Administrator and/or a Professional User reasonably acceptable to
the Administrative Agent to make registrations with respect to the Mortgaged
Collateral and providing consents to any registration as may be contemplated by
the Loan Documents.
Section 10.20.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency at the
principal office of the Administrative Agent in New York City on the Business
Day preceding that on which final judgment is rendered. To the extent permitted
by applicable law, the obligation of the Borrower in respect of any such sum due
from it to the Administrative Agent or the Lenders (each, an “Entitled Person”)
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”) and the actual exchange rate applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be so due in the Judgment
Currency, such Entitled Person may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. To the extent
permitted by applicable, if the amount of the Agreement Currency so purchased is
less than the sum originally due to such Entitled Person

156



--------------------------------------------------------------------------------




from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Entitled
Person or the Person to whom such obligation was owing the amount by which the
sum originally due to such Entitled Person in the Agreement Currency exceeds the
amount of the Agreement Currency so purchased. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to such Entitled
Person in the Agreement Currency, such Entitled Person agrees to return the
amount of any excess to the Borrower (or to any other Person who may be entitled
thereto under applicable law).


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.






REPUBLIC AIRLINE INC.,
as Borrower
By:
/s/ Lars-Erik Arnell    
Name: Lars-Erik Arnell
Title: Senior Vice President, Corporate
Development





REPUBLIC AIRWAYS HOLDINGS INC.,
as a Guarantor
By:
/s/ Lars-Erik Arnell    
Name: Lars-Erik Arnell
Title: Senior Vice President, Corporate
Development





SHUTTLE AMERICA CORPORATION,
as a Guarantor
By:
/s/ Lars-Erik Arnell    
Name: Lars-Erik Arnell
Title: Senior Vice President, Corporate
Development




157



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, a Revolving Lender,
LC Facility Lender and Revolving Facility Issuing Lender
By:
/s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President

By:
/s/ Prashant Mehra    
Name: Prashant Mehra
Title: Vice President





--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Revolving Lender
By:
/s/ Lisa Hanson    
Name: Lisa Hanson
Title: Authorized Signatory





ANNEX A
to Credit and Guaranty Agreement
LENDERS AND COMMITMENTS
Revolving Lender
Revolving Commitment
Deutsche Bank AG New York Branch
$15,000,000
Morgan Stanley Bank, N.A.
$25,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL:
$
40,000,000







LC Facility Lender
LC Facility Commitment
Deutsche Bank AG New York Branch
$10,000,000
TOTAL:
$
10,000,000









--------------------------------------------------------------------------------




ANNEX B
to Credit and Guaranty Agreement
LIST OF AIRCRAFT AND ENGINE APPRAISERS
Aviation Specialists Group, Inc.
IBA Group Ltd
ICF SH&E, Inc.
Morten, Beyer and Agnew
Ascend FG Advisory
AVITAS, Inc.








--------------------------------------------------------------------------------




EXHIBIT A
to Credit and Guaranty Agreement
FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER








--------------------------------------------------------------------------------




EXHIBIT B
to Credit and Guaranty Agreement
FORM OF ASSIGNMENT AND ACCEPTANCE






--------------------------------------------------------------------------------




EXHIBIT C
to Credit and Guaranty Agreement
FORM OF LOAN REQUEST








--------------------------------------------------------------------------------




EXHIBIT D
to Credit and Guaranty Agreement
FORM OF AIRCRAFT AND SPARE ENGINE MORTGAGE






--------------------------------------------------------------------------------




EXHIBIT E
to Credit and Guaranty Agreement
FORM OF SPARE PARTS SECURITY AGREEMENT












--------------------------------------------------------------------------------




EXHIBIT F
to Credit and Guaranty Agreement
FORM OF BORROWING BASE CERTIFICATE










--------------------------------------------------------------------------------




SCHEDULE 3.06
to Credit and Guaranty Agreement
SUBSIDIARIES
OF
REPUBLIC AIRWAYS HOLDINGS INC.




 
Jurisdiction of Incorporation
Ownership (directly or indirectly)
Chautaugua Airlines, Inc.
Indiana
100%
Republic Airline Inc.
Indiana
100%
Shuttle America Corporation
Indiana
100%









--------------------------------------------------------------------------------




SCHEDULE 3.09
to Credit and Guaranty Agreement
LITIGATION
None.




